 



Exhibit 10.6

     
(ICANN LOGO) [w35805w3580511.gif]
  .BIZ Registry Agreement
(8 December 2006)

 
Registry Agreement
This REGISTRY AGREEMENT (this “Agreement”) is entered into as of 18
December 2006 by and between Internet Corporation for Assigned Names and
Numbers, a California nonprofit public benefit corporation (“ICANN”), and
NeuStar, Inc. a Delaware corporation.
ARTICLE 1 INTRODUCTION
Section 1.1 Effective Date. The Effective Date for purposes of this Agreement
shall be 8 December 2006.
Section 1.2 Top-Level Domain. The Top-Level Domain to which this Agreement
applies is .biz (“TLD”).
Section 1.3 Designation as Registry Operator. Upon the Effective Date, until the
Expiration Date as defined in Section 4.1 hereof, ICANN shall continue to
designate NeuStar, Inc. as the sole registry operator for the TLD (“Registry
Operator”).
ARTICLE 2 REPRESENTATIONS AND WARRANTIES
Section 2.1 Registry Operator’s Representations and Warranties.
2.1 (a) Organization; Due Authorization and Execution. Registry Operator is a
corporation, duly organized, validly existing and in good standing under the
laws of Delaware, and Registry Operator has all requisite power and authority to
enter into this Agreement. All corporate approvals and actions necessary for the
entrance by Registry Operator into this Agreement have been obtained and this
Agreement has been duly and validly executed and delivered by Registry Operator.
2.1 (b) Statements made During Negotiation Process. The factual statements made
in writing by both Parties in negotiating this Agreement, were true and correct
in all material respects at the time . A violation or breach of this subsection
shall not be a basis for termination, rescission or other equitable relief, and,
instead shall only give rise to a claim for damages.
Section 2.2 ICANN’s Representations and Warranties.
2.2 (a) Organization; Due Authorization and Execution. ICANN is a nonprofit
public benefit corporation duly organized, validly existing and in good standing
under the laws of California. ICANN has all requisite corporate power and
authority to enter

 



--------------------------------------------------------------------------------



 



into this Agreement. All corporate approvals and actions necessary for the
entrance by ICANN into this Agreement have been obtained and this Agreement has
been duly and validly executed and delivered by ICANN.
ARTICLE 3 COVENANTS
Section 3.1 Covenants of Registry Operator. Registry Operator covenants and
agrees with ICANN as follows:
3.1 (a) Preserve Security and Stability.
3.1 (a)(i) ICANN Temporary Specifications or Policies. Registry Operator shall
comply with and implement all specifications or policies established by the
ICANN Board of Directors on a temporary basis, if adopted by the ICANN Board of
Directors by a vote of at least two-thirds of its members, so long as the ICANN
Board of Directors reasonably determines that immediate temporary establishment
of a specification or policy on the subject is necessary to maintain the
Stability or Security (as defined in Section 3.1(d)(iv)(G)) of Registry Services
or the DNS (“Temporary Specification or Policies”). Such proposed specification
or policy shall be as narrowly tailored as feasible to achieve those objectives.
In establishing any specification or policy under this provision, the ICANN
Board of Directors shall state the period of time for which the specification or
policy is temporarily adopted and shall immediately implement the Consensus
Policy development process set forth in ICANN’s Bylaws. ICANN shall also issue
an advisory statement containing a detailed explanation of its reasons for
adopting the temporary specification or policy and why the Board believes the
specification or policy should receive the consensus support of Internet
stakeholders. If the period of time for which the specification or policy is
adopted exceeds 90 days, the ICANN Board shall reaffirm its temporary adoption
every 90 days for a total period not to exceed one year, in order to maintain
such policy in effect until such time as it shall become a Consensus Policy as
described in Section 3.1(b) below. If during such one year period, the temporary
policy or specification does not become a Consensus Policy meeting the standard
set forth in Section 3.1(b) below, Registry Operator shall no longer be required
to comply with or implement such temporary policy or specification.
3.1 (b) Consensus Policies.
3.1 (b)(i) At all times during the term of this Agreement and subject to the
terms hereof, Registry Operator will fully comply with and implement all
Consensus Policies found at http://www.icann.org/general/consensus-policies.htm,
as of the Effective Date and as may in the future be developed and adopted in
accordance with ICANN’s Bylaws and as set forth below.
3.1 (b)(ii) “Consensus Policies” are those specifications or policies
established (1) pursuant to the procedure set forth in ICANN’s Bylaws and due
process, and (2) covering those topics listed in Section 3.1(b)(iv) below. The
Consensus Policy development process and procedure set forth in ICANN’s Bylaws
may be revised from time to time in accordance

 



--------------------------------------------------------------------------------



 



with ICANN’s Bylaws, and any Consensus Policy that is adopted through such a
revised process and covering those topics listed in Section 3.1(b) (iv) below
shall be considered a Consensus Policy for purposes of this Agreement.
3.1 (b)(iii) For all purposes under this Agreement, the policies identified at
http://www.icann.org/general/consensus-policies.htm shall be treated in the same
manner and have the same effect as “Consensus Policies.”
3.1 (b)(iv) Consensus Policies and the procedures by which they are developed
shall be designed to produce, to the extent possible, a consensus of Internet
stakeholders, including the operators of gTLDs. Consensus Policies shall relate
to one or more of the following: (1) issues for which uniform or coordinated
resolution is reasonably necessary to facilitate interoperability, Security
and/or Stability of the Internet or DNS; (2) functional and performance
specifications for the provision of Registry Services (as defined in
Section 3.1(d)(iii) below); (3) Security and Stability of the registry database
for the TLD; (4) registry policies reasonably necessary to implement Consensus
Policies relating to registry operations or registrars; or (5) resolution of
disputes regarding the registration of domain names (as opposed to the use of
such domain names). Such categories of issues referred to in the preceding
sentence shall include, without limitation:
3.1 (b)(iv)(A) principles for allocation of registered names in the TLD (e.g.,
first-come, first-served, timely renewal, holding period after expiration);
3.1 (b)(iv)(B) prohibitions on warehousing of or speculation in domain names by
registries or registrars;
3.1 (b)(iv)(C) reservation of registered names in the TLD that may not be
registered initially or that may not be renewed due to reasons reasonably
related to (a) avoidance of confusion among or misleading of users,
(b) intellectual property, or (c) the technical management of the DNS or the
Internet (e.g., establishment of reservations of names from registration);
3.1 (b)(iv)(D) maintenance of and access to accurate and up-to-date information
concerning domain name registrations;
3.1 (b)(iv)(E) procedures to avoid disruptions of domain name registration due
to suspension or termination of operations by a registry operator or a
registrar, including procedures for allocation of responsibility for serving
registered domain names in a TLD affected by such a suspension or termination;
and
3.1 (b)(iv)(F) resolution of disputes regarding whether particular parties may
register or maintain registration of particular domain names.

 



--------------------------------------------------------------------------------



 



3.1 (b)(v) In addition to the other limitations on Consensus Policies, they
shall not:
3.1 (b)(v)(A) prescribe or limit the price of Registry Services;
3.1 (b)(v)(B) modify the standards for the consideration of proposed Registry
Services, including the definitions of Security and Stability (set forth below)
and the standards applied by ICANN;
3.1 (b)(v)(C) for two years following the Effective Date, modify the procedure
for the consideration of proposed Registry Services;
3.1 (b)(v)(D) modify the terms or conditions for the renewal or termination of
this Agreement;
3.1 (b)(v)(E) modify ICANN’s obligations to Registry Operator under Section 3.2
(a), (b), and (c);
3.1 (b)(v)(F) modify the limitations on Temporary Specifications or Consensus
Policies;
3.1 (b)(v)(G) modify the definition of Registry Services;
3.1 (b)(v)(H) modify the terms of Sections 7.2 below; or
3.1 (b)(v)(I) alter services that have been implemented pursuant to
Section 3.1(d) of this Agreement (unless justified by compelling and just cause
based on Security and Stability.
3.1 (b)(vi) Registry Operator shall be afforded a reasonable period of time
following notice of the establishment of a Consensus Policy or Temporary
Specifications or Policies in which to comply with such policy or specification,
taking into account any urgency involved. In the event of a conflict between
Registry Services (as defined in Section 3.1(d)(iii) below), on the one hand,
and Consensus Policies developed in accordance with this Section 3.1(b) or any
Temporary Specifications or Policies established pursuant to Section 3.1(a)(i)
above, on the other hand, the Consensus Polices or Temporary Specifications or
Policies shall control, notwithstanding any other provisions contained within
this Agreement.
3.1 (c) Handling of Registry Data.
3.1 (c)(i) Data Escrow. Registry Operator shall establish at its expense a data
escrow or mirror site policy for the Registry Data compiled by Registry
Operator. Registry Data, as used in this Agreement, shall mean the following:
(1) data for domains sponsored by all registrars, consisting of domain name,
server name for each nameserver, registrar id, updated date, creation date,
expiration date, status information, and DNSSEC related key material (if
Registry Operator implements DNSSEC); (2) data

 



--------------------------------------------------------------------------------



 



for nameservers sponsored by all registrars consisting of server name, each IP
address, registrar id, updated date, creation date, expiration date, and status
information; (3) data for registrars sponsoring registered domains and
nameservers, consisting of registrar id, registrar address, registrar telephone
number, registrar e-mail address, whois server, referral URL, updated date and
the name, telephone number, and e-mail address of all the registrar’s
administrative, billing, and technical contacts; (4) domain name registrant data
collected by the Registry Operator from registrars as part of or following
registration of a domain name; and (5) the DNSSEC-related material necessary to
sign the .biz zone (e.g., public and private portions of .biz zone key-signing
keys and zone-signing keys)(if Registry Operator implements DNSSEC). The escrow
agent or mirror-site manager, and the obligations thereof, shall be mutually
agreed upon by ICANN and Registry Operator on commercially reasonable standards
that are technically and practically sufficient to allow a successor registry
operator to assume management of the TLD. To this end, Registry Operator shall
periodically deposit into escrow all Registry Data on a schedule (not more
frequently than weekly for a complete set of Registry Data, and daily for
incremental updates) and in an electronic format mutually approved from time to
time by Registry Operator and ICANN, such approval not to be unreasonably
withheld by either party. In addition, Registry Operator will deposit into
escrow that data collected from registrars as part of offering Registry Services
introduced after the Effective Date of this Agreement. The schedule, content,
format, and procedure for escrow deposits shall be as reasonably established by
ICANN from time to time, and as set forth in Appendix 1 hereto. Changes to the
schedule, content, format, and procedure may be made only with the mutual
written consent of ICANN and Registry Operator (which neither party shall
unreasonably withhold) or through the establishment of a Consensus Policy as
outlined in Section 3.1(b) above. The escrow shall be held under an agreement,
substantially in the form of Appendix 2, as the same may be revised from time to
time, among ICANN, Registry Operator, and the escrow agent.
3.1 (c)(ii) Personal Data. Registry Operator shall notify registrars sponsoring
registrations in the registry for the TLD of the purposes for which Personal
Data (as defined below) submitted to Registry Operator by registrars, if any, is
collected, the intended recipients (or categories of recipients) of such
Personal Data, and the mechanism for access to and correction of such Personal
Data. Registry Operator shall take reasonable steps to protect Personal Data
from loss, misuse, unauthorized disclosure, alteration or destruction. Registry
Operator shall not use or authorize the use of Personal Data in a way that is
incompatible with the notice provided to registrars. “Personal Data” shall refer
to all data about any identified or identifiable natural person.
3.1 (c)(iii) Bulk Zone File Access. Registry Operator shall provide bulk access
to the zone files for the registry for the TLD to ICANN on a continuous basis in
the manner ICANN may reasonably specify from time to time. Bulk access to the
zone files shall be provided to third parties on the terms set forth in the TLD
zone file access agreement reasonably established by ICANN, which initially
shall be in the form attached as Appendix 3 hereto. Changes to the zone file
access agreement may be

 



--------------------------------------------------------------------------------



 



made upon the mutual written consent of ICANN and Registry Operator (which
consent neither party shall unreasonably withhold).
3.1 (c)(iv) Monthly Reporting. Within 20 days following the end of each calendar
month, Registry Operator shall prepare and deliver to ICANN a report providing
such data and in the format specified in Appendix 4. ICANN may audit Registry
Operator’s books and records relating to data contained in monthly reports from
time to time upon reasonable advance written notice, provided that such audits
shall not exceed one per quarter. Any such audit shall be at ICANN’s cost,
unless such audit shall reflect a material discrepancy or discrepancies in the
data provided by Registry Operator. In the latter event, Registry Operator shall
reimburse ICANN for all reasonable costs and expenses associated with such
audit, which reimbursement shall be paid together with the next Registry-Level
Fee payment due following the date of transmittal of the cost statement for such
audit.
3.1 (c)(v) Whois Service. Registry Operator shall provide such whois data as set
forth in Appendix 5.
3.1 (d) Registry Operations.
3.1 (d)(i) Registration Restrictions.
3.1 (d)(i)(A) Registry Operator shall reserve, and not register any TLD strings
(i) appearing on the list of reserved TLD strings attached as Appendix 6 hereto
or (ii) located at http://data.iana.org/TLD/tlds-alpha-by-domain.txt for initial
(i.e., other than renewal) registration at the second level within the TLD.
3.1(d)(i)(B) Registry Operator shall apply, monitor, and enforce the
restrictions on registration in the Registry TLD. Appendix 11 sets forth the
restrictions to be applied and sets forth the manner by which these restrictions
shall be applied, monitored, and enforced. Changes to the restrictions may be
made only with the mutual written consent of ICANN and Registry Operator (which
neither party shall unreasonably withhold).
3.1 (d)(ii) Functional and Performance Specifications. Functional and
Performance Specifications for operation of the TLD shall be as set forth in
Appendix 7 hereto, and shall address without limitation DNS services; operation
of the shared registration system; and nameserver operations. Registry Operator
shall keep technical and operational records sufficient to evidence compliance
with such specifications for at least one year, which records ICANN may audit
from time to time upon reasonable advance written notice, provided that such
audits shall not exceed one per quarter. Any such audit shall be at ICANN’s
cost.
3.1 (d)(iii) Registry Services. Registry Services are, for purposes of this
Agreement, defined as the following: (a) those services that are both (i)

 



--------------------------------------------------------------------------------



 



operations of the registry critical to the following tasks: the receipt of data
from registrars concerning registrations of domain names and name servers;
provision to registrars of status information relating to the zone servers for
the TLD; dissemination of TLD zone files; operation of the registry zone
servers; and dissemination of contact and other information concerning domain
name server registrations in the TLD as required by this Agreement; and (ii)
provided by the Registry Operator for the .biz registry as of the Effective Date
as set forth on Appendix 9; (b) other products or services that the Registry
Operator is required to provide because of the establishment of a Consensus
Policy (as defined in Section 3.1(b) above); (c) any other products or services
that only a registry operator is capable of providing, by reason of its
designation as the registry operator; and (d) material changes to any Registry
Service within the scope of (a), (b) or (c) above.
3.1 (d)(iv) Process for Consideration of Proposed Registry Services. Following
written notification by Registry Operator to ICANN that Registry Operator may
make a change in a Registry Service within the scope of the preceding paragraph:
3.1 (d)(iv)(A) ICANN shall have 15 calendar days to make a “preliminary
determination” whether a Registry Service requires further consideration by
ICANN because it reasonably determines such Registry Service: (i) could raise
significant Security or Stability issues or (ii) could raise significant
competition issues.
3.1 (d)(iv)(B) Registry Operator must provide sufficient information at the time
of notification to ICANN that it may implement such a proposed Registry Service
to enable ICANN to make an informed “preliminary determination.” Information
provided by Registry Operator and marked “CONFIDENTIAL” shall be treated as
confidential by ICANN. Registry Operator will not designate “CONFIDENTIAL”
information necessary to describe the purpose of the proposed Registry Service
and the effect on users of the DNS.
3.1 (d)(iv)(C) ICANN may seek expert advice during the preliminary determination
period (from entities or persons subject to confidentiality agreements) on the
competition, Security or Stability implications of the Registry Service in order
to make its “preliminary determination.” To the extent ICANN determines to
disclose confidential information to any such experts, it will provide notice to
Registry Operator of the identity of the expert(s) and the information it
intends to convey.
3.1 (d)(iv)(D) If ICANN determines during the 15 calendar day “preliminary
determination” period that the proposed Registry Service, does not raise
significant Security or Stability (as defined below), or competition issues,
Registry Operator shall be free to deploy it upon such a determination.

 



--------------------------------------------------------------------------------



 



3.1 (d)(iv)(E) In the event ICANN reasonably determines during the 15 calendar
day “preliminary determination” period that the Registry Service might raise
significant competition issues, ICANN shall refer the issue to the appropriate
governmental competition authority or authorities with jurisdiction over the
matter within five business days of making its determination, or two business
days following the expiration of such 15 day period, whichever is earlier, with
notice to Registry Operator. Any such referral communication shall be posted on
ICANN’s website on the date of transmittal. Following such referral, ICANN shall
have no further responsibility, and Registry Operator shall have no further
obligation to ICANN, with respect to any competition issues relating to the
Registry Service. If such a referral occurs, the Registry Operator will not
deploy the Registry Service until 45 calendar days following the referral,
unless earlier cleared by the referred governmental competition authority.
3.1 (d)(iv)(F) In the event that ICANN reasonably determines during the 15
calendar day “preliminary determination” period that the proposed Registry
Service might raise significant Stability or Security issues (as defined below),
ICANN will refer the proposal to a Standing Panel of experts (as defined below)
within five business days of making its determination, or two business days
following the expiration of such 15 day period, whichever is earlier, and
simultaneously invite public comment on the proposal. The Standing Panel shall
have 45 calendar days from the referral to prepare a written report regarding
the proposed Registry Service’s effect on Security or Stability (as defined
below), which report (along with a summary of any public comments) shall be
forwarded to the ICANN Board. The report shall set forward the opinions of the
Standing Panel, including, but not limited to, a detailed statement of the
analysis, reasons, and information upon which the panel has relied in reaching
their conclusions, along with the response to any specific questions that were
included in the referral from ICANN staff. Upon ICANN’s referral to the Standing
Panel, Registry Operator may submit additional information or analyses regarding
the likely effect on Security or Stability of the Registry Service.
3.1 (d)(iv)(G) Upon its evaluation of the proposed Registry Service, the
Standing Panel will report on the likelihood and materiality of the proposed
Registry Service’s effects on Security or Stability, including whether the
proposed Registry Service creates a reasonable risk of a meaningful adverse
effect on Security or Stability as defined below:
Security: For purposes of this Agreement, an effect on security by the proposed
Registry Service shall mean (1) the unauthorized disclosure, alteration,
insertion or destruction of Registry Data, or (2) the unauthorized access to or

 



--------------------------------------------------------------------------------



 



disclosure of information or resources on the Internet by systems operating in
accordance with all applicable standards.
Stability: For purposes of this Agreement, an effect on stability shall mean
that the proposed Registry Service (1) is not compliant with applicable relevant
standards that are authoritative and published by a well-established, recognized
and authoritative standards body, such as relevant Standards-Track or Best
Current Practice RFCs sponsored by the IETF or (2) creates a condition that
adversely affects the throughput, response time, consistency or coherence of
responses to Internet servers or end systems, operating in accordance with
applicable relevant standards that are authoritative and published by a
well-established, recognized and authoritative standards body, such as relevant
Standards-Track or Best Current Practice RFCs and relying on Registry Operator’s
delegation information or provisioning services.
3.1 (d)(iv)(H) Following receipt of the Standing Panel’s report, which will be
posted (with appropriate confidentiality redactions made after consultation with
Registry Operator) and available for public comment, the ICANN Board will have
30 calendar days to reach a decision. In the event the ICANN Board reasonably
determines that the proposed Registry Service creates a reasonable risk of a
meaningful adverse effect on Stability or Security, Registry Operator will not
offer the proposed Registry Service. An unredacted version of the Standing
Panel’s report shall be provided to Registry Operator upon the posting of the
report. The Registry Operator may respond to the report of the Standing Panel or
otherwise submit to the ICANN Board additional information or analyses regarding
the likely effect on Security or Stability of the Registry Service.
3.1 (d)(iv)(I) The Standing Panel shall consist of a total of 20 persons expert
in the design, management and implementation of the complex systems and
standards-protocols utilized in the Internet infrastructure and DNS (the
“Standing Panel”). The members of the Standing Panel will be selected by its
Chair. The Chair of the Standing Panel will be a person who is agreeable to both
ICANN and the registry constituency of the supporting organization then
responsible for generic top level domain registry policies. All members of the
Standing Panel and the Chair shall execute an agreement requiring that they
shall consider the issues before the panel neutrally and according to the
definitions of Security and Stability. For each matter referred to the Standing
Panel, the Chair shall select no more than five members from the

 



--------------------------------------------------------------------------------



 



Standing Panel to evaluate the referred matter, none of which shall have an
existing competitive, financial, or legal conflict of interest, and with due
regard to the particular technical issues raised by the referral.
3.1 (e) Fees and Payments. Registry Operator shall pay the Registry-Level Fees
to ICANN on a quarterly basis in accordance with Section 7.2 hereof.
3.1 (f) Traffic Data. Nothing in this Agreement shall preclude Registry Operator
from making commercial use of, or collecting, traffic data regarding domain
names or non-existent domain names for purposes such as, without limitation, the
determination of the availability and health of the Internet, pinpointing
specific points of failure, characterizing attacks and misconfigurations,
identifying compromised networks and hosts and promoting the sale of domain
names, provided however, that such use does not permit Registry Operator to
disclose domain name registrant or end-user information or other Personal Data
as defined in Section 3.1(c)(ii) that it collects through providing domain name
registration services for any purpose not otherwise authorized by this
agreement. In this regard, in the event the TLD registry is a “thick” registry
model, the traffic data that may be accessible to and used by Registry Operator
shall be limited to the data that would be accessible to a registry operated
under a “thin” registry model. The process for the introduction of new Registry
Services shall not apply to such traffic data. Nothing contained in this section
3.1(f) shall be deemed to constitute consent or acquiescence by ICANN to an
introduction by Registry Operator of a service employing a universal wildcard
function. To the extent that traffic data subject to this provision is made
available, access shall be on terms that are nondiscriminatory.
3.1 (g) Cooperation. The parties agree to cooperate with each other and share
data as necessary to accomplish the terms of this Agreement.
Section 3.2 Covenants of ICANN. ICANN covenants and agrees with Registry
Operator as follows:
3.2 (a) Open and Transparent. Consistent with ICANN’s expressed mission and core
values, ICANN shall operate in an open and transparent manner.
3.2 (b) Equitable Treatment. ICANN shall not apply standards, policies,
procedures or practices arbitrarily, unjustifiably, or inequitably and shall not
single out Registry Operator for disparate treatment unless justified by
substantial and reasonable cause.
3.2 (c) TLD Zone Servers. In the event and to the extent that ICANN is
authorized to set policy with regard to an authoritative root server system, it
will use best efforts to ensure that (i) the authoritative root will point to
the TLD zone servers designated by Registry Operator for the Registry TLD
throughout the Term of this Agreement; and (ii) any changes to the TLD zone
server designation submitted to ICANN by Registry Operator will be implemented
by ICANN within seven days of submission.
3.2 (d) Nameserver Changes. Registry Operator may request changes in the
nameserver delegation for the Registry TLD. Any such request must be made in a
format, and otherwise meet technical requirements, specified from time to time
by ICANN. ICANN will use commercially reasonable efforts to have such requests

 



--------------------------------------------------------------------------------



 



implemented in the Authoritative Root-Server System within seven calendar days
of the submission.
3.2 (e) Root-zone Information Publication. ICANN’s publication of root-zone
contact information for the Registry TLD will include Registry Operator and its
administrative and technical contacts. Any request to modify the contact
information for the Registry Operator must be made in the format specified from
time to time by ICANN.
ARTICLE 4 TERM OF AGREEMENT
Section 4.1 Term. The initial term of this Agreement shall expire on
December 31, 2012, the “Expiration Date,” as extended by any renewal terms.
Section 4.2 Renewal. This Agreement shall be renewed upon the expiration of the
term set forth in Section 4.1 above and each later term, unless the following
has occurred: (i) following notice of breach to Registry Operator in accordance
with Section 6.1 and failure to cure such breach within the time period
prescribed in Section 6.1, an arbitrator or court has determined that Registry
Operator has been in fundamental and material breach of Registry Operator’s
obligations set forth in Sections 3.1(a), (b), (d) or (e); Section 5.2 and
(ii) following the final decision of such arbitrator or court, Registry Operator
has failed to comply within ten days with the decision of the arbitrator or
court, or within such other time period as may be prescribed by the arbitrator
or court. Upon renewal, in the event that the terms of this Agreement are not
similar to the terms generally in effect in the Registry Agreements of the 5
most reasonably comparable gTLDs (provided however that if less than five gTLDs
are reasonably comparable, then comparison shall be made with such lesser
number, and .com, info, .net and .org are hereby deemed comparable), renewal
shall be upon terms reasonably necessary to render the terms of this Agreement
similar to such terms in the Registry Agreements for those other gTLDs. The
preceding sentence, however, shall not apply to the terms of this Agreement
regarding the standards for the consideration of proposed Registry Services,
including the definitions of Security and Stability and the standards applied by
ICANN in the consideration process; the terms or conditions for the renewal or
termination of this Agreement; ICANN’s obligation to Registry Operator under
Section 3.2(a), (b) and (c); the limitations on Consensus Policies or Temporary
Specifications or Policies; or the definition of Registry Services. In addition,
upon renewal, registry fees payable to ICANN may be reasonably modified so long
as any increase in such fees shall not exceed the average of the percentage
increase in registry fees for the five most reasonably comparable TLDs (or such
lesser number as provided above) during the prior three year period;
Section 4.3 Changes. While this Agreement is in effect, the parties agree to
engage in good faith negotiations at regular intervals (at least once every
three calendar years following the Effective Date) regarding possible changes to
the terms of the Agreement, including to Section 7.2 regarding fees and payments
to ICANN. In addition, ICANN shall consider and discuss with Registry Operator
other appropriate changes to pricing and related terms under the Agreement in
the event ICANN shall obtain further independent data from professional experts
providing analysis of the pricing of domain name registrations and competitive
market considerations. The failure by Registry Operator to agree to an increase
in registry fees or other terms shall not constitute a violation of this
provision.
Section 4.4 Failure to Perform in Good Faith. In the event Registry Operator
shall have been repeatedly and willfully in fundamental and material breach of
Registry Operator’s obligations set forth in Sections 3.1(a), (b), (d) or (e);
Section 5.2, and arbitrators in accordance with Section 5.1(b) of this Agreement
repeatedly have found Registry Operator to have been in fundamental and material
breach of this Agreement, including in at least three separate awards,

 



--------------------------------------------------------------------------------



 



then the arbitrators shall award such punitive, exemplary or other damages as
they may believe appropriate under the circumstances.
ARTICLE 5 DISPUTE RESOLUTION
Section 5.1 Resolution of Disputes.
5.1 (a) Cooperative Engagement. In the event of a disagreement between Registry
Operator and ICANN arising under or out of this Agreement, either party may by
notice to the other invoke the dispute resolution provisions of this Article V.
Provided, however, that before either party may initiate arbitration as provided
in Section 5.1(b) below, ICANN and Registry Operator must attempt to resolve the
dispute by cooperative engagement as set forth in this Section 5.1(a). If either
party provides written notice to the other demanding cooperative engagement as
set forth in this Section 5.1(a), then each party will, within seven calendar
days after such written notice is deemed received in accordance with Section 8.6
hereof, designate a single executive officer as its representative under this
Section 5.1(a) with full authority to act on such party’s behalf to resolve the
dispute. The designated representatives shall, within 2 business days after
being designated, confer by telephone or in person to attempt to resolve the
dispute. If they are not able to resolve the dispute during such telephone
conference or meeting, they shall further meet in person at a location
reasonably designated by ICANN within 7 calendar days after such initial
telephone conference or meeting, at which meeting the parties shall attempt to
reach a definitive resolution. The time schedule and process set forth in this
Section 5.1(a) may be modified with respect to any dispute, but only if both
parties agree to a revised time schedule or process in writing in advance.
Settlement communications within the scope of this paragraph shall be
inadmissible in any arbitration or litigation between the parties.
5.1 (b) Arbitration. Disputes arising under or in connection with this
Agreement, including requests for specific performance, shall be resolved
through binding arbitration conducted as provided in this Section 5.1(b)
pursuant to the rules of the International Court of Arbitration of the
International Chamber of Commerce (“ICC”). The arbitration shall be conducted in
the English language and shall occur in Los Angeles County, California, USA only
following the failure to resolve the dispute pursuant to cooperative engagement
discussions as set forth in Section 5.1(a) above. There shall be three
arbitrators: each party shall choose one arbitrator and, if the two arbitrators
are not able to agree on a third arbitrator, the third shall be chosen by the
ICC. The prevailing party in the arbitration shall have the right to recover its
costs and reasonable attorneys’ fees, which the arbitrators shall include in
their awards. Any party that seeks to confirm or vacate an arbitration award
issued under this Section 5.1(b) may do so only pursuant to the applicable
arbitration statutes. In any litigation involving ICANN concerning this
Agreement, jurisdiction and exclusive venue for such litigation shall be in a
court located in Los Angeles County, California, USA; however, the parties shall
also have the right to enforce a judgment of such a court in any court of
competent jurisdiction. For the purpose of aiding the arbitration and/or
preserving the rights of the parties during the pendency of arbitration, the
parties shall have the right to seek a temporary stay or injunctive relief from
the arbitration panel or a court, which shall not be a waiver of this agreement
to arbitrate.
Section 5.2 Specific Performance. Registry Operator and ICANN agree that
irreparable damage could occur if any of the provisions of this Agreement was
not performed in accordance

 



--------------------------------------------------------------------------------



 



with its specific terms. Accordingly, the parties agree that they each shall be
entitled to seek from the arbitrators specific performance of the terms of this
Agreement (in addition to any other remedy to which each party is entitled).
Section 5.3 Limitation of Liability. ICANN’s aggregate monetary liability for
violations of this Agreement shall not exceed the amount of Registry-Level Fees
paid by Registry Operator to ICANN within the preceding twelve-month period
pursuant to this Agreement. Registry Operator’s aggregate monetary liability to
ICANN for violations of this Agreement shall be limited to fees, and monetary
sanctions under Section 4.4, if any, due and owing to ICANN under this Agreement
within the preceding twelve-month period. In no event shall either party be
liable for special, indirect, incidental, punitive, exemplary, or consequential
damages arising out of or in connection with this Agreement or the performance
or nonperformance of obligations undertaken in this Agreement, except as
provided pursuant to Section 4.4 of this Agreement. EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED IN THIS AGREEMENT, REGISTRY OPERATOR DOES NOT MAKE ANY
WARRANTY, EXPRESS OR IMPLIED, WITH RESPECT TO THE SERVICES RENDERED BY ITSELF,
ITS SERVANTS, OR ITS AGENTS OR THE RESULTS OBTAINED FROM THEIR WORK, INCLUDING,
WITHOUT LIMITATION, ANY IMPLIED WARRANTY OF MERCHANTABILITY, NON-INFRINGEMENT,
OR FITNESS FOR A PARTICULAR PURPOSE.
ARTICLE 6 TERMINATION PROVISIONS
Section 6.1 Termination by ICANN. ICANN may terminate this Agreement if and only
if: (i) Registry Operator fails to cure any fundamental and material breach of
Registry Operator’s obligations set forth in Sections 3.1(a), (b), (d) or (e);
or Section 5.2 within thirty (30) calendar days after ICANN gives Registry
Operator written notice of the breach, which notice shall include with
specificity the details of the alleged breach; and (ii) (a) an arbitrator or
court has finally determined that Registry Operator is, or was, in fundamental
and material breach and failed to cure such breach within the prescribed time
period and (b) following the decision of such arbitrator or court, Registry
Operator has failed to comply with the decision of the arbitrator or court.
Section 6.2 Bankruptcy. This Agreement shall automatically terminate in the
event Registry Operator shall voluntarily or involuntarily be subject to
bankruptcy proceedings.
Section 6.3 Transition of Registry upon Termination of Agreement. Upon any
termination of this Agreement as provided in Sections 6.1 and 6.2, the parties
agree to work cooperatively to facilitate and implement the transition of the
registry for the TLD in accordance with this Section 6.3. Registry Operator
shall agree to provide ICANN or any successor registry authority that may be
designated for the TLD with any data regarding operations of the registry for
the TLD necessary to maintain operations that may be reasonably requested in
addition to that data escrowed in accordance with Section 3.1(c)(i) hereof.
Section 6.4 Rights in Data. Registry Operator shall not be entitled to claim any
intellectual property rights in Registry Data. In the event that Registry Data
is released from escrow as set forth in Section 3.1(c)(i), rights, if any, held
by Registry Operator in the data shall automatically be licensed on a
non-exclusive, irrevocable, royalty-free, paid-up basis to ICANN or to a party
designated in writing by ICANN.
Section 6.5 No Reimbursement. Any and all expenditures, capital investments or
other investments made by Registry Operator in connection with this Agreement
shall be at Registry Operator’s own risk and ICANN shall have no obligation to
reimburse Registry Operator for any such expense, capital expenditure or
investment. Registry Operator shall not be required to

 



--------------------------------------------------------------------------------



 



make any payments to a successor registry operator by reason of registry fees
paid to Registry Operator prior to the effective date of (i) any termination or
expiration of this Agreement or (ii) transition of the registry, unless any
delay in transition of the registry to a successor operator shall be due to the
actions of Registry Operator.
ARTICLE 7 SPECIAL PROVISIONS
Section 7.1 Registry-Registrar Agreement.
7.1 (a) Access to Registry Services. Registry Operator shall make access to
Registry Services, including the shared registration system, available to all
ICANN-accredited registrars, subject to the terms of the Registry-Registrar
Agreement attached as Appendix 8 hereto. Registry Operator shall provide all
ICANN-accredited registrars following execution of the Registry-Registrar
Agreement, provided registrars are in compliance with such agreement,
operational access to Registry Services, including the shared registration
system for the TLD. Such nondiscriminatory access shall include without
limitation the following:
7.1 (a)(i) All registrars (including any registrar affiliated with Registry
Operator, if any) can connect to the shared registration system gateway for the
TLD via the Internet by utilizing the same maximum number of IP addresses and
SSL certificate authentication;
7.1 (a)(ii) Registry Operator has made the current version of the registrar
toolkit software accessible to all registrars and has made any updates available
to all registrars on the same schedule;
7.1 (a)(iii) All registrars have equivalent access to customer support personnel
via telephone, e-mail and Registry Operator’s website;
7.1 (a)(iv) All registrars have equivalent access to registry resources to
resolve registry/registrar or registrar/registrar disputes and technical and/or
administrative customer service issues;
7.1 (a)(v) All registrars have equivalent access to data generated by Registry
Operator to reconcile their registration activities from Registry Operator’s Web
and ftp servers;
7.1 (a)(vi) All registrars may perform basic automated registrar account
management functions using the same registrar tool made available to all
registrars by Registry Operator; and
7.1 (a)(vii) The shared registration system does not include, for purposes of
providing discriminatory access, any algorithms or protocols that differentiate
among registrars with respect to functionality, including database access,
system priorities and overall performance.
7.1 (a)(viii) Such Registry-Registrar Agreement may be revised by Registry
Operator from time to time, provided however, that any such revisions must be
approved in advance by ICANN.
7.1 (b) Registry Operator Shall Not Act as Own Registrar. Registry Operator
shall

 



--------------------------------------------------------------------------------



 



not act as a registrar with respect to the TLD. This shall not preclude Registry
Operator from registering names within the TLD to itself through a request made
to an ICANN-accredited registrar.
7.1 (c) Restrictions on Acquisition of Ownership or Controlling Interest in
Registrar. Registry Operator shall not acquire, directly or indirectly, control
of, or a greater than fifteen percent ownership interest in, any
ICANN-accredited registrar.
Section 7.2 Fees to be Paid to ICANN.
7.2 (a) Registry-Level Transaction Fee.
7.2 (a)(i) Commencing on January 1, 2007, Registry Operator shall pay ICANN a
Registry-Level Fee. Subject to Sections 7.2(a)(ii) and (iii) below, such fee
shall equal the Transaction Fee set forth in the table below multiplied by the
number of annual increments of an initial or renewal domain name registration
(including renewals associated with transfers from one ICANN-accredited
registrar to another) during the applicable calendar quarter:

      YEAR   TRANSACTION FEE
2007
  US$0.15
 
   
2008
  US$0.15
 
   
2009
  US$0.20
 
   
2010
  US$0.20
 
   
2011
  US$0.25
 
   
2012
  US$0.25

7.2 (a)(ii) Commencing in 2009, for calendar quarters during the Term for which
the average annual price of registrations during the quarter is between US$3.01
and US$4.99, the Registry-Level Fee shall be the lesser of (a) the transaction
fee provided in 7.2.a.1 or (b) US$0.15 plus US $0.01 for each increase by
US$0.20 above $3.01 in the average price of domain name registrations,
multiplied by the number of annual increments of an initial or renewal domain
name registration during such quarter (including renewals associated with
transfers from one ICANN-accredited registrar to another); and
7.2 (a)(iii) Following two consecutive calendar quarters during which the
average annual price of registrations during the quarter is US$3.00 or less
(disregarding for these purposes any registry-offered discounts or marketing
incentives having the short term effect of lowering the average annual price of
domain name registrations), Registry Operator may request the parties enter
good-faith negotiations to review and renegotiate the fee obligation considering
all relevant factors including but not limited to Registry Operator’s business
needs as well as ICANN’s financial requirements.

 



--------------------------------------------------------------------------------



 



7.2 (b) Payment Schedule. Registry Operator shall pay the Registry-Level Fees
specified in Section 7.2(a) and Section 7.2(c), if applicable, by the 20th day
following the end of each calendar quarter (i.e., on April 20, July 20,
October 20 and January 20 for the calendar quarters ending March 31, June 30,
September 30 and December 31) of the year to an account designated by ICANN.
7.2 (c) Variable Registry-Level Fee. For fiscal quarters in which ICANN does not
collect a variable accreditation fee from all registrars, upon receipt of
written notice from ICANN, Registry Operator shall pay ICANN a Variable
Registry-Level Fee. The fee will be calculated by ICANN, paid to ICANN by the
Registry Operator in accordance with the Payment Schedule in Section 7.2(b), and
the Registry Operator will invoice and collect the fees from the registrars who
are party to a Registry-Registrar Agreement with Registry Operator. The fee will
consist of two components; each component will be calculated by ICANN for each
registrar:
7.2 (c)(i) The transactional component of the Variable Registry-Level Fee shall
be specified by ICANN in accordance with the budget adopted by the ICANN Board
of Directors for each fiscal year but shall not exceed US $0.25.
7.2 (c)(ii) The per-registrar component of the Variable Registry-Level Fee shall
be specified by ICANN in accordance with the budget adopted by the ICANN Board
of Directors for each fiscal year, but the sum of the per- registrar fees
calculated for all registrars shall not exceed the total Per- Registrar Variable
funding established pursuant to the approved 2004- 2005 ICANN Budget.
Provided, however, that Registry Operator shall only be required to pay the fees
set forth in paragraph (c) above, in the event that ICANN elects to collect the
Variable Registry-Level Fee from all ICANN-Accredited Registrars. For the
avoidance of doubt, Registry Operator shall not be required to collect the
per-registrar component of the Variable Registry-Level Fee from any registrar
unless it is required to do so for all registrars.
7.2 (d) Interest on Late Payments. For any payments pursuant to Section 7.2(a)
thirty days or more overdue past the time period for payment set forth in
Section 7.2 (b), Registry Operator shall pay interest on late payments at the
rate of 1.5% per month or, if less, the maximum rate permitted by applicable
law. Registry Operator shall not be required to pay interest on late payments
under Section 7.2(c), provided that Registry Operator is in good faith making
reasonably diligent efforts to collect the underlying payments from those
registrars party to a Registry-Registrar Agreement with Registry Operator.
Section 7.3. Pricing for Domain Name Registrations and Registry Services.
(a) Pricing. From the Effective Date through six (6) months following the
Effective Date, the price to ICANN-accredited registrars for new and renewal
domain name registrations and for transferring a domain name registration from
one ICANN-accredited registrar to another, shall

 



--------------------------------------------------------------------------------



 



not exceed a total fee of US$6.00 (the “Maximum Service Fee”). Commencing on 1
January 2007, the Maximum Service Fee charged during a calendar year for each
annual increment of a new and renewal domain name registration and for
transferring a domain name registration from one ICANN-accredited registrar to
another, may not exceed the Maximum Service Fee during the preceding calendar
year multiplied by 1.10. The same Service Fee shall be charged to all
ICANN-accredited registrars for new and renewal domain name registrations.
Volume discounts and marketing support and incentive programs may be made if the
same opportunities to qualify for those discounts and marketing support and
incentive programs is available to all ICANN-accredited registrars.
(b) Adjustments to Pricing for Domain Name Registrations. Registry Operator
shall provide no less than six months prior notice in advance of any price
increase for domain name registrations and shall continue to offer domain name
registrations for periods of up to ten years. Registry Operator is not required
to give notice of the imposition of the Variable Registry-Level Fee set forth in
Section 7.2(c).
ARTICLE 8 MISCELLANEOUS
Section 8.1 Indemnification of ICANN.
8.1 (a) Registry Operator shall indemnify, defend, and hold harmless ICANN
(including its directors, officers, employees, and agents) from and against any
and all third-party claims, damages, liabilities, costs, and expenses, including
reasonable legal fees and expenses, arising out of or relating to: (a) ICANN’s
reliance, in connection with its decision to delegate the TLD to Registry
Operator or to enter into this Agreement, on information provided by Registry
Operator in its application for the TLD; (b) Registry Operator’s establishment
or operation of the registry for the TLD; (c) Registry Operator’s provision of
Registry Services; (d) collection or handling of Personal Data by Registry
Operator; (e) any dispute concerning registration of a domain name within the
domain of the TLD for the registry; and (f) duties and obligations of Registry
Operator in operating the registry for the TLD; provided that Registry Operator
shall not be obligated to indemnify, defend, or hold harmless ICANN to the
extent the claim, damage, liability, cost, or expense arose due to a breach by
ICANN of any obligation contained in this Agreement. For avoidance of doubt,
nothing in this Section 8.1 shall be deemed to require Registry Operator to
reimburse or otherwise indemnify ICANN for the costs associated with the
negotiation or execution of this Agreement, or with the monitoring or management
of the parties’ respective obligations under this Agreement. Further, this
section shall not apply to any request for attorney’s fees in connection with
any litigation or arbitration between or among the parties.
8.1 (b) For any claims by ICANN for indemnification whereby multiple registry
operators (including Registry Operator) have engaged in the actions or omissions
that gave rise to the claim, Registry Operator’s aggregate liability to
indemnify ICANN with respect to such claim shall be limited to a percentage of
ICANN’s total claim, calculated by dividing the number of total domain names
under registration with Registry Operator within the TLD (which names under
registration shall be calculated consistently with Section 7.2 hereof for any
applicable quarter) by the total number of domain names under registration
within all TLDs for which the registry operators thereof that are engaging in
the same acts or omissions giving rise to such claim. For the avoidance of
doubt, in the event that a registry operator is engaged in the same acts or
omissions giving rise to the claims above, but such registry operator(s) do not
have the same or similar indemnification obligations to

 



--------------------------------------------------------------------------------



 



ICANN at set forth in 8.1(a) above, the number of domains under management by
such registry operator(s) shall nonetheless be included in the calculation in
the preceding sentence.
Section 8.2 Indemnification Procedures. If any third-party claim is commenced
that is indemnified under Section 8.1 above, notice thereof shall be given to
ICANN as promptly as practicable. Registry Operator shall be entitled, if it so
elects, in a notice promptly delivered to ICANN, to immediately take control of
the defense and investigation of such claim and to employ and engage attorneys
reasonably acceptable to the indemnified party to handle and defend the same, at
the indemnifying party’s sole cost and expense, provided that in all events
ICANN shall be entitled to control at its sole cost and expense the litigation
of issues concerning the validity or interpretation of ICANN policies or
conduct. ICANN shall cooperate, at its own cost, in all reasonable respects with
Registry Operator and its attorneys in the investigation, trial, and defense of
such claim and any appeal arising there from; provided, however, that the
indemnified party may, at its own cost and expense, participate, through its
attorneys or otherwise, in such investigation, trial and defense of such claim
and any appeal arising there from. No settlement of a claim that involves a
remedy affecting ICANN other than the payment of money in an amount that is
indemnified shall be entered into without the consent of ICANN. If Registry
Operator does not assume full control over the defense of a claim subject to
such defense in accordance with this Section, Registry Operator may participate
in such defense, at its sole cost and expense, and ICANN shall have the right to
defend the claim in such manner as it may deem appropriate, at the cost and
expense of Registry Operator.
Section 8.3 No Offset. All payments due under this Agreement shall be made in a
timely manner throughout the term of this Agreement and notwithstanding the
pendency of any dispute (monetary or otherwise) between Registry Operator and
ICANN.
Section 8.4 Use of ICANN Name and Logo. ICANN grants to Registry Operator a
non-exclusive royalty-free license to state that it is designated by ICANN as
the Registry Operator for the Registry TLD and to use a logo specified by ICANN
to signify that Registry Operator is an ICANN-designated registry authority.
This license may not be assigned or sublicensed by Registry Operator.
Section 8.5 Assignment and Subcontracting. Any assignment of this Agreement
shall be effective only upon written agreement by the assignee with the other
party to assume the assigning party’s obligations under this Agreement.
Moreover, neither party may assign this Agreement without the prior written
approval of the other party, which approval shall not be unreasonably withheld.
Notwithstanding the foregoing, ICANN may assign this Agreement (i) in
conjunction with a reorganization or re-incorporation of ICANN, to another
nonprofit corporation organized for the same or substantially the same purposes,
or (ii) as may be required pursuant to the terms of that certain Memorandum of
Understanding between ICANN and the U.S. Department of Commerce, as the same may
be amended from time to time. Registry Operator must provide notice to ICANN of
any subcontracting arrangements, and any agreement to subcontract portions of
the operations of the TLD must mandate compliance with all covenants,
obligations and agreements by Registry Operator hereunder. Any subcontracting of
technical operations shall provide that the subcontracted entity become party to
the data escrow agreement mandated by Section 3.1(c)(i) hereof.
Section 8.6 Amendments and Waivers. No amendment, supplement, or modification of
this Agreement or any provision hereof shall be binding unless executed in
writing by both parties. No waiver of any provision of this Agreement shall be
binding unless evidenced by a writing signed by the party waiving compliance
with such provision. No waiver of any of the provisions of this Agreement or
failure to enforce any of the provisions hereof shall be deemed or shall

 



--------------------------------------------------------------------------------



 



constitute a waiver of any other provision hereof, nor shall any such waiver
constitute a continuing waiver unless otherwise expressly provided.
Section 8.7 No Third-Party Beneficiaries. This Agreement shall not be construed
to create any obligation by either ICANN or Registry Operator to any non-party
to this Agreement, including any registrar or registered name holder.
Section 8.8 Notices, Designations, and Specifications. All notices to be given
under or in relation to this Agreement shall be given either (i) in writing at
the address of the appropriate party as set forth below or (ii) via facsimile or
electronic mail as provided below, unless that party has given a notice of
change of postal or email address, or facsimile number, as provided in this
agreement. Any change in the contact information for notice below shall be given
by the party within 30 days of such change. Any notice required by this
Agreement shall be deemed to have been properly given (i) if in paper form, when
delivered in person or via courier service with confirmation of receipt or
(ii) if via facsimile or by electronic mail, upon confirmation of receipt by the
recipient’s facsimile machine or email server. Whenever this Agreement shall
specify a URL address for certain information, Registry Operator shall be deemed
to have been given notice of any such information when electronically posted at
the designated URL. In the event other means of notice shall become practically
achievable, such as notice via a secure website, the parties shall work together
to implement such notice means under this Agreement.
If to ICANN, addressed to:
Internet Corporation for Assigned Names and Numbers
4676 Admiralty Way, Suite 330
Marina Del Rey, California 90292
Telephone: 1-310-823-9358
Facsimile: 1-310-823-8649
Attention: President and CEO
With a Required Copy to: General Counsel
Email: (As specified from time to time.)
If to Registry Operator, addressed to:
NeuStar, Inc.
46000 Center Oak Plaza
Sterling, VA 20166
Telephone: 1-571-434-5400
Facsimile: 1-571-434-5735
Attention: Sr. Director, Law, Advanced Services and Business Development
NeuStar, Inc.
With a Required Copy to: General Counsel
Email: (As specified from time to time.)
Section 8.9 Language. Notices, designations, determinations, and specifications
made under this Agreement shall be in the English language.
Section 8.10 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
Section 8.11 Entire Agreement. This Agreement (including its Appendices, which
form a part of it) constitutes the entire agreement of the parties hereto
pertaining to the operation of the TLD and supersedes all prior agreements,
understandings, negotiations and discussions, whether oral or written, between
the parties on that subject. In the event of a conflict between the

 



--------------------------------------------------------------------------------



 



provisions in the body of this Agreement and any provision in its Appendices,
the provisions in the body of the Agreement shall control.
[signature page follows]
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives.
     INTERNET CORPORATION FOR ASSIGNED NAMES AND NUMBERS

                  By:   /s/ Dr. Paul Twomey         Dr. Paul Twomey       
President and CEO      Date: 

     NEUSTAR, INC.

                  By:   /s/ Richard Tindal       Richard Tindal        Vice
President      Date: 12/19/06

 



--------------------------------------------------------------------------------



 



     
(ICANN LOGO) [w35805w3580511.gif]
  .BIZ Agreement Appendix 1   Data Escrow Specification   (8 December 2006)    
       

 
This Appendix 1 to the Registry Agreement consists of four of the five exhibits
to the Escrow Agreement that constitutes Appendix 1 to the Registry Agreement:
Exhibit 1 -Schedule for Escrow Deposits
Exhibit 2-Escrow Deposit Format Specification
Exhibit 3-Escrow Transfer Process
Exhibit 4-Escrow Verification Procedures
Exhibit 1 to Appendix 1
SCHEDULE FOR ESCROW DEPOSITS
Full Deposit Schedule
Full Deposits shall consist of data that reflects the state of the registry as
of 0000 UTC on each Sunday. Pending transactions at that time (i.e. transactions
that have not been committed to the Registry Database) shall not be reflected in
the Full Deposit.
Full Deposits shall be made, according to the transfer process described in
Exhibit 3 below, within a four-hour window beginning at 1200 UTC on the same
Sunday.
Incremental Deposit Schedule
Incremental Deposits are cumulative since the last full escrow. Each incremental
file will contain all database transactions since the full escrow file was
completed.
Incremental Deposits shall be made, according to the transfer process described
in Exhibit 3 below, within a four-hour window beginning at 1200 UTC on the day
to which the Incremental Deposit relates.
Exhibit 2
ESCROW DEPOSIT FORMAT SPECIFICATION
Each Full and Incremental Deposit consists of a series of reports that are
concatenated in the escrow process.
Full Deposit Contents. The reports involved in a Full Deposit are:
Domain Object Report–This reports on the contents of all domain objects in the
registry database.

 



--------------------------------------------------------------------------------



 



Host Object Report–This reports on the contents of all host objects in the
registry database.
Contact Object Report–This reports on the contents of all contact objects in the
registry database.
Registrar Object Report–This reports on the contents of all registrar objects in
the registry database.
Format of Reports. All reports are to be formatted in XML format. In compliance
with the XML 1.0 specification, certain characters in the data must be escaped,
as described in item 1 below. Each Report shall then be prepared according to
the general XML format described in items 2 to 6 below. Item 2 describes the
report container that is common to all reports. Items 3 to 6 describe the
structure of the contents of the report container for each of the specific
reports.
1. Escape-Character Requirements. In compliance with the XML 1.0 specification,
in data escrowed using the XML format the following characters in any data
elements must be replaced with the corresponding escape sequences listed here:

      Character   Escape Sequence
”
  &quot;
&
  &amp;
’
  &apos;
<
  &lt;
>
  &gt

2. The Report Container. At its highest level, the XML format consists of an
escrow container with header attributes followed by escrow data. The header
attributes are required and include the version of escrow (1.0), the .biz TLD
(“biz”), the report type (domain, host, contact or registrar), and data
base-committed date and time as to which the escrow relates. The date and time
of the escrow will be specified in UTC. The general format of the report
container is as follows:
<?xml version=“1.0” encoding=’UTF-8’ ?>
<!DOCTYPE escrow SYSTEM “whois-export.dtd” >
<escrow version=“1.0” tld=“biz” report=“domain” date=“26-Aug-2001 3:15:00AM”>
{Here the report contains the actual data being escrowed. It contains one
element for each object of the type (domain, host, contact or registrar) covered
by the report. The specific format for each report is described in items 3 to 6
below.}
</escrow>
3. The Domain Element. The domain element has the property “fqdn” (the fully
qualified name of the domain) and is a container consisting of the following
elements:
a. status: The domain status code.
b. id: Unique identifier of the domain name
c. sponsoring registrar: An identification of the sponsoring registrar of the
domain. The sponsoring registrar is designated by a number uniquely assigned by
the IANA.

 



--------------------------------------------------------------------------------



 



d. authcode: authorization code.
e. UIN
f. created-on: The date/time the domain object was originally created.
g. created-by: An identification of the registrar that created the domain
object. The sponsoring registrar is designated by a number uniquely assigned by
the IANA.
h. renewed-on: The date/time the domain was last renewed.
i. expires-on: The date the registration expires.
j. updated-by: An identification of the registrar that last updated the domain
object. The sponsoring registrar is designated by a number uniquely assigned by
the IANA.
k. updated-on: The date/time the domain object was last updated.
l. transferred-on: The date/time when the domain object was last transferred.
m. host: Up to thirteen (13) host names that are nameservers for the domain to
which the domain object relates.
n. contact-id: Multiple contact-ids that reference the contact records for this
domain. Contact-id has the property “type” to denote the type of contact. “Type”
can be one of: Registrant, Administrative, Technical, or Billing
An example domain container appears below:
<domain fqdn=“example.biz">
  <id>AAA-0001</id>
  <status>ACTIVE</status>
  <sponsoring registrar>REG-042</owned-by>
  <authcode>BIZ-1221</ens-authid>
  <created-on>1-Jul-2001 12:34:56AM</created-on>
  <created-by>REG-042</created-by>
  <renewed-on></renewed-on>
  <expires-on>1-Jul-2003</expires-on>
  <updated-by>42</updated-by>
  <updated-on>1-Jul-2001 12:34:56AM</updated-on>
  <transferred-on></transferred-on>
  <host>dns1.example.biz</host>
  <host>dns2.example.biz</host>
  <contact-id type=“Registrant">PER-0001</contact-id>
  <contact-id type=“Administrative">PER-0002</contact-id>
  <contact-id type=“Technical">PER-0003</contact-id>
  <contact-id type=“Billing">PER-0004</contact-id>
</domain>
4. The Host Element. The host element has the property “fqdn” (the fully
qualified name of the host) and is a container consisting of the following
elements:
a. id: Identifier of the host.
b. sponsoring registrar: An identification of the sponsoring registrar of the
host. The sponsoring registrar is designated by a number uniquely assigned by
the IANA.

 



--------------------------------------------------------------------------------



 



c. created-on: The date/time the host object was originally created.
d. updated-by: An identification of the registrar that last updated the host
object. The sponsoring registrar is designated by a number uniquely assigned by
the IANA.
e. updated-on: The date/time the host object was last updated.
f. transferred-on: The date/time when the host object was last transferred.
g. ip-address: Any number of IP addresses associated with this host.
An example host container appears below:
<host fqdn=“dns1.example.biz">
  <id>HST-0001</id>
  <sponsoring registrar>REG-042</owned-by>
  <created-on>1-Jul-2001 12:40:32AM</created-on>
  <updated-by>42</updated-by>
  <updated-on>1-Jul-2001 12:40:32AM</updated-on>
  <transferred-on></transferred-on>
  <ip-address>192.168.1.1</ip-address>
  <ip-address>192.168.122.1</ip-address>
</host>
5. The Contact Element. The contact element has the property “id” and is a
container consisting of the following elements:
a. name: The name of the contact.
b. organization: The organization for the contact.
c. street1: The first part of the street address of the contact.
d. street2: The second part of the street address of the contact.
e. street3: The third part of the street address of the contact.
f. city: The name of the city of the contact.
g. state-province: The name of the state/province of the contact.
h. postal-code: The postal/zip code of the contact.
i. geographic location: The two letter ISO 3166 code for the contact’s
geographic location.
j. voice: The voice phone number of the contact in E164a format.
k. fax: The fax number of the contact in E164a format.
l. email: The e-mail address of the contact.
m. sponsoring registrar: An identification of the sponsoring registrar of the
contact. The sponsoring registrar is designated by a number uniquely assigned by
the IANA.

 



--------------------------------------------------------------------------------



 



n. created-by: An identification of the registrar that created the contact
object. The sponsoring registrar is designated by a number uniquely assigned by
the IANA.
o. created-on: The date/time the contact object was originally created.
p. updated-by: An identification of the registrar that last updated the contact
object. The sponsoring registrar is designated by a number uniquely assigned by
the IANA.
q. updated-on: The date/time the contact object was last updated.
r. transferred-on: The date/time when the contact object was last transferred.
s. status: Contact status.
An example contact container appears below:
<contact id=“1">
  <name>John Doe</name>
  <organization>NeuStar</organization>
  <street1>46000 Center Oak Plaza</street1>
  <street2></street2>
  <street3></street3>
  <city>Sterling</city>
  <state-province>VA</state-province>
  <postal-code>20166</postal-code>
  <country>US</country>
  <voice>+1 571.4345400</voice>
  <fax>+1 571.4345401</fax>
  <email>jdoe@example.biz</email>
  <sponsoring registrar>42</owned-by>
  <created-by>REG-042</created-by>
  <created-on>1-Jul-2001 12:42:22AM</created-on>
  <updated-by>42</updated-by>
  <updated-on>1-Jul-2001 12:42:22AM</updated-on>
  <transferred-on></transferred-on>
  <status>ACTIVE</status>
</contact>
6. The Registrar Element. The registrar element has the property “id” and is a
container consisting of the following elements:
a. name: The name of the registrar.
b. status: The registrar status code.
c. contact-id: Any number of contact-id associated with this registrar.
Contact-id has the property “type” to denote the type of contact. “Type” can be
one of: Registrar, Administrative, Technical or Billing
An example registrar container appears below:
<registrar id=“REG-042">
  <password>registrarrus</password>
  <name>Registrar R Us</name>
  <status>ACTIVE</status>
  <contact-id type=“Registrar">PER-0009</contact-id>
  <contact-id type=“Administrative">PER-0010</contact-id>
  <contact-id type=“Administrative">PER-0011</contact-id>
  <contact-id type=“Technical">PER-0012</contact-id>
  <contact-id type=“Technical">PER-0013</contact-id>
  <contact-id type=“Billing">PER-0014</contact-id>
</registrar>

 



--------------------------------------------------------------------------------



 



Exhibit 3
ESCROW TRANSFER PROCESS
Deposit Transfer Process. Registry Operator shall prepare and transfer the
Deposit file by the following steps, in sequence:
1. The Reports making up the Deposit will first be created according to the
format specification. (See Exhibit 2 above, “Escrow Deposit Format
Specification”).
2. The Reports making up the Deposit will be concatenated. The resulting file
shall be named according to the following format: “bizSEQN”, where “SEQN” is a
four digit decimal number that is incremented as each report is prepared.
3. Next, the Deposit file will be processed by a program (provided by ICANN)
that will verify that it complies with the format specification and contains
reports of the same date/time (for a Full Deposit), count the number of objects
of the various types in the Deposit, and append to the file a report of the
program’s results.
4. Registry Operator may optionally split the resulting file using the Unix
SPLIT command (or equivalent) to produce files no less than 1 GB each (except
the final file). If Deposit files are split, a .MDS file (produced with MDSSUM
or equivalent) must be included with the split files to isolate errors in case
of transfer fault.
5. The Deposit file(s) will then be encrypted using Escrow Agent’s public key
for PGP and signed using Registry Operator’s private key for PGP, both version
6.5.1 or above, with a key of DH/DSS type and 2048/1024-byte length. (Note that
PGP compresses the Deposit file(s) in addition to encrypting it (them).)
The formatted, encrypted and signed Deposit file(s) will be sent, by anonymous
file transfer, to Escrow Agent’s ftp server within the specified time window.
Exhibit 4
ESCROW VERIFICATION PROCEDURES
Verification Procedures. Escrow Agent will verify the format and completeness of
each Deposit by the following steps:
1. At the conclusion of the deposit window, all Deposit files will be moved to a
not-publicly-accessible directory and the existence and size of each will be
noted.
2. Each Deposit file will be decrypted using Escrow Agent’s private key for PGP
and authenticated using Registry Operator’s public key for PGP. (In this step,
PGP will also automatically decompress the escrow file).
3. If there are multiple files, they will be concatenated in sequence.
4. Escrow Agent will run a program (to be supplied by ICANN) on the Deposit file
(without report) that will split it in to its constituent reports (including the
format report prepared by Registry Operator and appended to the Deposit) check
its format, count the number of objects of each type, and verify that the data
set is internally consistent. This program will compare its results with the
results of the Registry-generated format report, and will generate a Deposit
format and completeness report. The program will encrypt the report using
ICANN’s public key for PGP and signed using Escrow Agent’s private key for PGP,
both versions 6.5.1 or above, with a key of DH/DSS type and 2048/1024-byte
length. (Note that PGP compresses the Deposit file(s) in addition to encrypting
it (them).)
5. The decrypted Deposit file will be destroyed to reduce likelihood of data
loss to intruders in case of partial security failure.
Distribution Of Public Keys. Each of Registry Operator and Escrow Agent will
distribute its public key to the other party (Registry Operator or Escrow Agent,
as the case may be) via email to an email address to be specified. Each party
will confirm receipt of the other party’s public key with a reply email, and the
distributing party will subsequently reconfirm the authenticity of the key
transmitted. In this way, public key transmission is authenticated to a user
able to send and receive mail via a mail server operated by the distributing
party. Escrow Agent, Registry and ICANN shall exchange keys by the same
procedure.

 



--------------------------------------------------------------------------------



 



     
(ICANN LOGO) [w35805w3580511.gif]
  .BIZ Agreement Appendix 2   Registry Data Escrow Agreement   (8 December 2006)
           

 
This Registry Data Escrow Agreement (“Agreement”) is made as of this [enter
date] (the “Beginning Date”), by and between NeuStar, Inc. (“Registry
Operator”), [name of Escrow Agent] (“Escrow Agent”), and the Internet
Corporation for Assigned Names and Numbers (“ICANN”). All capitalized terms not
defined herein shall have the meaning set forth in the Registry Agreement. All
capitalized terms not defined in this Agreement have the meanings set forth in
the Registry Agreement.
RECITALS
A. Registry Operator and ICANN have entered into a Registry Agreement (“Registry
Agreement”), which requires Registry Operator, during the period Registry
Operator operates the registry for the TLD, to submit certain domain name
registration data to a reputable escrow agent to be held in escrow.
B. Pursuant to the Registry Agreement, Registry Operator intends to deliver
periodically to Escrow Agent an electronic copy of the Registry Database, as
detailed in Subsection 3.1(c) of the Registry Agreement (each such delivery
referred to as a “Deposit”).
C. Registry Operator and ICANN each desire Escrow Agent to hold each Deposit,
and, upon certain events, release any retained Deposits (or a copy of the
Deposits) to ICANN, in accordance with the terms of this Agreement or as ordered
by a court of competent jurisdiction.
Now, therefore, in consideration of the premises and mutual obligations
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
AGREEMENT
1. Content of Deposits. Deposits will be of two kinds: Full Deposits and
Incremental Deposits. Each Full Deposit will consist of Registry Data that
reflects the current and complete Registry Database. Incremental Deposits will
consist of data that reflects all transactions involving the database that are
not reflected in the last previous Full Deposit or Incremental Deposit, as the
case may be.
2. Schedule for Deposits. Registry Operator must create and deliver to Escrow
Agent a Full Deposit once each week, according to the schedule specified in
Exhibit 1 of Appendix 1. Registry Operator must create and deliver to Escrow
Agent an Incremental Deposit once each day during which a Full Deposit is not
made, according to the schedule specified in Exhibit 1 of Appendix 1.
3. Format of Deposits. The data in each Full Deposit and in each Incremental
Deposit shall follow the data format specified in the TLD Registry Data Escrow:
Format Specification (the “Format Specification”), attached as Exhibit 2 of
Appendix 1.

 



--------------------------------------------------------------------------------



 



4. Procedure for Deposits. Each properly formatted Full Deposit and Incremental
Deposit shall be processed and electronically delivered in encrypted form to
Escrow Agent according to the transfer process described in Exhibit 3 of
Appendix 1.
5. Notification of Deposits. Simultaneous with the delivery to Escrow Agent of
any Full or Incremental Deposit, Registry Operator shall deliver to Escrow Agent
and to ICANN a written statement (which may be by authenticated e-mail) that
includes a copy of the report generated upon creation of the Full or Incremental
Deposit by the ICANN-provided software (as described in Exhibit 1) and states
that the Full or Incremental Deposit (as the case may be) has been inspected by
Registry Operator according to the procedures described in Exhibit 3 of
Appendix 1 and is complete and accurate. Escrow Agent shall notify ICANN of all
Deposits received, within two business days of receipt.
6. Verification. Within two business days after receiving each Full or
Incremental Deposit, Escrow Agent shall verify the format and completeness of
each Deposit by performing the verification procedures specified in Exhibit 4 of
Appendix 1 and shall deliver to ICANN a copy of the verification report
generated for each Deposit (which may be by authenticated e-mail). If Escrow
Agent discovers that any Deposit fails the verification procedures, Escrow Agent
shall notify, including by email, fax and phone, Registry Operator and ICANN of
such nonconformity within forty-eight hours of discovery. Upon notification of
such verification failure, Registry Operator shall begin developing
modifications, updates, corrections, and other fixes of the Full or Incremental
Deposit necessary for the Deposit to pass the verification procedures and shall
deliver such fixes to Escrow Agent as promptly as possible. Escrow Agent shall
verify the accuracy or completeness of any such corrected Deposit pursuant to
the procedures in this Section 6 and shall give ICANN notice of successful
verification within twenty-four hours. The failure of any Full or Incremental
Deposit to meet verification procedures and any efforts by Registry Operator to
remedy such failure shall not delay the delivery of any subsequent scheduled
Full or Incremental Deposits pursuant to the schedule in Exhibit 1 of
Appendix 1. Escrow Agent shall deliver, on the first business day of each month,
(i) a written certification to ICANN that Escrow Agent has performed such
verification procedures on each Deposit received during the last month, and
(ii) copies of the verification reports generated for each Deposit received
during the last month.
7. Retention and Confidentiality.
7.1 Retention. Escrow Agent shall hold and maintain the Deposits in a secure,
locked, and environmentally safe facility which is accessible only to authorized
representatives of Escrow Agent. Escrow Agent shall use commercially reasonable
efforts to protect the integrity of the Deposits. Each of ICANN and Registry
Operator shall have the right to inspect Escrow Agent’s written records with
respect to this Agreement upon reasonable prior notice and during normal
business hours.
7.2 Destruction of Deposits. At all times, Escrow Agent shall retain the four
most recent Full Deposits and all Incremental Deposits after the earliest of
those four Full Deposits, all of which must have passed the verification
procedures specified in Exhibit 4 of Appendix 1. Registry Operator may destroy
any Deposits prior to these four most recent Full Deposits.
7.3 Confidentiality. Escrow Agent shall use commercially reasonable efforts to
protect the confidentiality of the Deposits. Except as provided in this
Agreement, Escrow Agent shall not disclose, transfer, make available, or use any
Deposit (or any copies of any Deposit). Should Escrow Agent be put on notice
that it is required to disclose any Deposits by statute, rule, regulation,
order, or other requirement of a governmental agency, legislative body, court of
competent jurisdiction, or binding arbitral body (other than any requirement
pursuant to Sections 9.1.6, 11.2, and 13 of this Agreement), Escrow Agent shall
notify ICANN and Registry Operator within seven days or as soon as practicable
and reasonably cooperate with Registry Operator and/or ICANN in any contest of
the disclosure. Should any contest prove unsuccessful, Escrow Agent shall not be
held liable for any disclosure pursuant to such governmental, legislative,
judicial, or arbitral order, statute, rule, regulation, or other requirement.

 



--------------------------------------------------------------------------------



 



8. Duplication. Escrow Agent may duplicate any Deposit by any commercially
reasonable means in order to comply with the terms and provisions of this
Agreement, provided that Registry Operator shall bear the expense of such
duplication. Alternatively, Escrow Agent, by notice to Registry Operator, may
reasonably require Registry Operator to promptly duplicate any Deposit.
9. Release of Deposit. Within five business days after receipt of any required
documents and/or notices specified in this Section 9, Escrow Agent shall deliver
to ICANN or its designee all Deposits in Escrow Agent’s possession, in the event
that the Escrow Agent receives all of the following:
9.1 One of the following notices:
9.1.1 A written notice by the Registry Operator requesting Escrow Agent to
effect such delivery to ICANN; or
9.1.2 A written notice by ICANN that the Registry Agreement has: (i) expired
without renewal, pursuant to Section 4.1 of the Registry Agreement, or (ii) been
terminated, in accordance with Article VI of the Registry Agreement; or
9.1.3 A written notice by ICANN that all of the following have occurred:
9.1.3.1 ICANN failed, with respect to (a) any Full Deposit or (b) five
Incremental Deposits within any calendar month, to receive, within five calendar
days after the Deposit’s scheduled delivery date, to receive notification of
receipt from Escrow Agent; and
9.1.3.2 ICANN gave notice to Escrow Agent and Registry Operator of that failure;
and
9.1.3.3 ICANN has not, within seven calendar days after the notice under
Section 9.1.3.2, received notice from Escrow Agent that the Deposit has been
received; or
9.1.4 A written notice by ICANN that all of the following have occurred:
9.1.4.1 ICANN has received notification from Escrow Agent of failed verification
of a Full Depositor of failed verification of five Incremental Deposits within
any calendar month; and
9.1.4.2 ICANN gave notice to Registry Operator of that receipt; and
9.1.4.3 ICANN has not, within seven calendar days after the notice under
Section 9.1.4.2, received notice from Escrow Agent of verification of a
remediated version of the Deposit; or
9.1.5 A written notice by ICANN that release of the Deposits is mandated by
non-payment of any fees due to Escrow Agent, pursuant to Section 15 of this
Agreement; or
9.1.6 A written notice by ICANN that a court, arbitral, legislative, or
government agency that ICANN finds to be of competent jurisdiction has issued an
order, rule, statute, regulation, or other requirement (a copy of which ICANN
has provided to Registry Operator) that mandates the release of the Deposits to
ICANN; and
9.2 Copies of notices with proof of delivery submitted to Escrow Agent that
ICANN or Registry Operator (whichever gave the notice under Section 9.1) has
previously notified the other party in writing; and

 



--------------------------------------------------------------------------------



 



9.3 Written instructions from ICANN that the Deposits be released and delivered
to a designated party; and
9.4 A written undertaking by ICANN that the Deposits will be used only as
permitted under the terms of the Registry Agreement. Upon release of any
Deposits to ICANN, Escrow Agent shall at the same time deliver to Registry
Operator a photostatic copy of the notice it received from ICANN under Sections
9.1.2 to 9.1.6, as applicable.
10. Release of Deposit to Registry Operator. Escrow Agent shall deliver all
Deposits to Registry Operator upon termination of this Agreement in accordance
with Sections 14.1 and 14.2.1 of this Agreement.
11. Procedure After Release.
11.1 Right to Use Deposits. Upon release of any Deposits to Registry Operator
pursuant to Section 9, Registry Operator (or its assignee in accordance with the
Registry Agreement), and subject to Section 9.4 above, shall immediately have
the right to exercise or have exercised all rights in the Deposits necessary to
provide registry services. Upon release of any Deposits to ICANN pursuant to
Section 9, ICANN (or its assignee in accordance with the Registry Agreement)
shall immediately have the right, subject to Section 9.4 above, to exercise or
have exercised all rights in the Deposits pursuant to the Registry Agreement,
including as necessary to provide registry services.
11.2 Objection Notice. Upon release of any Deposits to ICANN pursuant to
Section 9, Registry Operator shall have thirty calendar days to notify Escrow
Agent and ICANN in writing (the “Objection Notice”) of its objection to the
release of the Deposits to ICANN and request that the issue of entitlement to
the Deposits be resolved pursuant to the dispute resolution procedures in the
Registry Agreement (the “Dispute Resolution Procedures”). Registry Operator and
ICANN agree to resolve any disputes they may have as between themselves under
this Agreement in accordance with Section 17.2 hereof. The parties agree that
(i) Registry Operator shall have no rights (other than pursuant to this Section
11.2) to object to any release of the Deposits, and (ii) the delivery of an
Objection Notice and the commencement of Dispute Resolution Procedures shall not
delay release of any Deposits to ICANN pursuant to Section 9.
11.3 Dispute Resolution Procedures. The parties agree that any proceedings
brought pursuant to the Dispute Resolution Procedures shall be conducted
consistently and in accordance with any prior arbitration or court
orders/decisions involving the Registry Agreement. The parties further agree
that any proceedings relating to this Agreement and brought pursuant to the
Dispute Resolution Procedures shall not examine, re-evaluate, reconsider, or
otherwise subject to review any issues, causes of action, or other claims which
were decided, or which a party had a reasonable opportunity to raise, in
proceedings which involved the Registry Agreement.
11.4 Withdrawal of Objection Notice. Registry Operator may, at any time, notify
Escrow Agent and ICANN that Registry Operator wishes to withdraw its Objection
Notice. Upon receipt of such withdrawal from Registry Operator, Escrow Agent
shall promptly deliver to ICANN any Deposits that have not previously been
delivered to ICANN.
11.5 Dispute Resolution Decisions.
11.5.1 If the release of Deposits under Section 9 to ICANN is determined in
Dispute Resolution Procedures to have been proper, Escrow Agent shall promptly
deliver to ICANN, in accordance with the instructions specified in Section 9.3,
any Deposits that have not previously been delivered.
11.5.2 If the release of Deposits to ICANN is determined in Dispute Resolution
Procedures to have been improper, ICANN shall promptly return or destroy, at
Registry Operator’s discretion, the Deposits received by ICANN under Section 9.

 



--------------------------------------------------------------------------------



 



12. Indemnity. Registry Operator and ICANN shall, jointly and severally,
indemnify and hold harmless Escrow Agent and each of its directors, officers,
agents and employees (“Escrow Agent Indemnitees”) absolutely and forever, from
and against any and all claims, actions, damages, suits, liabilities,
obligations, costs, fees, charges, and any other expenses whatsoever, including
reasonable attorneys’ fees and costs, that may be asserted by a third party
against any Escrow Agent Indemnitees in connection with this Agreement or the
performance of Escrow Agent or any Escrow Agent Indemnitees hereunder (with the
exception of any claims based on the misrepresentation, negligence, or
misconduct of Escrow Agent, its directors, officers, agents, employees and
contractors). Escrow Agent shall likewise indemnify and hold harmless Registry
Operator and ICANN, and each of their respective directors, officers, agents and
employees (“Indemnitees”) absolutely and forever, from and against any and all
claims, actions, damages, suits, liabilities, obligations, costs, fees, charges,
and any other expenses whatsoever, including reasonable attorneys’ fees and
costs, that may be asserted by a third party against any Indemnitee in
connection with the misrepresentation, negligence, or misconduct of Escrow
Agent, its directors, officers, agents, employees, contractors, and
stockholders.
13. Interpleader.
13.1 Escrow Agent may submit any dispute under this Agreement to any court of
competent jurisdiction in an interpleader or similar action. Any and all costs
incurred by Escrow Agent in connection therewith, including reasonable
attorneys’ fees and costs, shall be borne 50% by each of Registry Operator and
ICANN.
13.2 Escrow Agent shall perform any acts ordered by any court of competent
jurisdiction, without any liability or obligation to any party hereunder by
reason of such act.
14. Term and Termination.
14.1 Term. The initial term of this Agreement shall be one year, commencing on
the Beginning Date (the “Initial Term”). This Agreement shall be automatically
renewed for an additional term of one year (“Additional Term”) at the end of the
Initial Term and each Additional Term hereunder unless, on or before ninety days
prior to the end of the Initial Term or an Additional Term, a party notifies the
other parties that it wishes to terminate this Agreement at the end of such
term. In the event a party gives the other parties such notice of termination,
and Registry Operator and ICANN cannot agree to resolve, by the end of the
then-current term, any disputes regarding the renewal of this Agreement or the
establishment of a replacement escrow agent: (i) Registry Operator and ICANN
shall resolve any such disputes through the Dispute Resolution Procedures;
(ii) this Agreement shall continue to remain in effect during the resolution of
any such disputes; and (iii) Escrow Agent shall have the right to invoice either
Registry Operator or ICANN for the data escrow services provided during this
dispute resolution period at the rates listed in Exhibit E. This paragraph in no
way limits the Registry Operator’s rights under the Registry Agreement to change
to a different Escrow Agent mutually approved by Registry Operator and ICANN,
such approval not to be unreasonably withheld by either of them, provided that
such Escrow Agent will agree to substantially similar terms as in the present
document and there is no significant interruption of Deposits.
14.2 Termination. This Agreement shall terminate upon the occurrence of any of
the following:
14.2.1 Termination of this Agreement by both Registry Operator and ICANN upon
having delivered to Escrow Agent a written notice signed by both Registry
Operator and ICANN indicating their mutual intent to terminate this Agreement
upon ninety days’ notice;
14.2.2 Termination of this Agreement by Escrow Agent pursuant to Section 15; or

 



--------------------------------------------------------------------------------



 



14.2.3 Release of the Deposit(s) to ICANN pursuant to Section 9 and, if an
Objection Notice is made and not withdrawn, a final decision that the release of
materials to ICANN was proper at the end of the Dispute Resolution Procedures.
15. Fees and Payments. Registry Operator shall pay to Escrow Agent the
applicable fees and charges listed in Exhibit E as compensation for Escrow
Agent’s services under this Agreement. If Registry Operator fails to pay any
fees or charges invoiced by Escrow Agent by the due date(s), Escrow Agent shall
give written notice to Registry Operator of non-payment of any such past-due
fees hereunder and, in that event, the Registry Operator shall have the right to
pay the past-due fee(s) within ten business days after receipt of the notice
from Escrow Agent. Upon payment of the past-due fee by Registry Operator, this
Agreement shall continue in full force and effect. If Registry Operator fails to
pay the past-due fee(s) within the applicable periods under this Section 15,
Escrow Agent shall have the right to terminate this Agreement immediately by
sending notice of termination to all other parties, and, upon termination,
Escrow Agent shall deliver to ICANN all Deposits held by Escrow Agent.
16. Ownership of Deposit. Subject to the provisions (including Subsection 6.5)
of the Registry Agreement, the parties recognize and acknowledge that ownership
of the Deposit during the effective term of this Agreement shall remain with the
Registry Operator at all times.
17. Miscellaneous.
17.1 Remedies. For the purposes of fulfilling its obligations under this
Agreement, Escrow Agent may act in good faith reliance on, and shall not be held
liable for, any written notice, instruction, instrument, or other writing signed
or presented by a person with apparent authority to act on behalf of Registry
Operator or ICANN.
17.2 Dispute Resolution. Registry Operator and ICANN further agree to resolve
any disputes they may have as between themselves under this Agreement pursuant
to the Dispute Resolution Procedures.
17.3 Limitation of Liability. The parties shall not be liable to each other for
special, indirect, incidental, or consequential damages hereunder. As between
ICANN and Registry Operator the liability limitations of Subsection 5.3 of the
Registry Agreement also apply.
17.4 Independent Contractor. Escrow Agent is an independent contractor and is
not an employee or agent of either Registry Operator or ICANN.
17.5 No Third-Party Beneficiaries. This Agreement shall not be construed to
create any obligation by Registry Operator, ICANN, or Escrow Agent to any
non-party to this Agreement, including but not limited to any domain-name holder
or registrar.
17.6 Amendments. This Agreement shall not be modified or amended except in
writing executed by each of the parties.
17.7 Assignment. Neither Registry Operator nor ICANN may assign or transfer this
Agreement (by merger, sale of assets, operation of law, or otherwise), except
that the rights and obligations of Registry Operator or ICANN automatically
shall be transferred to the assignee of one of those parties’ rights and
obligations under the Registry Agreement. Escrow Agent may not assign or
transfer this Agreement without the prior written consent of both Registry
Operator and ICANN.
17.8 Entire Agreement. This Agreement, including all exhibits, supersedes all
prior discussions, understandings, and agreements between Escrow Agent and the
other parties with respect to the data escrow services for the Registry TLD. The
parties acknowledge and agree that, as between ICANN and Registry Operator, the
Registry Agreement (including all its appendices) is intended to co-exist with
this Agreement, this Agreement is supplementary to the Registry Agreement, and
the Registry Agreement shall control in the event of any conflict.

 



--------------------------------------------------------------------------------



 



17.9 Counterparts. This Agreement may be executed in counterparts, each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute one and the same Agreement.
17.10 Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of California, without regard to its
conflicts-of-laws principles. The parties consent and agree that jurisdiction
and venue for any legal proceedings relating to this Agreement shall lie with
the state and federal courts of Los Angeles County in the State of California.
17.11 Notices. All notices, requests, demands or other communications required
or permitted to be given or made under this Agreement shall be in writing and
shall be delivered by hand, by commercial overnight delivery service which
provides for evidence of receipt, by certified mail, return receipt requested,
postage prepaid, by facsimile, or by e-mail (e-mail to be followed promptly at
receiver’s request by a copy delivered by one of the other means of delivery) to
the corresponding addresses listed on the signature page of this Agreement. If
delivered personally, by commercial overnight delivery service, by facsimile, or
by e-mail, the date on which the notice, request, instruction or document is
delivered shall be the date on which delivery is deemed to be made, and if
delivered by mail, the date on which such notice, request, instruction or
document is received shall be the date on which delivery is deemed to be made.
Any party may change its address for the purpose of this Agreement by notice in
writing to the other parties as provided herein.
17.12 Survival. The obligation of confidentiality in Section 7, Sections 9, 10,
11, 12, 13, 17.3 and this Section 17.12 shall survive any termination of this
Agreement.
17.13 No Waiver. No failure on the part of any party hereto to exercise, and no
delay in exercising any right, power or single or partial exercise of any right,
power or remedy by any party will preclude any other or further exercise of that
or any other right, power, or remedy. No express waiver or assent by any party
to any breach of or default in any term or condition of this Agreement shall
constitute a waiver of or an assent to any succeeding breach of or default in
the same or any other term or condition.
IN WITNESS WHEREOF each of the parties has caused its duly authorized officer to
execute this Agreement as of the date and year first above written.

 



--------------------------------------------------------------------------------



 



     
(ICANN LOGO) [w35805w3580511.gif]
  .BIZ Agreement Appendix 3   Zone File Access Agreement   (8 December 2006)    
       

1. Parties
The User named in this Agreement (“User” or “you”) hereby contracts with
NeuStar, Inc., a Delaware Corporation (“Registry Operator”), for a
non-exclusive, non-transferable, limited right to access an Internet host server
or servers designated by Registry from time to time, and to transfer a copy of
the described Data to the User’s Internet host machine specified below, under
the terms of this Agreement. Upon execution of this Agreement by Registry
Operator, Registry Operator will return a copy of this Agreement to you for your
records with your UserID and Password entered in the spaces set forth below.
2. User Information

         
(a) User:
       
 
 
 
   

         
(b) Contact Person:
       
 
 
 
   
 
       
(c) Street Address:
       
 
       

              (d) City, State or Province:        
 
     
 
   
 
            (e) Country and Postal Code:        
 
           

                  (f) Telephone Number:                           (including
area/country code)        
 
                (g) Fax Number:                           (including
area/country code)        
 
                (h) E-Mail Address:                          

(i) Specific Internet host machine which will be used to access NeuStar’s server
to transfer copies of the Data:

             
Name:
                     
 
            IP Address:        
 
           

(j) Purpose(s) for which the Data will be used: During the term of this
Agreement, you may use the data for any legal purpose, not prohibited under
Section 4 below. You may incorporate some or all of the Data in your own
products or services, and distribute those products or services for a purpose
not prohibited under Section 4 below.

 



--------------------------------------------------------------------------------



 



3. Term
This Agreement is effective for a period of three (3) months from the date of
execution by Registry (the “Initial Term”). Upon conclusion of the Initial Term
this Agreement will automatically renew for successive three-month renewal terms
(each a “Renewal Term”) until terminated by either party as set forth in
Section 12 of this Agreement or one party provides the other party with a
written notice of termination at least seven (7) days prior to the end of the
Initial Term or the then current Renewal Term.
NOTICE TO USER: CAREFULLY READ THE FOLLOWING TERMS AND CONDITIONS. YOU MAY USE
THE USER ID AND ASSOCIATED PASSWORD PROVIDED IN CONJUNCTION WITH THIS AGREEMENT
ONLY TO OBTAIN A COPY OF .BIZ TOP-LEVEL DOMAIN (“TLD”) ZONE FILES, AND ANY
ASSOCIATED ENCRYPTED CHECKSUM FILES (COLLECTIVELY THE “DATA”), VIA THE FILE
TRANSFER PROTOCOL (“FTP”) OR THE HYPERTEXT TRANSFER PROTOCOL (“HTTP”) PURSUANT
TO THESE TERMS.
4. Grant Of Access
Registry Operator grants to you a non-exclusive, non-transferable, limited right
to access an Internet host server or servers designated by Registry Operator
from time to time, and to transfer a copy of the Data to the Internet host
machine identified in Section 2 of this Agreement no more than once per 24 hour
period using FTP or HTTP for the purposes described in this Section 4. You agree
that you will:
(a) use this Data only for lawful purposes but that under no circumstances will
you use this Data to: (1) allow, enable, or otherwise support the transmission
by e-mail, telephone, or facsimile of mass unsolicited, commercial advertising
or solicitations to entities other than your own existing customers; or
(2) enable high volume, automated, electronic processes that send queries or
data to the systems of Registry Operator or any ICANN-Accredited Registrar,
except as reasonably necessary to register domain names or modify existing
registrations. Registry Operator reserves the right, with the approval of the
Internet Corporation for Assigned Names and Numbers (“ICANN”), to specify
additional specific categories of prohibited uses by giving you reasonable
written notice at any time and upon receiving such notice you shall not make
such prohibited use of the Data you obtain under this Agreement.
(b) copy the Data you obtain under this Agreement into a machine-readable or
printed form only as necessary to use it in accordance with this Agreement in
support of your use of the Data.
(c) comply with all applicable laws and regulations governing the use of the
Data.
(d) not distribute the Data you obtained under this Agreement or any copy
thereof to any other party without the express prior written consent of Registry
Operator, except that you may redistribute the Data insofar as it has been
incorporated by you into a value-added product or service that does not permit
the extraction of a substantial portion of the Data from the value-added product
or service, provided you prohibit the recipient of the Data from using the Data
in a manner contrary to Section 4(a).
(e) take all reasonable steps to protect against unauthorized access to, use,
and disclosure of the Data you obtain under this Agreement.
5. Fee
You agree to remit in advance to Registry Operator a quarterly fee of $0
(USD) for the right to access the files during either the Initial Term or
Renewal Term of this Agreement. Registry Operator reserves the right to adjust,
with the approval of ICANN, this fee on thirty days prior notice to reflect a
change in the cost of providing access to the files.

 



--------------------------------------------------------------------------------



 



6. Proprietary Rights
You agree that no ownership rights in the Data are transferred to you under this
Agreement. You agree that any copies of the Data that you make will contain the
same notice that appears on and in the Data obtained under this Agreement.
7. Method Of Access
Registry Operator reserves the right, with the approval of ICANN, to change the
method of access to the Data at any time. You also agree that, in the event of
significant degradation of system processing or other emergency, Registry
Operator may, in its sole discretion, temporarily suspend access under this
Agreement in order to minimize threats to the operational stability and security
of the Internet.
8. No Warranties
THE DATA IS PROVIDED “AS IS.” REGISTRY OPERATOR DISCLAIMS ALL WARRANTIES WITH
RESPECT TO THE DATA, EITHER EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED TO THE
IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR PARTICULAR PURPOSE AND
NON-INFRINGEMENT OF THIRD PARTY RIGHTS. Some jurisdictions do not allow the
exclusion of implied warranties or the exclusion or limitation of incidental or
consequential damages, so the above limitations or exclusions may not apply to
you.
9. Severability
In the event of invalidity of any provision of this Agreement, the parties agree
that such invalidity shall not affect the validity of the remaining provisions
of this Agreement.
10. No Consequential Damages; Limitation of Damages.
In no event shall Registry Operator be liable to you for any consequential,
special, incidental or indirect damages of any kind arising out of the use of
the Data or the termination of this Agreement, even if Registry Operator has
been advised of the possibility of such damages. In no event shall Registry
Operator be liable to you for direct damages in an amount in excess of the fees
paid by you to Registry Operator during the one (1) year period preceding the
date of your claim.
11. Governing Law
This Agreement shall be governed and construed in accordance with the laws of
the Commonwealth of Virginia, without reference to conflicts of laws principles
You agree that any legal action or other legal proceeding relating to this
Agreement or the enforcement of any provision of this Agreement shall be brought
or otherwise commenced in the United States District Court for the Eastern
District of Virginia or, if such court does not have subject matter jurisdiction
over such claim, in the state courts of Virginia located in Loudoun County,
Virginia. You expressly and irrevocably agree and consent to the personal
jurisdiction and venue of the federal and state courts located in Loudoun
County, Virginia (and each appellate court located therein) for matters arising
in connection with this Agreement or your obtaining, use, or distribution of the
Data. The United Nations Convention on Contracts for the International Sale of
Goods is specifically disclaimed.

 



--------------------------------------------------------------------------------



 



12. Termination
You may terminate this Agreement at any time by erasing the Data you obtained
under this Agreement from your Internet host machine together with all copies of
the Data and providing written notice of your termination to Registry Operator
at 46000 Center Oak Plaza, Sterling, VA 20166. Registry Operator has the right
to terminate this Agreement immediately if you fail to comply with any term or
condition of this Agreement. You agree upon receiving notice of such termination
of this Agreement by Registry Operator or expiration of this Agreement to erase
the Data you obtained under this Agreement together with all copies of the Data.
13. Definition
“Data” means all data contained in a DNS zone file for the Registry TLD as
provided to TLD nameservers on the Internet.
14. Waiver
Any delay or forbearance by either party in exercising any right hereunder shall
not be deemed a waiver of that right.
15. Entire Agreement
This is the entire agreement between you and Registry Operator concerning access
and use of the Data, and it supersedes any prior agreements or understandings,
whether written or oral, relating to access and use of the Data. Any
modification of this Agreement will be effective only if it is in writing signed
by the party to be charged.

     
NeuStar, Inc.
  User:  
By:
  By:
(sign)
  (sign)
 
   
Name:
  Name:
(print)
  (print)
 
   
Title:
  Title:
 
   
Date:
  Date:

ASSIGNED USERID AND PASSWORD
(To be assigned by NeuStar upon execution of this Agreement):

     
USERID:
  PASSWORD:

 



--------------------------------------------------------------------------------



 



     
(ICANN LOGO) [w35805w3580511.gif]
  .BIZ Agreement Appendix 4   Registry Operator’s Monthly Report   (8
December 2006)            

Registry Operator shall provide the following information in its monthly
reports. Reports shall be submitted via email to <registry-reports@icann.org>.
ICANN shall use reasonable commercial efforts to preserve the confidentiality of
the information reported until three months after the end of the month to which
the report relates.
1. Accredited Registrar Status. State the number of registrars in each of the
following three categories: (1) operational, (2) ramp-up (registrars that have
received a password for access to OT&E), and (3) pre-ramp-up (registrars that
have requested access, but have not yet entered the ramp-up period).
2. Service Level Agreement Performance. Compare Service Level Agreement
requirements with actual performance measures for the reporting month.
3. TLD Zone File Access Activity. State the total number of zone file access
passwords at end of the reporting month.
4. Completed System Software Releases. Describe significant releases during the
reporting month, including release name, features, and completion date.
5. Whois Service Activity. State the number of Whois queries during the
reporting month.
6. Total Number of Transactions by Subcategory by Month. State the total number
of transactions during the reporting month, in the following subcategories:
adds, deletes, modifies, checks, renews, transfers, restores.
7. Daily Transaction Range. Tabulate the number of total daily transactions. The
range of transaction volume should be shown for each month, along with the
average daily transaction volume.

 



--------------------------------------------------------------------------------



 



8.Per-Registrar Activity Report. This report shall be transmitted to ICANN
electronically in comma or pipe separated-value format, using the following
fields per registrar:

          Field #   Field Name   Notes
01
  registrar-name   registrar’s full corporate name
02
  iana-id   http://www.iana.org/assignments/registrar-ids
03
  total-domains   total domains under sponsorship
04
  total-nameservers   total nameservers registered
05
  net-adds-1-yr   domains successfully added (and not deleted within the add
grace period)
06
  net-adds-2-yr   number of domains successfully registered with an initial term
of two years
07
  net-adds-3-yr   number of domains successfully registered with an initial term
of three years
08
  net-adds-4-yr   etc.
09
  net-adds-5-yr   ” “
10
  net-adds-6-yr   ” “
11
  net-adds-7-yr   ” “
12
  net-adds-8-yr   ” “
13
  net-adds-9-yr   ” “
14
  net-adds-10-yr   ” “
15
  net-renews-1-yr   domains renewed either automatically or by command (and not
deleted within the renew grace period)
16
  net-renews-2-yr   number of domains successfully renewed with a new renewal
period of two years
17
  net-renews-3-yr   number of domains successfully renewed with a new renewal
period of three years
18
  net-renews-4-yr   etc.
19
  net-renews-5-yr   ” “
20
  net-renews-6-yr   ” “
21
  net-renews-7-yr   ” “
22
  net-renews-8-yr   ” “
23
  net-renews-9-yr   ” “
24
  net-renews-10-yr   ” “
25
  transfer-gaining-successful   transfers initiated by this registrar that were
ack’d by the other registrar – either by command or automatically
26
  transfer-gaining-nacked   transfers initiated by this registrar that were
n’acked by the other registrar
27
  transfer-losing-successful   transfers initiated by another registrar that
this registrar ack’d – either by command or automatically
28
  transfer-losing-nacked   transfers initiated by another registrar that this
registrar n’acked
29
  transfer-disputed-won   number of transfer disputes in which this registrar
prevailed
30
  transfer-disputed-lost   number of transfer disputes this registrar lost
31
  transfer-disputed-no
decision   number of transfer disputes involving this registrar with a split or
no decision
32
  deleted-domains-grace   domains deleted within the add grace period
33
  deleted-domains-nogr
ace   domains deleted outside the add grace period
34
  restored-domains   domain names restored from redemption period
35
  restored-noreport   total number of restored names for which the registrar
failed to submit a restore report

 



--------------------------------------------------------------------------------



 



     
(ICANN LOGO) [w35805w3580511.gif]
  .BIZ Agreement Appendix 5   Whois Specifications   (8 December 2006)          
 

Public Whois Specification
RFC954-Conformant Whois
As a thick registry, the standard Whois service will provide a central location
for all authoritative .biz TLD data. Registrars will be able to provide a
front-end web interface to the standard Whois service. In addition, the Registry
provides its own front-end web interface to allow user access to the Whois
service.
Due to the nature of the NeuStar thick registry model, the RFC954-conformant
Whois service will be engineered to handle high transaction load and be integral
to the standard suite of registry services. The service will return a single
response per domain name or nameserver query. The RFC954-conformant Whois
service will conform to established service level agreements.
The RFC954-conformant service provided by the registry will have the following
features:

  •   Standard protocol accessible over port 43.     •   Consistent format
(fields and formatting) for all registrars.     •   Near real-time updates,
eliminating “timing” problems when modifying registry information.     •  
Extensible field capability.

Whois Service Data Elements
The RFC954-conformant service will include the following data elements:

  •   The name of the domain name registered;     •   The IP addresses of the
primary nameserver and secondary nameserver(s) of the name registered;     •  
The corresponding names of those nameservers;     •   The identity of the
registrar;     •   The original creation date and term of the registration;    
•   The name, postal address, e-mail address, voice telephone number, and (where
available) fax number of the domain name registrant;     •   The name, postal
address, e-mail address, voice telephone number, and (where available) fax
number of the technical contact for the name registered; and     •   The name,
postal address, e-mail address, voice telephone number, and (where available)
fax number of the administrative contact for the name registered.

 



--------------------------------------------------------------------------------



 



Extensible-Field Capability
NeuStar gives the ability for registrars to use EPP to add customized fields to
a record in the registry database. These fields will appear in an “additional
information” section of the Whois data.
Query Control — Object Type Control
The following keywords restrict a search to specific object type:
Domain: Search only by domain objects. The input string is searched in the Name
field.
Contact: Search only contact objects. The input string is searched in the ID
field.
Nameserver: Search only by nameserver objects. The input string is searched in
the nameserver field or the IP address field.
Registrar: Search only registrar objects. The input string is searched in the
Name field.
By default, if no object type control is specified, then the Name field of the
Domain object is searched.
Whois Output Fields
Domain Record:
A Whois query that results in domain information will return the following
fields from the Domain object and the associated data from host and contact
objects. This set of data is also referred to as the Domain Record.
Domain Name
Domain ID
Sponsoring Registrar
Sponsoring Registrar IANA ID
Domain Status
Registrant, Administrative, Technical and Billing Contact Information including
- ID
- Name
- Organization
- Address
- Geographic Location Code
- Phone Number
- Facsimile Number
- Email
Name Server(s)
Created by Registrar
Last Updated by Registrar
Domain Registration Date
Domain Expiration Date
Domain Last Updated Date

 



--------------------------------------------------------------------------------



 



Note: For domains on PendingDelete Status, the Registry’s front-end web
interface will provide an additional explanation of the status as follows:

     
Up to 30 days after deletion:
  PendingDelete (Restorable)
More than 30 days after deletion:
  PendingDelete (Scheduled for release)

Nameserver Record:
Name Server ID
Name Server Name
Name Server Status
Sponsoring Registrar
Sponsoring Registrar IANA ID
Created by Registrar
Name Server Registration Date
Contact Record:
A Whois query that results in contact information will return the following.
This set of information is referred to as the Contact Record.
Contact ID
Contact Name
Contact Organization
Contact Address1
Contact Address2
Contact City
Contact State/Province
Contact Postal Code
Contact Geographic Location
Contact Geographic Location Code
Contact Phone Number
Contact Facsimile Number
Contact Email
Sponsoring Registrar
Sponsoring Registrar IANA ID
Contact ROID
Contact Registration Date
Contact Last Updated Date
Last Updated by Registrar
Contact Status
Created by Registrar

 



--------------------------------------------------------------------------------



 



Registrar Record:
A Whois query that results in Registrar information will return the following.
This set of information is referred to as the Registrar Record.
Registrar IANA ID
Registrar Name
Registrar Address1
Registrar Address2
Registrar City
Registrar State/Province
Registrar Geographic Location
Registrar Geographic Location Code
Registrar Postal Code
Registrar Phone
Registrar Fax
Registrar Email
Registrar ROID

 



--------------------------------------------------------------------------------



 



Sample Whois Output
This section provides sample output from the Whois server for each type of
Registry Object: Domain, Contact, Nameserver, and Registrar. The output is
structured as key/value pairs, which simplifies machine-readability.
Domain Record:

         
Input:
  whois “domain = NeuStar.biz”    
Output:
  Domain Name   NEUSTAR.BIZ
 
  Domain ID   D618-BIZ
 
  Sponsoring Registrar   REGISTRY REGISTRAR
 
  Sponsoring Registrar IANA ID   666
 
  Domain Status   clientDeleteProhibited
 
  Domain Status   clientTransferProhibited
 
  Domain Status   clientUpdateProhibited
 
  Domain Status   serverDeleteProhibited
 
  Domain Status   serverTransferProhibited
 
  Domain Status   serverUpdateProhibited
 
  Registrant ID   NEUSTAR1
 
  Registrant Name   NeuStar, Inc.
 
  Registrant Organization   NeuStar, Inc.
 
  Registrant Address1   Loudoun Tech Center
 
  Registrant Address2   45980 Center Oak Plaza
 
  Registrant City   Sterling
 
  Registrant State/Province   Virginia
 
  Registrant Postal Code   20166
 
  Registrant Geographic Location   United States
 
  Registrant Geographic Location Code   US
 
  Registrant Phone Number   +1.5714345757
 
  Registrant Facsimile Number   +1.5714345758
 
  Registrant Email   support@NeuStar.biz
 
  Administrative Contact ID   NEUSTAR1
 
  Administrative Contact Name   NeuStar, Inc.
 
  Administrative Contact Organization   NeuStar, Inc.
 
  Administrative Contact Address1   Loudoun Tech Center
 
  Administrative Contact Address2   45980 Center Oak Plaza
 
  Administrative Contact City   Sterling
 
  Administrative Contact State/Province   Virginia
 
  Administrative Contact Postal Code   20166
 
  Administrative Contact Geographic Location   United States
 
  Administrative Contact Geographic Location    
 
  Code   US
 
  Administrative Contact Phone Number   +1.5714345757
 
  Administrative Contact Facsimile Number   +1.5714345758
 
  Administrative Contact Email   support@NeuStar.biz
 
  Billing Contact ID   NEUSTAR1
 
  Billing Contact Name   NeuStar, Inc.

 



--------------------------------------------------------------------------------



 



         
 
  Billing Contact Organization   NeuStar, Inc.
 
  Billing Contact Address1   Loudoun Tech Center
 
  Billing Contact Address2   45980 Center Oak Plaza
 
  Billing Contact City   Sterling
 
  Billing Contact State/Province   Virginia
 
  Billing Contact Postal Code   20166
 
  Billing Contact Geographic Location   United States
 
  Billing Contact Geographic Location Code   US
 
  Billing Contact Phone Number   +1.5714345757
 
  Billing Contact Facsimile Number   +1.5714345758
 
  Billing Contact Email   support@NeuStar.biz
 
  Technical Contact ID   NEUSTAR1
 
  Technical Contact Name   NeuStar, Inc.
 
  Technical Contact Organization   NeuStar, Inc.
 
  Technical Contact Address1   Loudoun Tech Center
 
  Technical Contact Address2   45980 Center Oak Plaza
 
  Technical Contact City   Sterling
 
  Technical Contact State/Province   Virginia
 
  Technical Contact Postal Code   20166
 
  Technical Contact Geographic Location   United States
 
  Technical Contact Geographic Location Code   US
 
  Technical Contact Phone Number   +1.5714345757
 
  Technical Contact Facsimile Number   +1.5714345758
 
  Technical Contact Email   support@NeuStar.biz
 
  Name Server   PDNS1.ULTRADNS.NET
 
  Name Server   PDNS2.ULTRADNS.NET
 
  Name Server   PDNS3.ULTRADNS.ORG
 
  Name Server   PDNS4.ULTRADNS.ORG
 
  Name Server   PDNS5.ULTRADNS.INFO
 
  Name Server   PDNS6.ULTRADNS.CO.UK
 
  Created by Registrar   REGISTRY REGISTRAR
 
  Last Updated by Registrar   KSOERJADI
 
  Domain Registration Date   Wed Nov 07 00:01:00 GMT 2001
 
  Domain Expiration Date   Mon Nov 06 23:59:00 GMT 2006
 
  Domain Last Updated Date   Thu May 25 18:32:14 GMT 2006

Contact Record:

         
Input:
  whois “contact = NEUSTAR1”    
Output:
  Contact ID   NEUSTAR1
 
  Contact Name   NeuStar, Inc.
 
  Contact Organization   NeuStar, Inc.
 
  Contact Address1   Loudoun Tech Center
 
  Contact Address2   45980 Center Oak Plaza
 
  Contact City   Sterling
 
  Contact State/Province   Virginia
 
  Contact Postal Code   20166
 
  Contact Geographic Location   United States
 
  Contact Geographic Location Code   US

 



--------------------------------------------------------------------------------



 



         
 
  Contact Phone Number   +1.5714345757
 
  Contact Facsimile Number   +1.5714345758
 
  Contact Email   support@NeuStar.biz
 
  Sponsoring Registrar   REGISTRY REGISTRAR
 
  Sponsoring Registrar ID   666
 
  Contact ROID   C591-BIZ
 
  Contact Registration Date   Sun Sep 30 18:12:56 GMT 2001
 
  Contact Last Updated Date   Thu Jan 05 19:45:24 GMT 2006
 
  Last Updated by Registrar   KSOERJADI
 
  Contact Status   ok
 
  Created by Registrar   REGISTRY REGISTRAR

Nameserver Record:

         
Input:
  whois “PDNS1.ULTRADNS.NET”    
Output:
       
 
  Name Server ID   H9087947-BIZ
 
  Name Server Name   PDNS1.ULTRADNS.NET
 
  Name Server Status   ok
 
  Sponsoring Registrar   TUCOWS INC.
 
  Sponsoring Registrar IANA ID   69
 
  Created by Registrar   TUCOWS INC.
 
  Name Server Registration Date   Fri Feb 25 22:37:50 GMT 2005

Registrar Record:

         
Input:
  whois “registrar registry registrar”    
Output:
       
 
  Registrar IANA ID   REGISTRY REGISTRAR
 
  Registrar Name   666
 
  Registrar Address1   LOUDOUN TECH CENTER
 
  Registrar Address2   45980 CENTER OAK PLAZA
 
  Registrar City   STERLING
 
  Registrar State/Province   VA
 
  Registrar Geographic Location   United States
 
  Registrar Geographic Location Code   US
 
  Registrar Postal Code   20166
 
  Registrar Phone   +1.5714345757
 
  Registrar Fax   +1.5714345758
 
  Registrar Email   support@NeuStar.biz
 
  Registrar ROID   R720-BIZ

 



--------------------------------------------------------------------------------



 



Whois Provider Data Specification
Registry Operator will provide bulk access to up-to-date data concerning domain
name and nameserver registrations maintained by Registry Operator in connection
with the .biz TLD on a daily schedule, only for purposes of providing free
public query-based access to up-to-date data concerning domain name and
nameserver registrations in multiple TLDs, to a party designated from time to
time in writing by ICANN (the “Designated Recipient”). Any agreement between
ICANN and a Designated Recipient for the license of such data (a “Whois License
Agreement”) will provide NeuStar with the right to enforce the Designated
Recipient’s obligations under this Appendix and the Whois License Agreement
directly against the Designated Recipient, whether through being made a party to
or third-party beneficiary of such agreement or through such other means as may
be appropriate. In addition, any Whois License Agreement will include the
following provisions governing the use of such data by the Designated Recipient:
1. The Designated Recipient shall only use the data provided by Registry
Operator for the purpose of providing free public query-based Whois access. The
Designated Recipient may not use such data for any other purpose.
2. The Designated Recipient shall use best efforts to implement any corrections
to the data provided by Registry Operator as soon as practicable.
3. The Designated Recipient must take such technical and organizational security
measures as are, at a minimum, equivalent to those implemented by Registry
Operator with respect to such data.
4. Except for providing free public query-based access according to item 1
above, the Designated Recipient shall not transfer the data to any third party
for any purpose except in the event that such third party becomes bound in the
same manner as a Designated Recipient by the provisions of this Appendix and the
Whois License Agreement.
Unless otherwise agreed by the Parties, the procedures for providing access, and
the specification of the content and format of this data, will be as stated
below,
A. Procedures for Providing Access
Registry Operator shall prepares (i) full data sets for one day of each week
(the day to be designated by ICANN) and (ii) incremental data sets for all seven
days of each week. Full and incremental data sets shall be up-to-date and
coherent as of 1200 UTC on the day to which they relate. Until a different day
is designated by ICANN, the full data sets will be prepared for Sundays. (Note
that on the ICANN-designated day both an incremental and a full data set are
prepared.)
1. Preparation of Files Containing Data Sets. Each full and incremental data set
consists of an XML document meeting the content and format requirements of Parts
B and C of this document. Once the XML document is generated, the following
preparation steps will be performed:
a. The XML document will be placed in a file named according to the following
convention:
For full data sets: “wfYYMMDD” where “YYMMDD” is replaced with the date (YY=last
two digits of year; MM=number of month; DD=day; in all cases a single-digit
number should be left-padded with a zero).
For incremental data sets: “wiYYMMDD” where “YYMMDD” follows the same format.

 



--------------------------------------------------------------------------------



 



b. Registry Operator may optionally split the document using the Unix SPLIT
command (or equivalent) to produce files no less than 1GB each (except the final
file). If files are split, an MD5 file (produced with MD5SUM or equivalent) must
be included with the resulting files to isolate errors in case of transfer
fault. Registry Operator may optionally compress the document using the Unix
GZIP command (or equivalent) to reduce the file size.
c. The file(s) will then be encrypted and signed using PGP, version 6.5.1 or
above, with a key of DH/DSS type and 2048/1024-byte length. (Note that PGP
compresses the escrow file in addition to encrypting it.) The Data Recipient’s
public key will be used for the encryption and Registry Operator’s private key
will be used for the signature. Public keys will be exchanged between Registry
Operator and the Designated Recipient by e-mail, physical delivery of floppy
diskettes, or other agreed means.
2. Transmission of Full Data Sets. Once prepared, full data sets will be
provided either by the procedures for incremental data sets described in item A
(3) below or, at the option of either Registry Operator or the Designated
Recipient, by writing the full data set to DAT tape (or other media mutually
agreed by Registry Operator and the Designated Recipient) and sending it to the
Designated Recipient by expedited delivery service (such as FedEx or DHL). If
sent by expedited delivery service, the full data set will be scheduled for
arrival no later than the second calendar day following the day to which the
full backup relates.
3. Transmission of Incremental Data Sets. To permit the transmission of
incremental data sets, Registry Operator shall make them available for download
by the Designated Recipient by Internet File Transfer Protocol. Incremental data
sets will be made available for download no later than 2000 UTC on the day to
which they relate.
4. Objects Contained in Full and Incremental Data Sets. Full data sets include
one domain object for each Registered Name within the Sponsored TLD; and
nameserver, contact, and registrar objects for each nameserver, contact, and
registrar referred to in any domain object. Incremental data sets consist of
(a) those of the objects constituting a full data set that have been added or
updated since the last incremental data set and (b) notations of deletion of any
objects since the last incremental data set.
B. Format
Full and incremental data sets will be XML version 1.0, UTF-8 encoded documents
conforming to the following document type definition:
<?xml version=“1.0” encoding=“UTF-8”?>
<schema targetNamespace=“urn:NeuStar:whoisdb-1.0”
xmlns:whoisdb=“urn:NeuStar:whoisdb-1.0”
xmlns:eppcom=“urn:ietf:params:xml:ns:eppcom-1.0”
xmlns:epp=“urn:ietf:params:xml:ns:epp-1.0”
xmlns:contact=“urn:ietf:params:xml:ns:contact-1.0”
xmlns:domain=“urn:ietf:params:xml:ns:domain-1.0”
xmlns:host=“urn:ietf:params:xml:ns:host-1.0”
xmlns=“http://www.w3.org/2001/XMLSchema”
elementFormDefault=“qualified”>
<!—
Import EPP Element Types
—>
<import namespace=“urn:ietf:params:xml:ns:eppcom-1.0” schemaLocation=“eppcom-
1.0.xsd"/>
<import namespace=“urn:ietf:params:xml:ns:epp-1.0” schemaLocation=“epp-
1.0.xsd"/>
<import namespace=“urn:ietf:params:xml:ns:contact-1.0” schemaLocation=“contact-
1.0.xsd"/>
<import namespace=“urn:ietf:params:xml:ns:domain-1.0” schemaLocation=“domain-
1.0.xsd"/>
<import namespace=“urn:ietf:params:xml:ns:host-1.0” schemaLocation=“host-
1.0.xsd"/>

 



--------------------------------------------------------------------------------



 



<annotation>
<documentation>
XML Schema for WHOIS Data Escrow From NeuStar
</documentation>
</annotation>
<!—
Child Element
—>
<element name=“whois-data” type=“whoisdb:whoisDbType”/>
<complexType name=“whoisDbType”>
<choice>
<element name=“full” type=“whoisdb:fullsetType”/>
<element name=“incremental” type=“whoisdb:partialType”/>
</choice>
<attribute name=“tld” type=“whoisdb:tldType” use=“required”/>
<attribute name=“date” type=“dateTime” use=“required”/>
</complexType>
<simpleType name=“tldType”>
<restriction base=“string”>
<enumeration value=“biz”/>
</restriction>
</simpleType>
<complexType name=“fullsetType”>
<sequence>
<element name=“contact” type=“contact:infDataType”
minOccurs=“0” maxOccurs=“unbounded”/>
<element name=“domain” type=“domain:infDataType”
minOccurs=“0” maxOccurs=“unbounded”/>
<element name=“host” type=“host:infDataType”
minOccurs=“0” maxOccurs=“unbounded”/>
<element name=“registrar” type=“whoisdb:registrarType”
minOccurs=“0” maxOccurs=“unbounded”/>
</sequence>
</complexType>
<complexType name=“partialType”>
<sequence>
<element name=“contact” type=“contact:infDataType”
minOccurs=“0” maxOccurs=“unbounded”/>
<element name=“domain” type=“domain:infDataType”
minOccurs=“0” maxOccurs=“unbounded”/>
<element name=“host” type=“host:infDataType”
minOccurs=“0” maxOccurs=“unbounded”/>
<element name=“registrar” type=“whoisdb:registrarType”
minOccurs=“0” maxOccurs=“unbounded”/>
<element name=“del-contact” type=“contact:sIDType”
minOccurs=“0” maxOccurs=“unbounded”/>
<element name=“del-domain” type=“domain:sNameType”
minOccurs=“0” maxOccurs=“unbounded”/>
<element name=“del-host” type=“host:sNameType”
minOccurs=“0” maxOccurs=“unbounded”/>
<element name=“del-registrar” type=“whoisdb:registrarIDType”
minOccurs=“0” maxOccurs=“unbounded”/>
</sequence>
</complexType>
<complexType name=“registrarIDType”>
<sequence>
<element name=“registrar-id” type=“eppcom:clIDType”/>
</sequence>
</complexType>

 



--------------------------------------------------------------------------------



 



<!—
Registrar Type derived from EPP Specification
—>
<complexType name=“registrarType”>
<sequence>
<element name=“roid” type=“eppcom:roidType”/>
<element name=“registrar-id” type=“eppcom:clIDType”/>
<element name=“name” type=“whoisdb:registrarNameType”/>
<element name=“address” type=“contact:addrType”/>
<element name=“referral-url” type=“whoisdb:registrarWebUrlType”
minOccurs=“0”/>
<element name=“whois-server” type=“whoisdb:registrarWebUrlType”
minOccurs=“0”/>
<element name=“iana-id” type=“whoisdb:registrarIanaIDType”/>
<element name=“contact” type=“whoisdb:registrarContactType”
maxOccurs=“5”/>
<element name=“crDate” type=“dateTime”/>
<element name=“upDate” type=“dateTime” minOccurs=“0”/>
</sequence>
</complexType>
<simpleType name=“registrarNameType”>
<restriction base=“string”>
<minLength value=“1”/>
<maxLength value=“128”/>
</restriction>
</simpleType>
<simpleType name=“registrarWebUrlType”>
<restriction base=“string”/>
</simpleType>
<simpleType name=“registrarIanaIDType”>
<restriction base=“string”/>
</simpleType>
<complexType name=“registrarContactType”>
<simpleContent>
<extension base=“eppcom:roidType”>
<attribute name=“type” use=“required”>
<simpleType>
<restriction base=“string”>
<enumeration value=“administrative”/>
<enumeration value=“billing”/>
<enumeration value=“technical”/>
</restriction>
</simpleType>
</attribute>
</extension>
</simpleContent>
</complexType>
<simpleType name=“registrarStatusType”>
<restriction base=“string”>
<enumeration value=“active”/>
<enumeration value=“suspended”/>
<enumeration value=“defunct”/>
</restriction>
</simpleType>
</schema>

 



--------------------------------------------------------------------------------



 



Whois Data Specification – ICANN
Registry Operator will provide bulk access by ICANN to up-to-date data
concerning domain name and nameserver registrations maintained by Registry
Operator in connection with the .biz TLD on a daily schedule, only for purposes
of verifying and ensuring the operational stability of Registry Services, the
DNS, and the Internet.
Unless otherwise agreed by the Parties, the procedures for providing access, and
the specification of the content and format of this data, will be as stated
below.
A. Procedures for Providing Access
Upon request by ICANN, Registry Operator shall prepare a full data set for one
day of each week (the day to be designated by ICANN). Full data sets shall be
up-to-date and coherent as of 1200 UTC on the day to which they relate. Until a
different day is designated by ICANN, the full data sets will be prepared for
Sundays.
1. Preparation of Files Containing Data Sets. Each full data set consists of an
XML document meeting the content and format requirements of Parts B and C of
this document. Once the XML document is generated, the following preparation
steps will be performed:
a. The XML document will be placed in a file named according to the following
convention:
“wfYYMMDD” where “YYMMDD” is replaced with the date (YY=last two digits of year;
MM=number of month; DD=day; in all cases a single-digit number should be
left-padded with a zero).
b. Registry Operator may optionally split the document using the Unix SPLIT
command (or equivalent) to produce files no less than 1GB each (except the final
file). If files are split, an .MD5 file (produced with MD5SUM or equivalent)
must be included with the resulting files to isolate errors. Registry Operator
may optionally compress the document using the Unix GZIP command (or equivalent)
to reduce the filesize.
c. The file(s) will then be encrypted and signed using PGP, version 6.5.1 or
above, with a key of DH/DSS type and 2048/1024-byte length. (Note that PGP
compresses the escrow file in addition to encrypting it.) An ICANN public key
will be used for the encryption and Registry Operator’s private key will be used
for the signature. Public keys will be exchanged between Registry Operator and
ICANN by e-mail, physical delivery of floppy diskettes or other agreed means.
2. Transmission of Full Data Sets. Once prepared, full data sets will be
provided according to paragraph a below or, at ICANN and Registry Operator’s
option, according to paragraph b below:
a. Registry Operator shall make full data sets available for download by ICANN
by Internet File Transfer Protocol (FTP) (FTP access will be password protected
and limited to prespecified IP ranges). The data sets will be made available for
download beginning no later than 2000 UTC on the day to which they relate and
until the next full data set becomes available for download.
b. Registry Operator shall write the full data set to DAT (DDS-4) tape (or other
media specified by ICANN) and sends it to ICANN by expedited delivery service
(such as FedEx or DHL). The full data set will be scheduled for arrival at ICANN
no later than the second calendar day following the day to which the data set
relates.
B. Content
The full data sets will consist of four types of the objects and contents
described above.
C. Format
Full data sets will be XML version 1.0, UTF-8 encoded documents conforming to
the schema/document type declaration set forth in Exhibit 2 of Appendix 1.

 



--------------------------------------------------------------------------------



 



      (ICANN LOGO) [w35805w3580511.gif]   .BIZ Agreement Appendix 6
List of Reserved TLD Strings
(8 December 2006)

Registry Operator shall reserve names formed with the following labels from
initial (i.e. other than renewal) registration within the TLD:
A. Labels Reserved at All Levels. The following names shall be reserved at the
second level and at all other levels within the TLD at which Registry makes
registrations:
ICANN-related names:

  •   aso     •   gnso     •   icann     •   internic     •   ccnso

IANA-related names:

  •   afrinic     •   apnic     •   arin     •   example     •   gtld-servers  
  •   iab     •   iana     •   iana-servers     •   iesg     •   ietf     •  
irtf     •   istf     •   lacnic     •   latnic     •   rfc-editor     •   ripe
    •   root-servers

 



--------------------------------------------------------------------------------



 



B. Additional Second-Level Reservations. In addition, the following names shall
be reserved at the second level:

  •   All single-character labels.     •   All two-character labels shall be
initially reserved.

C. Tagged Domain Names. All labels with hyphens in the third and fourth
character positions (e.g., “bq—1k2n4h4b” or “xn—ndk061n”)
D. Second-Level Reservations for Registry Operations. The following names are
reserved for use in connection with the operation of the registry for the .biz
TLD:

  •   nic     •   whois     •   www

E. Additional Reservations by Registry Operator. The following domains have been
reserved by Registry Operator:
Part A: Names staying with the Registry in the event of reassignment

  1.   advisory.biz     2.   api.biz     3.   autorenew.biz     4.   billing.biz
    5.   bizdomain.biz     6.   bizinfo.biz     7.   bizlogin.biz     8.  
bizlock.biz     9.   bizname.biz     10.   bizness.biz

 



--------------------------------------------------------------------------------



 



  11.   biznotification.biz     12.   bizregistrar.biz     13.  
bizregistrars.biz     14.   bizwebaddress.biz     15.   bulkrenew.biz     16.  
business.biz     17.   callcenter.biz     18.   cctld.biz     19.   claims.biz  
  20.   customercare.biz     21.   customersupport.biz     22.  
digitalcertificates.biz     23.   directory.biz     24.   dns.biz     25.  
domain.biz     26.   domainname.biz     27.   domainnames.biz     28.  
domains.biz     29.   dotbizpromotions.biz     30.   dotbiz.biz     31.  
dotbizaccounting.biz     32.   dotbizbilling.biz     33.   dotbizcallcenter.biz
    34.   dotbizcards.biz     35.   dotbizcustomercare.biz     36.  
dotbizcustomersupport.biz     37.   dotbizhelp.biz     38.   dotbizhelpdesk.biz
    39.   dotbizinfo.biz

 



--------------------------------------------------------------------------------



 



  40.   dotbizmail.biz     41.   dotbizorder.biz     42.   dotbizregistrar.biz  
  43.   dotbizregistrarsupport.biz     44.   dotbizsecurity.biz     45.  
dotbizsite.biz     46.   dotbiztechnicalsupport.biz     47.  
dotbiztroubledesk.biz     48.   dotbizwebmaster.biz     49.   ebiz.biz     50.  
ebizness.biz     51.   findyour.biz     52.   ftp.biz     53.   getyour.biz    
54.   gopher.biz     55.   gtld.biz     56.   helpdesk.biz     57.  
hostmaster.biz     58.   identify.biz     59.   imap.biz     60.   info.biz    
61.   ldap.biz     62.   multilingual.biz     63.   mybiz.biz     64.  
network.biz     65.   nntp.biz     66.   ntp.biz     67.   order.biz     68.  
pop.biz

 



--------------------------------------------------------------------------------



 



  69.   pop3.biz     70.   questions.biz     71.   questionsdotbiz.biz     72.  
register.biz     73.   registry.biz     74.   registeryour.biz     75.  
registeryourbiz.biz     76.   registrant.biz     77.   registrar.biz     78.  
registrarreports.biz     79.   registrars.biz     80.   registrarsupport.biz    
81.   registrylock.biz     82.   renew.biz     83.   renewnames.biz     84.  
root.biz     85.   rootserver.biz     86.   securedomain.biz     87.  
securename.biz     88.   security.biz     89.   servicemark.biz     90.  
services.biz     91.   smtp.biz     92.   snmp.biz     93.  
technicalsupport.biz     94.   telnet.biz     95.   thebizdomain.biz     96.  
thebizregistry.biz     97.   theregistry.biz

 



--------------------------------------------------------------------------------



 



  98.   troubledesk.biz     99.   usergroup.biz     100.   webmaster.biz    
101.   whatbiz.biz     102.   whois.biz     103.   whoisbiz.biz     104.  
www.biz     105.   xrpEPP.biz     106.   yourbiz.biz     107.   zone.biz    
108.   zonefile.biz

Part B: Names staying with Registry Operator in the event of reassignment:

  1.   melbourneit.biz     2.   neulevel.biz     3.   neu-level.biz     4.  
neulevelinc.biz     5.   neulevelbiz.biz     6.   neulevelllc.biz

 



--------------------------------------------------------------------------------



 



      (ICANN LOGO) [w35805w3580511.gif]   .BIZ Agreement Appendix 7
Functional and Performance
Specifications
(29 June 2007)

Functional and Performance Specifications
These functional specifications for the Registry TLD consist of the following
parts:

1.   Extensible Provisioning Protocol;   2.   Supported initial and renewal
registration periods;   3.   Grace period policy;   4.   Nameserver functional
specifications;   5.   Patch, update, and upgrade policy; and   6.   Performance
Specifications

I. Extensible Provisioning Protocol
Registry Operator shall implement the Extensible Provisioning Protocol (“EPP”)
in conformance with the Proposed Standard and Informational RFCs 3730, 3731,
3732, 3734, 3735, and 3915 published by the Internet Engineering Task Force
(“IETF”) and/or any successor standards, versions, modifications or additions
thereto as Registry Operator deems reasonably necessary.
II. Supported initial and renewal registration periods
a. Initial registrations of Registered Names (where available according to
functional specifications and other requirements) may be made in the registry
for terms of up to ten years.
b. Renewal registrations of Registered Names (where available according to
functional specifications and other requirements) may be made in the registry
for terms not exceed a total of ten years.
c. Upon change of sponsorship of the registration of a Registered Name from one
registrar to another, according to Part A of the ICANN Policy on Transfer of
Registrations between Registrars, the term of registration of the Registered
Name shall be extended by one year, provided that the maximum term of the
registration as of the effective date of the sponsorship change shall not exceed
ten years.
d. The change of sponsorship of registration of Registered Names from one
registrar to another, according to Part B of the ICANN Policy on Transfer of
Registrations between Registrars shall not result in the extension of the term
of the registration and Registry Operator may assist in such change of
sponsorship.

 



--------------------------------------------------------------------------------



 



III. Grace period policy
This section describes Registry Operator’s practices for operational “Grace” and
“Pending” periods, including relationships among sequential operations that
occur within given time frames. A Grace Period refers to a specified number of
calendar days following a Registry operation in which a domain action may be
reversed and a credit may be issued to a registrar. Relevant registry operations
in this context are:

  •   Registration of a new domain,     •   Extension of an existing domain,    
•   Auto-Renew of an existing domain;     •   Transfer of an existing domain;
and     •   Deletion of an existing domain.

Extension of a registration period is accomplished using the EPP RENEW command
or by auto-renewal; registration is accomplished using the EPP CREATE command;
deletion/removal is accomplished using the EPP DELETE command; transfer is
accomplished using the EPP TRANSFER command or, where ICANN approves a bulk
transfer under Part B of the ICANN Policy on Transfer of Registrations between
Registrars, using the procedures specified in that Part. Restore is accomplished
using the EPP RENEW command.
There are five grace periods provided by Registry Operator’s Shared Registration
System: Add Grace Period, Renew/Extend Grace Period, Auto-Renew Grace Period,
Transfer Grace Period, and Redemption Grace Period.
A Pending Period refers to a specified number of calendar days following a
Registry operation in which final Registry action is deferred before the
operation may be completed. Relevant Registry operations in this context are:

  •   Transfer of an existing domain,     •   Deletion of an existing domain,
and     •   Restore of a domain name in Redemption Grace Period.

3.1 Grace Periods
3.1.1 Add Grace Period
The Add Grace Period is a specified number of calendar days following the
initial registration of a domain. The current value of the Add Grace Period for
all registrars is five calendar days. If a Delete, Renew, or Transfer operation
occurs within the five calendar days, the following rules apply:
Renew. If a domain is extended within the Add Grace Period, the account of the
sponsoring Registrar at the time of the extension will be charged for the
initial add plus the number of years the registration is extended. The
expiration date of the domain is extended by the number of years, up to a total
of ten years, as specified by the registrar’s requested Renew operation.
Transfer (other than ICANN-approved bulk transfer). Transfers under the
Registry-Registrar Agreement may not occur during the Add Grace Period or at any
other time within the first 60 days after the initial registration. Enforcement
is the responsibility of the Registrar sponsoring the domain name registration
and is currently enforced by the SRS.

 



--------------------------------------------------------------------------------



 



Bulk Transfer (with ICANN approval). Bulk transfers with ICANN approval may be
made during the Add Grace Period. The expiration dates of transferred
registrations are not affected. The losing Registrar’s account is charged for
the initial add.
Delete. If a domain is deleted within the Add Grace Period, the sponsoring
Registrar at the time of the deletion is credited for the amount of the
registration; provided, however, that Registry Operator shall have the right to
charge Registrars a fee as set forth in its Registry-Registrar Agreement for
disproportionate deletes during the Add Grace Period. The domain is deleted from
the Registry database and is immediately available for registration by any
Registrar. See Section 3.2 for a description of overlapping grace period
exceptions.
3.1.2 Renew Grace Period
The Renew Grace Period is a specified number of calendar days following the
renewal of a domain name registration period through an EPP Command Renew. The
current value of the Renew Grace Period is five calendar days. If a Delete,
Extend, or Transfer occurs within that five calendar days, the following rules
apply:
Delete. If a domain is deleted within the Renew Grace Period, the sponsoring
Registrar at the time of the deletion receives a credit of the renew fee. The
deleted domain is moved to the Redemption Grace Period (that is, to the
PendingDelete status). See below for a description of overlapping grace period
exceptions.
Renew. A domain can be extended within the Renew Grace Period for up to a total
of ten years. The account of the sponsoring Registrar at the time of the
additional extension will be charged for the additional number of years the
registration is extended.
Transfer (other than ICANN-approved bulk transfer). If a domain is transferred
within the Renew Grace Period, there is no credit to the losing registrar for
the renewal fee. The expiration date of the domain is extended by one year and
the years added as a result of the Extend remain on the domain name up to a
total of 10 years.
Bulk Transfer (with ICANN approval). Bulk transfers with ICANN approval may be
made during the Renew Grace Period. The expiration dates of transferred
registrations are not affected. The losing Registrar’s account not credited for
the Renew operation.
3.1.3 Auto-Renew Grace Period
The Auto-Renew Grace Period is a specified number of calendar days following an
auto-renewal. An auto-renewal occurs if a domain name registration is not
renewed by the expiration date; in this circumstance the registration will be
automatically renewed by the system the first day after the expiration date. The
current value of the Auto-Renew Grace Period is 45 calendar days. If a Delete,
Renew, or Transfer occurs within the Auto-Renew Grace Period, the following
rules apply:
Delete. If a domain is deleted within the Auto-Renew Grace Period the deleted
domain is moved to the Redemption Grace Period (that is, to the PendingDelete
status). See below for a description of overlapping grace period exceptions.
Renew. A domain can be Renewed within the Auto-Renew Grace Period for up to a
total of ten years. The account of the sponsoring Registrar at the time of the
additional extension will be charged for the additional number of years the
registration is extended.

 



--------------------------------------------------------------------------------



 



Transfer (other than ICANN-approved bulk transfer). If a domain is transferred
under Section 3.9 of the Registry-Registrar Agreement within the Auto-Renew
Grace Period, the losing Registrar is credited with the Auto-Renew charge and
the year added by the Auto-Renew operation is cancelled. The expiration date of
the domain is extended by one year up to a total maximum of ten by virtue of the
transfer and the gaining Registrar is charged for that additional year, even in
cases where a full year is not added because of the 10-year maximum limitation.
Bulk Transfer (with ICANN approval). Bulk transfers with ICANN approval may be
made during the Auto-Renew Grace Period. The expiration dates of transferred
registrations are not affected. The losing Registrar’s account is not credited
for the Auto-Renew.
3.1.4 Transfer Grace Period
The Transfer Grace Period is a specified number of calendar days following the
transfer of a domain. The current value of the Transfer Grace Period is five
calendar days. If a Delete, Extend, or Transfer occurs within that five calendar
days, the following rules apply:
Delete. If a domain is deleted within the Transfer Grace Period, the sponsoring
Registrar at the time of the deletion receives a credit of the transfer fee. The
deleted domain is moved to the Redemption Grace Period (that is, to the
PendingDelete status). See below for a description of overlapping grace period
exceptions.
Renew. If a domain is extended within the Transfer Grace Period, there is no
credit for the transfer. The Registrar’s account will be charged for the number
of years the registration is extended. The expiration date of the domain is
extended by the number of years, up to a maximum of ten years, as specified by
the registrar’s requested Extend operation.
Transfer (other than ICANN-approved bulk transfer). If a domain is transferred
within the Transfer Grace Period, there is no credit. The expiration date of the
domain is extended by one year up to a maximum term of ten years.
Bulk Transfer (with ICANN approval). Bulk transfers with ICANN approval may be
made during the Transfer Grace Period. The expiration dates of transferred
registrations are not affected. The losing Registrar’s account is charged for
the Transfer operation that occurred prior to the Bulk Transfer.
3.1.5 Overlapping Grace Periods
If an operation is performed that falls into more that one grace period, the
actions appropriate for each grace period apply (with some exceptions as noted
below).

  •   If a domain is deleted within the Add Grace Period and the Renew Grace
Period, then the Registrar is credited the registration and renew amounts,
taking into account the number of years for which the registration and renew
were done. The domain is deleted from the Registry database and is immediately
available for registration by any Registrar.     •   If a domain is
auto-renewed, then extended, and then deleted within the Renew Grace Period, the
registrar will be credited for the Auto-Renew and the number of years for the
extension. The years that were added to the Registered Name’s expiration as a
result of the auto-renewal and extension are removed.The deleted Registered Name
is moved to the Redemption Grace Period (that is, to the PendingDelete status).

 



--------------------------------------------------------------------------------



 



Overlap Exception

  •   If a domain is deleted within one or several Transfer Grace Periods, then
only the current sponsoring Registrar is credited for the transfer amount. For
example if a domain is transferred from Registrar A to Registrar B and then to
Registrar C and finally deleted by Registrar C within the Transfer Grace Period
of the first, second and third transfers, then only the last transfer is
credited to Registrar C.     •   If a domain is extended (through the EPP
command “Renew”) within the Transfer Grace Period, then the current Registrar’s
account is charged for the number of years the registration is extended.

Note: If several billable operations, including transfers, are performed on a
domain and the domain is deleted within the grace periods of each of those
operations, only those operations that were performed after the latest transfer,
including the latest transfer, are credited to the current Registrar.
3.1.7 Redemption Grace Period
Overview
The Redemption Grace Period Service allows registrars to restore Registered
Names that were unintentionally deleted and are still within a thirty-day
Redemption Grace Period (RGP). The RGP Service cover all names deleted by
registrars, with the exception of those names deleted in the Add Grace Period.
The RGP Service may be implemented in two stages. Stage 1 as described in the
following allows original registrars to restore unintentionally deleted
registrations. In the future, ICANN and Registry Operator will discuss
implementation of Stage 2, with the goal, if feasible, of allowing registrants
to choose which registrar will restore their deleted name(s).
Implementation
The .biz Registry RGP is a fully automated and EPP-compliant implementation.
Only statuses defined in the current EPP specifications will be used. As such
all domains slated for deletion will remain in PendingDelete status for 35 days
or until they are restored.
PendingDelete Status:
All domains deleted outside the Add Grace Period will be placed on PendingDelete
status for a total of 35 days, after which time the names will be purged from
the Registry database and made available again for registration.
During this PendingDelete timeframe, domain names can only be restored during
the first 30 days, and cannot be otherwise modified. The only action allowed by
the original registrar is the restoration of the domain name.
Note: BULK TRANSFER operations are allowed within the 30-day RGP provided that
such transfer is in accordance with the Registry-Registrar Agreement. The
gaining registrar in any ICANN-approved bulk transfer assumes the role of the
deleting registrar with regards to any name in the PendingDelete status
sponsored by the losing registrar at the time of transfer.
Note: TRANSFER or modification requests are not allowed during the RGP.
Upon being placed in PendingDelete status, domain names will be immediately
removed from the DNS, but will remain in the Whois with a notation about their
availability of being restored. (See Appendix 5 for further details).

 



--------------------------------------------------------------------------------



 



At the conclusion of the 30-day RGP, the domain will remain on PendingDelete for
an additional five days. During this time, the domain cannot be restored,
modified, deleted, or transferred. At the conclusion of this five-day period,
the domain will be purged from the Registry database and hence available for
re-registration.
Restore Command:
The implementation of the Redemption Grace Period Service involves one command.
RESTORE Command: Registrars may restore names by using the existing EPP Renew
command. In addition, EPP extensions will be used to capture the additional
required reporting information, see below. A successful restore command will
terminate the PendingDelete status, remove the deleted status attribute from the
registration and return the registered name to the same state it was in
immediately prior to the delete request.
If the registered name is past its expiration date at the time it is restored,
then, following the restore, its registration term will be extended by the
minimum term of years necessary to bring it current. The registrar will first be
debited for the restoration and following for the renewal term.
There is no Restore Grace Period.
Appropriate Use of the Restore Capability
Registrars may only RESTORE Registered Names in order to correct unintentional
deletions caused by registrant, registrar, or registry mistake (or as required
by operation of the UDRP or other applicable dispute resolution policy in order
to implement a court, arbitral tribunal or Administrative Panel decision).
Restoring Registered Names in order to assume the rights to use or sell them
will be considered an abuse of the system and will give Registry Operator the
ability to delete those impacted domain names or terminate the
Registry-Registrar Agreement.
Registrar Reporting Requirement
In order to facilitate verification of registrar compliance with the intended
purpose of the Redemption Grace Period Service, Registrars are required to
submit a “Registrar Restore Report” to the Registry Operator.
The reports will be generated as set forth by the Registry Operator through the
restore command (EPP extensions) and in accordance with the below:
The following data shall be provided by the Registry Operator:

  •   WHOIS data for deleted name, as it existed prior to deletion     •   WHOIS
data for deleted name, as it existed at the time of report submission     •  
Exact date and time of deletion     •   Exact date and time of restore

The following data shall be submitted by the registrar as part of the restore
command. Failure to provide all of the following data at the time the restore
command is submitted will result in a failure to restore the domain name.

  •   Written explanation and corresponding reason code as to why registered
name was restored (e.g., registrant mistake, registrar mistake, registry
mistake, dispute resolution, etc.)

 



--------------------------------------------------------------------------------



 



  •   Written statement affirming that Registrar has not restored the .BIZ
domain name in question in order to assume the rights to use or sell the name
for itself or for any third party (unless the name was restored as required to
give effect to an order or decision from a court, arbitral tribunal or
Administrative Panel – in such cases a copy of the order should be provided
separately to the Registry Operator by no later than five (5) business days
following the restore).     •   Written statement affirming that information in
report is factually accurate to the best of the Registrar’s knowledge, and that
the registrar acknowledges that intentionally supplying false information in the
Restore Report shall constitute an incurable material breach of the
Registry-Registrar Agreement and may result in the deletion of the impacted
domain name(s).

The registry will maintain (for two years) copies of all Restore commands, as
well as provide ICANN with copies of such reports if requested. Further, the
registry will include in its monthly report to ICANN the number of Restore
Reports received (see Appendix 4).
Registry Transparency Requirement – Registry Reports
The Registry Operator will provide comprehensive, regularly updated lists of
names with a PendingDelete status to all Registrars via an FTP or SCP mechanism;
these lists will include corresponding dates of deletion. These reports will
only include names in the last five days of the PendingDelete status.
Registry Fees for Restoring Deleted Names
The registry shall be permitted to charge a fee for restoring a deleted name.
The Redemption Grace Period Service fee is separate from, and in addition to,
the ordinary charges for registration term extensions.
IV. Nameserver functional specifications
Nameserver operations for the Registry TLD shall comply with RFCs 1034, 1035,
and 2182.
V. Patch, update, and upgrade policy
Registry Operator may issue periodic patches, updates or upgrades to the
Software, EPP or APIs (“Licensed Product”) licensed under the Registry-
Registrar Agreement (the “Agreement”) that will enhance functionality or
otherwise improve the Shared Registration System under the Agreement. For the
purposes of this Part 5 of Appendix 7, the following terms have the associated
meanings set forth herein.
1. A “Patch” means minor modifications to the Licensed Product made by Registry
Operator during the performance of error correction services. A Patch does not
constitute a Version.
2. An “Update” means a new release of the Licensed Product which may contain
error corrections, minor enhancements, and, in certain circumstances, major
enhancements, and which is indicated by a change in the digit to right of the
decimal point in the version number of the Licensed Product.
3. An “Upgrade” means a new release of the Licensed Product which involves the
addition of substantial or substantially enhanced functionality and which is
indicated by a change in the digit to the left of the decimal point in the
version of the Licensed Product.

 



--------------------------------------------------------------------------------



 



4. A “Version” means the Licensed Product identified by any single version
number. Each Update and Upgrade causes a change in version.
* Patches do not require corresponding changes to client applications developed,
implemented, and maintained by each registrar.
* Updates may require changes to client applications by each registrar in order
to take advantage of the new features and/or capabilities and continue to have
access to the Shared Registration System.
* Upgrades require changes to client applications by each registrar in order to
take advantage of the new features and/or capabilities and continue to have
access to the Shared Registration System.
Registry Operator, in its sole discretion, will deploy Patches during scheduled
and announced Shared Registration System maintenance periods.
For Updates and Upgrades, Registry Operator will give each registrar notice
prior to deploying the Updates and Upgrades into the production environment. The
notice shall be at least ninety (90) days. Such notice will include an initial
notice before deploying the Update that requires changes to client applications
or the Upgrade into the Operational Test and Evaluation (“OT&E”) environment to
which all registrars have access. Registry Operator will maintain the Update or
Upgrade in the OT&E environment for at least thirty (30) days, to allow each
registrar the opportunity to modify its client applications and complete
testing, before implementing the new code in the production environment. This
notice period shall not apply in the event Registry Operator’s system is subject
to the imminent threat of a failure or a material security threat, the discovery
of a major security vulnerability, or a Denial of Service (DoS) attack where the
Registry Operator’s systems are rendered inaccessible by being subject to:

i)   excessive levels of data traffic   ii)   unauthorized traffic   iii)   data
traffic not conforming to the protocols used by the Registry

VI. Performance Specifications
1. Introduction. The attached Performance Specification Matrix (“Matrix”)
provides a list of performance specifications as they apply to the three Core
Services provided by the Registry — SRS, Nameserver, and Whois services.
2. Definition. Capitalized terms used herein and not otherwise defined shall
have the meaning ascribed to them in the Registry Agreement.
2.1 “Core Internet Service Failure” refers to an extraordinary and identifiable
event beyond the control of Registry Operator affecting the Internet services to
be measured pursuant to Section 3.6 of this Appendix 7. Such events include but
are not limited to congestion collapse, partitioning, power grid failures, and
routing failures.
2.2 “Core Services” refers to the three core services provided by the Registry —
SRS, Nameserver, and Whois Services.
2.3 “Performance Specification” refers to the specific committed performance
service levels as specified herein.

 



--------------------------------------------------------------------------------



 



2.4 “Performance Specification Priority” refers to the Registry’s rating system
for Performance Specifications. Some Performance Specifications are more
critical to the operations of the Registry than others. Each of the Performance
Specifications is rated as C1 — mission critical, C2 — mission important, C3 —
mission beneficial, or C4 — mission maintenance.
2.5 “Registrar Community” refers to all of the ICANN-Accredited Registrars who
have executed Registry-Registrar Agreements with Registry Operator for the
Registry TLD.
2.6 “SRS” refers to the Shared Registration System; the service that the
Registry provides to the Registrar Community. Specifically, it refers to the
ability of Registrars to add, modify, and delete information associated with
domain names, nameserver, contacts, and registrar profile information. This
service is provided by systems and software maintained in coactive redundant
data centers. The service is available to approved Registrars via an Internet
connection.
2.7 “Nameserver” refers to the nameserver function of the Registry and the
nameservers that resolve DNS queries from Internet users. This service is
performed by multiple nameserver sites that host DNS resource records. The
customers of the nameserver service are users of the Internet. The nameservers
receive a DNS query, resolve it to the appropriate address, and provide a
response.
2.8 “Service Level Measurement Period” refers to the period of time for which a
Performance Specification is measured. Monthly periods are based on calendar
months, quarterly periods are based on calendar quarters, and annual periods are
based on calendar years.
2.9 “Whois” refers to the Registry’s Whois service. The Registry will provide
contact information related to registered domain names and nameserver through a
Whois service. Any person with access to the Internet can query the Registry’s
Whois service directly (via the Registry website) or through a Registrar.
3. Performance Specifications. Registry Operator shall use commercially
reasonable efforts to provide Registry Services for the Registry TLD. The
Performance Specifications defined below establish the basis for the Service
Level Exception Credits (“SLE Credits”) provided for in Appendix 10 to this
Registry Agreement.
3.1 Service Availability. Service Availability is defined as the time, in
minutes, that the Registry’s Core Services are responding to its users. Service
is unavailable when a service listed in the Matrix is unavailable to all users,
that is, when no user can initiate a session with or receive a response from the
Registry (“Unavailability”). Service Availability is a C1 priority level.
3.1.1 Service Availability is measured as follows:
Service Availability % = {[(TM — POM) — UOM] / (TM — POM)}*100 where:
TM = Total Minutes in the Service Level Measurement Period (#days*24 hours*60
minutes)
POM = Planned Outage Minutes (sum of (i) Planned Outages and (ii) Extended
Planned Outages during the Service Level Measurement Period)
UOM = Unplanned Outage Minutes (Difference between the total number of minutes
of Unavailability during the Service Level Measurement Period minus POM).
Upon written request, and at the sole expense of the requesting Registrar(s),
Registry Operator will retain an independent third party (to be selected by
Registry Operator with the consent of the Registrar(s) to perform an independent
calculation of the UOM). The frequency of this audit will be no more than once
yearly during the term of the agreement between Registry Operator and the
Registrar.

 



--------------------------------------------------------------------------------



 



This calculation is performed and the results reported for each calendar month
for SRS and Whois availability and for each calendar year for Nameserver
availability. Results will be reported to the Registrar Community via e-mail and
to ICANN according to Appendix 4.
3.1.2 Service Availability—SRS = 99.9% per calendar month. Service Availability
as it applies to the SRS refers to the ability of the SRS to respond to
Registrars that access and use the SRS through the EPP protocol. SRS
Unavailability will be logged with the Registry Operator as Unplanned Outage
Minutes. The committed Service Availability for SRS is 99.9% and the Service
Level Measurement Period is monthly.
3.1.3 Service Availability—Nameserver = 99.999% per calendar year. Service
Availability as it applies to the Nameserver refers to the ability of the
Nameserver to resolve a DNS query from an Internet user. Nameserver
Unavailability will be logged with the Registry Operator as Unplanned Outage
Minutes. The committed Service Availability for Nameserver is 99.999% and the
Service Level Measurement Period is annually.
3.1.4 Service Availability—Whois = 99.95% per calendar month. Service
Availability as it applies to Whois refers to the ability of all users to access
and use the Registry’s Whois service. Whois Unavailability will be logged with
the Registry Operator as Unplanned Outage Minutes. The committed Service
Availability for Whois is 99.95% and the Service Level Measurement Period is
monthly.
3.2 Planned Outage. High volume data centers like the Registry require downtime
for regular maintenance. Allowing for regular maintenance (“Planned Outage”)
ensures a high level of service for the Registry. Planned Outage Performance
Specifications are a C4 priority level.
3.2.1 Planned Outage Duration. The Planned Outage Duration defines the maximum
allowable time, in hours and minutes, that the Registry Operator is allowed to
take the Registry Services out of service for regular maintenance. Planned
Outages are planned in advance and the Registrar Community is provided warning
ahead of time. This Performance Specification, where applicable, has a monthly
Service Level Measurement Period. The Planned Outage Duration for the Core
Services is as follows:
(i) Planned Outage Duration — SRS = 8 hours (480 minutes) per month;
(ii) Planned Outage Duration — Nameserver = (no planned outages allowed); and
(iii) Planned Outage Duration — Whois = 8 hours (480 minutes) per month.
3.2.2 Planned Outage Timeframe. The Planned Outage Timeframe defines the hours
and days in which the Planned Outage can occur. The Planned Outage Timeframe for
the Core Services is as follows:
(i) Planned Outage Timeframe — SRS = 0600-1400 UTC Sunday;
(ii) Planned Outage Timeframe — Nameserver = (no planned outages allowed); and
(iii) Planned Outage Timeframe — Whois = 0600-1400 UTC Sunday.
3.2.3 Planned Outage Notification. The Registry Operator must notify all of its
Registrars of any Planned Outage. The Planned Outage Notification Performance
Specification defines the number of days prior to a Planned Outage that the
Registry Operator must notify its Registrars. The Planned Outage Notification
for the Core Services is as follows:
(i) Planned Outage Timeframe — SRS = 3 days;

 



--------------------------------------------------------------------------------



 



(ii) Planned Outage Timeframe — Nameserver = (no planned outages allowed); and
(iii) Planned Outage Timeframe — Whois = 3 days.
3.3 Extended Planned Outage. In some cases such as software upgrades and
platform replacements an extended maintenance timeframe is required. Extended
Planned Outages will be less frequent than regular Planned Outages but their
duration will be longer. Extended Planned Outage Performance Specifications are
a C4 priority level.
3.3.1 Extended Planned Outage Duration. The Extended Planned Outage Duration
defines the maximum allowable time, in hours and minutes, that the Registry
Operator is allowed to take the Registry Services out of service for extended
maintenance. Extended Planned Outages are planned in advance and the Registrar
Community is provided warning ahead of time. Extended Planned Outage periods are
in addition to any Planned Outages during any Service Level Measurement Period.
This Performance Specification, where applicable, has a Service Level
Measurement Period based on a calendar quarter. The Extended Planned Outage
Duration for the Core Services is as follows:
(i) Extended Planned Outage Duration — SRS = 18 hours (1080 minutes) per
calendar quarter;
(ii) Extended Planned Outage Duration — Nameserver = (no planned outages
allowed); and
(iii) Extended Planned Outage Duration — Whois = 18 hours (1080 minutes) per
calendar quarter.
3.3.2 Extended Planned Outage Timeframe. The Extended Planned Outage Timeframe
defines the hours and days in which the Extended Planned Outage can occur. The
Extended Planned Outage Timeframe for the Core Services is as follows:
(i) Extended Planned Outage Timeframe — SRS = 0600 — 0000 UTC Saturday or
Sunday;
(ii) Extended Planned Outage Timeframe — Nameserver = (no planned outages
allowed); and
(iii) Extended Planned Outage Timeframe — Whois = 0600 — 0000 UTC Saturday or
Sunday.
3.3.3 Extended Planned Outage Notification. The Registry Operator must notify
all of its Registrars of any Extended Planned Outage. The Extended Planned
Outage Notification Performance Specification defines the number of days prior
to an Extended Planned Outage that the Registry Operator must notify its
Registrars. The Extended Planned Outage Notification for the Core Services is as
follows:
(i) Extended Planned Outage Timeframe — SRS = 4 weeks;
(ii) Extended Planned Outage Timeframe — Nameserver =(no planned outages
allowed); and
(iii) Extended Planned Outage Timeframe — Whois = 4 weeks.
3.4 Processing Time. Processing Time is an important measurement of
transaction-based services like the Registry. The first three Performance
Specifications, Service Availability, Planned Outages and Extended Planned
Outages, measure the amount of time that the service is available to its users.
Processing Time measures the quality of that service.
Processing Time refers to the time that the Registry Operator receives a request
and sends a response to that request. Since each of the Registry Services has a
unique function the Performance Specifications for Processing Time are unique to
each of the Registry Services.

 



--------------------------------------------------------------------------------



 



For example, a Performance Specification for the Nameserver is not applicable to
the SRS and Whois, etc. Processing Time Performance Specifications are a C2
priority level.
Processing Time Performance Specifications have a monthly Service Level
Measurement Period and will be reported on a monthly basis. The Registry
Operator will log the processing time for all of the related transactions,
measured from the time it receives the request to the time that it returns a
response.
3.4.1 Processing Time—Add, Modify, Delete = 3 seconds for 95%.
(i) Processing Time — Add, Modify, and Delete is applicable to the SRS as
accessed through the EPP protocol. It measures the processing time for add,
modify, and delete transactions associated with domain names, nameservers,
contacts, and registrar profile information.
(ii) The Performance Specification is 3 seconds for 95% of the transactions
processed. That is, 95% of the transactions will take 3 seconds or less from the
time the Registry Operator receives the request to the time it provides a
response.
3.4.2 Processing Time—Query Domain = 1.5 seconds for 95%.
(i) Processing Time — Query Domain is applicable to the SRS as accessed through
the EPP protocol. It measures the processing time for an availability query of a
specific domain name.
(ii) The performance specification is 1.5 seconds for 95% of the transactions.
That is, 95% of the transactions will take 1.5 seconds or less from the time the
Registry Operator receives the query to the time it provides a response as to
the domain name’s availability.
3.4.3 Processing Time—Whois Query = 1.5 seconds for 95%.
(i) Processing Time — Whois Query is only applicable to the Whois. It measures
the processing time for a Whois Query.
(ii) The Performance Specification is 1.5 seconds for 95% of the transactions.
That is, 95% of the transactions will take 1.5 seconds or less from the time the
Whois receives a query to the time it responds.
3.4.4 Processing Time—Nameserver Resolution = 1.5 seconds for 95%.
(i) Processing Time — Nameserver Resolution is only applicable to the
Nameserver. It measures the processing time for a DNS query.
(ii) The Performance Specification is 1.5 seconds for 95% of the transactions.
That is, 95% of the transactions will take 1.5 seconds or less from the time
Nameserver receives the DNS query to the time it provides a response.
3.5 Update Frequency. There are two important elements of the Registry that are
updated frequently and are used by the general public; Nameserver and Whois.
Registrars generate these updates through the SRS. The SRS then updates the
Nameserver and the Whois. These will be done on a batch basis. Update Frequency
Performance Specifications are a C3 priority level.

 



--------------------------------------------------------------------------------



 



The committed Performance Specification with regard to Update Frequency for both
the Nameserver and the Whois is 15 minutes for 95% of the transactions. That is,
95% of the updates to the Nameserver and Whois will be effectuated within 15
minutes. This is measured from the time that the registry confirms the update to
the registrar to the time the update appears in the Nameserver and Whois. Update
Frequency Performance Specifications have a monthly Service Level Measurement
Period and will be reported on a monthly basis.
3.5.1 Update Frequency—Nameserver = 15 minutes for 95%.
3.5.2 Update Frequency—Whois = 15 minutes for 95%.
3.6 Cross-Network Nameserver Performance Requirements. Nameserver
round-trip-time and packet loss from the Internet are important elements of the
quality of service provided by the Registry Operator. These characteristics,
however, are affected by Internet performance and therefore cannot be closely
controlled by Registry Operator. Accordingly, these requirements are not matters
subject to Service Level Exceptions and credits under the Service Level
Agreement (Appendix 10).
The committed Performance Specification for cross-network nameserver performance
is a measured round-trip time of under 300 ms and measured packet loss of under
10%. Cross-network nameserver performance measurements will be conducted by
ICANN at times of its choosing, in the following manner:
3.6.1 The measurements will be conducted by sending strings of DNS request
packets from each of four measuring locations to each of the .biz nameservers
and observing the responses from the .biz nameservers. (These strings of
requests and responses are referred to as a “CNNP Test”.) The measuring
locations will be four root nameserver locations (on the US East Coast, US West
Coast, Asia, and Europe).
3.6.2 Each string of request packets will consist of 100 UDP packets at 10
second intervals requesting ns records for arbitrarily selected .biz
second-level domains, preselected to ensure that the names exist in the Registry
TLD and are resolvable. The packet loss (i.e. the percentage of response packets
not received) and the average round-trip time for response packets received will
be noted.
3.6.3 To meet the packet loss and round-trip-time requirements for a particular
CNNP Test, all three of the following must be true:
3.6.3.1 The round-trip time and packet loss from each measurement location to at
least one .biz nameserver must not exceed the required values.
3.6.3.2 The round-trip time to each of 75% of the .biz nameservers from at least
one of the measurement locations must not exceed the required value.
3.6.3.3 The packet loss to each of the .biz nameservers from at least one of the
measurement locations must not exceed the required value.
3.6.4 Any failing CNNP Test result obtained during an identified Core Internet
Service Failure shall not be considered.
3.6.5 To ensure a properly diverse testing sample, ICANN will conduct the CNNP
Tests at varying times (i.e. at different times of the day, as well as on
different days of the week). Registry Operator will be deemed to have failed to
meet the cross-network nameserver performance requirement only if the .biz
nameservers persistently fail (see Section 3.6.3 above) the CNNP Tests with no
less than three consecutive failed CNNP Tests to be considered to have
persistently failed.
3.6.6 In the event of persistent failure of the CNNP Tests, ICANN will give
Registry Operator written notice of the failures (with backup data) and Registry
Operator will have sixty days to cure the failure.

 



--------------------------------------------------------------------------------



 



3.6.7 If, following that opportunity to cure, the .biz nameservers continue to
persistently fail CNNP Tests and Registry Operator fails to resolve the problem
after thirty days notice of the continuing failures, Registry Operator will be
deemed not to have met its obligations under the Registry Agreement.
3.6.8 Sixty days prior to the commencement of testing under this provision,
ICANN will provide Registry Operator with the opportunity to evaluate the
testing tools and procedures to be used by ICANN. In the event that Registry
Operator does not approve of such tools and procedures, ICANN will work directly
with Registry Operator to make necessary modifications.
4. Responsibilities of the Parties.
4.1 Except in the case of nameserver performance measurements, Registry Operator
will perform monitoring from internally located systems as a means to verify
that the availability and performance measurements in this document are being
met.
4.2 The Registry Operator will provide the Whois Service as specified in
Appendix 5.
4.3 The Registry Operator will use commercially reasonable efforts to restore
the critical systems of the Core Services within 24 hours after the termination
of a force majeure event and restore full system functionality within 48 hours
after the termination of a force majeure event. Outages due to a force majeure
will not be considered Service Unavailability.
5. Miscellaneous.
5.1 This Appendix is not intended to replace any term or condition in the
Registry Agreement.
6. Performance Specifications
PERFORMANCE SPECIFICATION MATRIX

                      Performance Specification Description   SRS   Nameserver  
Whois
1
  Service Availability   99.9% per calendar month   99.999% per calendar year  
99.95% per calendar month
 
               
2
  Processing Time–Add, Modify, Delete   3 sec for 95%   NA   NA
 
               
3
  Processing Time–Query Domain   1.5 sec for 95%   NA   NA
 
               
4
  Processing Time–Whois   NA   NA   1.5 sec for 95%
 
               
5
  Processing Time–Nameserver Resolution   NA   1.5 sec for 95%   NA
 
               
6
  Update Frequency   NA   15 min for 95%   15 min for 95%
 
               
7
  Planned Outage–Duration   8 hrs per calendar month   not allowed   8 hrs per
calendar month

 



--------------------------------------------------------------------------------



 



                      Performance Specification Description   SRS   Nameserver  
Whois
8
  Planned Outage–Timeframe   0600 - 1400 UTC Sun   not allowed   0600 - 1400 UTC
Sun
 
               
9
  Planned Outage–Notification   3 days   not allowed   3 days
 
               
10
  Extended Planned Outage–Duration   18 hrs per calendar quarter   not allowed  
18 hrs per calendar quarter
 
               
11
  Extended Planned Outage–Timeframe   0600 - 0000 UTC Sat or Sun   not allowed  
0600 - 0000 UTC Sat or Sun
 
               
12
  Extended Planned Outage–Notification   28 days   not allowed   28 days
 
               
13
  Cross-Network Nameserver Performance   NA   300 ms RTT and 10% packet loss  
NA

7. Additional Services
7.1 Bulk Transfer After Partial Portfolio Acquisition.
Bulk Transfer After Partial Portfolio Acquisition (BTAPPA) is a registry service
available to consenting registrars in the circumstance where one
ICANN-accredited registrar purchases, by means of a stock or asset purchase,
merger or similar transaction, a portion but not all, of another
ICANN-accredited registrar’s domain name portfolio in the .BIZ top-level domain.
At least fifteen days before completing a BTAPPA, the losing registrar must
provide to all domain name registrants for names involved in the bulk transfer,
written notice of the bulk change of sponsorship. The notice must include an
explanation of how the Whois record will change after the bulk transfer occurs,
and customer support and technical contact information of the gaining registrar.
If a domain is transferred under the BTAPPA service during any applicable grace
period as described in Section 3 above, there is no credit. The expiration dates
of transferred registrations are not affected.
Domain names in the following statuses at the time of the Transfer Request will
not be transferred in a BTAPPA: “pending transfer”, “redemption grace period
(RGP)”, or “pending delete”. Domain names that are within the auto-renew grace
window are subject to bulk transfer, but NeuStar may decline to provide a credit
for those names deleted after the bulk transfer, but prior to the expiration of
the auto-renew grace window.
NeuStar has discretion to reject a BTAPPA request if there is reasonable
evidence that a transfer under BTAPPA is being requested in order to avoid fees
otherwise due to NeuStar or ICANN, or if a registrar with common ownership or
management or both has already requested BTAPPA service within the preceding
six-month period.
In the event that one or more ICANN-accredited Registrars participate in the
BTAPPA service, each such Registrar shall be required to agree to the pricing,
terms and conditions set forth in Appendix 7, Exhibit A.

 



--------------------------------------------------------------------------------



 



      (ICANN LOGO) [w35805w3580511.gif]   .BIZ Agreement Appendix 8
Registry-Registrar Agreement
(8 December 2006)

Registry-Registrar Agreement
This Registry-Registrar Agreement (the “Agreement”) is between NeuStar, Inc., a
Delaware corporation, with its principal place of business located at Loudoun
Tech Center, 46000 Center Oak Plaza, Sterling, VA 20166 (“Registry Operator”),
and [Registrar’s name], a [jurisdiction and type of organization], with its
principal place of business located at                      [Registrar’s
location] (“Registrar”).
WHEREAS, Registry Operator has entered a Registry Agreement with the Internet
Corporation for Assigned Names and Numbers to operate a shared registration
system, TLD nameservers, and other equipment for the .biz top-level domain;
WHEREAS, multiple registrars will provide Internet domain name registration
services within the .biz top-level domain;
WHEREAS, Registrar wishes to act as a registrar for domain names within the .biz
top-level domain.
NOW, THEREFORE, for and in consideration of the mutual promises, benefits and
covenants contained herein and for other good and valuable consideration, the
receipt, adequacy and sufficiency of which are hereby acknowledged, Registry
Operator and Registrar, intending to be legally bound, hereby agree as follows:
1. DEFINITIONS
1.1. The “APIs” are the application program interfaces by which Registrar may
interact, through the EPP, with the Registry System.
1.2. “Confidential Information” means all information and materials, including,
without limitation, computer software, data, information, databases, protocols,
reference implementation and documentation, and functional and interface
specifications, provided by the Disclosing Party to the Receiving Party under
this Agreement and marked or otherwise identified as Confidential, provided that
if a communication is oral, the Disclosing Party will notify the Receiving Party
in writing within 15 days of the disclosure of its confidentiality.
1.3. “DNS” means the Internet domain name system.
1.4. The “Effective Date” shall be the date on which this Agreement is first
executed by both parties.
1.5. “EPP” means the extensible provisioning protocol, which is the protocol
used by the Registry System.

 



--------------------------------------------------------------------------------



 



1.6. “ICANN” means the Internet Corporation for Assigned Names and Numbers.
1.7. “Personal Data” refers to data about any identified or identifiable natural
person.
1.8. “Registered Name” refers to a domain name within the domain of the Registry
TLD, whether consisting of two or more (e.g., john.smith.name) levels, about
which Registry Operator or an affiliate engaged in providing Registry Services
maintains data in a Registry Database, arranges for such maintenance, or derives
revenue from such maintenance. A name in a Registry Database may be a Registered
Name even though it does not appear in a TLD zone file (e.g., a registered but
inactive name).
1.9. “Registered Name Holder” means the holder of a Registered Name.
1.10. “Registry Agreement” means the Registry Agreement between Registry
Operator and ICANN dated [date of Registry Agreement] for the operation of the
Registry TLD, as the same may be amended from time to time.
1.11. “Registry Database” means a database comprised of data about one or more
DNS domain names within the domain of the Registry TLD that is used to generate
either DNS resource records that are published authoritatively or responses to
domain-name availability lookup requests or Whois queries, for some or all of
those names.
1.12. “Registry TLD” means the .biz TLD.
1.13. “Registry Services” Registry Services are, for purposes of this Agreement,
defined as the following: (a) those services that are both (i) operations of the
registry critical to the following tasks: the receipt of data from registrars
concerning registrations of domain names and name servers; provision to
registrars of status information relating to the zone servers for the TLD;
dissemination of TLD zone files; operation of the registry zone servers; and
dissemination of contact and other information concerning domain name server
registrations in the TLD as required by this Agreement; and (ii) provided by the
Registry Operator for the .biz registry as of the effective date of the Registry
Agreement; (b) other products or services that the Registry Operator is required
to provide because of the establishment of a Consensus Policy (as defined in the
Registry Agreement); (c) any other products or services that only a registry
operator is capable of providing, by reason of its designation as the registry
operator; and (d) material changes to any Registry Service within the scope of
(a), (b) or (c) above.
1.14. The “Registry System” means the registry system operated by Registry
Operator for Registered Names in the Registry TLD.
1.15. The “Registry Tool Kit” shall mean the Tool Kit set forth in Exhibit A.
1.16. “Term” means the term of this Agreement, as set forth in Subsection 8.1.
1.17. A “TLD” means a top-level domain of the DNS.
Other terms used in this Agreement as defined terms shall have the meanings
ascribed to them in the context in which they are defined.
2. OBLIGATIONS OF REGISTRY OPERATOR
2.1. Access to Registry System. Throughout the term of this Agreement, Registry
Operator shall provide Registrar with access as a registrar to the Registry
System that Registry Operator operates according to its arrangements with ICANN.
Nothing in this Agreement entitles Registrar to enforce any agreement between
Registry Operator and ICANN.

 



--------------------------------------------------------------------------------



 



2.2. Maintenance of Registrations Sponsored by Registrar. Subject to the
provisions of this Agreement, ICANN requirements, and Registry requirements
authorized by ICANN, Registry Operator shall maintain the registrations of
Registered Names sponsored by Registrar in the Registry System during the term
for which Registrar has paid the fees required by Subsection 4.1.
2.3. Provision of Tool Kit; License.
2.3.1. Registry Tool Kit. No later than three business days after the Effective
Date, Registry Operator shall provide to Registrar a copy (or hyperlink to a
copy which can be downloaded) of the Registry Tool Kit, which shall provide
sufficient technical specifications to allow Registrar to interface with the
Registry System and employ its features that are available to Registrars.
2.3.2. License. Subject to the terms and conditions of this Agreement, Registry
Operator hereby grants Registrar and Registrar accepts a non-exclusive,
nontransferable, worldwide limited license to use for the term and purposes of
this Agreement the EPP, APIs and any reference client software included in the
Registry Tool Kit, as well as updates and redesigns thereof, for providing
domain name registration services in the Registry TLD only and for no other
purpose.
2.4. Changes to System. Registry Operator may from time to time make
modifications to the EPP, APIs, or other software licensed hereunder that will
revise or augment the features of the Registry System. Registry Operator will
provide Registrar with at least ninety (90) days notice prior to the
implementation of any material changes to the EPP, APIs or software licensed
hereunder.
2.5. Engineering and Customer Service Support. Registry Operator shall provide
Registrar with engineering and customer service support as set forth in
Exhibit B.
2.6. Handling of Personal Data. Registry Operator shall notify Registrar of the
purposes for which Personal Data submitted to Registry Operator by Registrar is
collected, the intended recipients (or categories of recipients) of such
Personal Data. Registry Operator shall take reasonable steps to protect Personal
Data from loss, misuse, unauthorized disclosure, alteration or destruction.
Registry Operator shall not use or authorize the use of Personal Data in a way
that is incompatible with the notice provided to registrars. Notwithstanding the
above, Registry Operator may from time to time use the demographic data
collected for statistical analysis, provided that this analysis will not
disclose individual Personal Data and provided such use is compatible with the
notices provided to registrars regarding the purpose and procedures for such
use.
2.7. Service Level Agreement. Registry Operator shall use commercially
reasonable efforts to meet the performance specifications set forth in
Appendix 10 to the Registry Agreement. In the event that Registry Operator fails
to meet such requirements, Registry Operator shall issue credits to Registrar as
described in Appendix 10 to the Registry Agreement, which is hereby incorporated
by reference, as amended from time to time. The remedies set forth in
Appendix 10 to the Registry Agreement shall be the sole and exclusive remedies
available to Registrar for the failure to meet such performance specifications.
2.8. ICANN Requirements. Registry Operator’s obligations hereunder are subject
to modification at any time as a result of ICANN-mandated requirements and
consensus policies through the processes set forth in the Registry Agreement.
Notwithstanding anything in this Agreement to the contrary, Registrar shall
comply with any such ICANN requirements in accordance with the timeline defined
by ICANN.

 



--------------------------------------------------------------------------------



 



2.9 New Registry Services. Registry Operator shall provide Registrar no less
than thirty (30) days written notice of any new Registry Service that has been
approved by ICANN according to the procedures set forth in the applicable
Registry Agreement by and between ICANN and Registry Operator. Such notice shall
include the provision of information on pricing, starting date and any
additional terms and conditions regarding the new Registry Service. Such notice
shall not be a substitute for the notice required in Section 2.4 above.
3. OBLIGATIONS OF REGISTRAR
3.1. Accredited Registrar. During the term of this Agreement, Registrar shall
maintain in full force and effect its accreditation by ICANN as a registrar for
the Registry TLD.
3.2. Registrar Responsibility for Customer Support. Registrar shall provide
(i) support to accept orders for registration, cancellation, modification,
renewal, deletion or transfer of Registered Names and (ii) customer service
(including domain name record support) and billing and technical support to
Registered Name Holders.
3.3. Registrar’s Registration Agreement. At all times while it is sponsoring the
registration of any Registered Name within the Registry System, Registrar shall
have in effect an electronic or paper registration agreement with the Registered
Name Holder. The current form of Registrar’s registration agreement is attached
as Exhibit C (which may contain multiple alternative forms of the registration
agreement). Registrar may from time to time amend those forms of registration
agreement or add alternative forms of registration agreement, provided a copy of
the amended or alternative registration agreement is furnished to the Registry
Operator three business days in advance of the use of such amended registration
agreement. Registrar shall include in its registration agreement those terms
required by this Agreement and other terms that are consistent with Registrar’s
obligations to Registry Operator under this Agreement.
3.4. Indemnification Required of Registered Name Holders. In its registration
agreement with each Registered Name Holder, Registrar shall require such
Registered Name Holder to indemnify, defend and hold harmless Registry Operator,
and its subcontractors, directors, officers, employees, affiliates and agents of
each of them from and against any and all claims, damages, liabilities, costs
and expenses, including reasonable legal fees and expenses, arising out of or
relating to the Registered Name Holder’s domain name registration. The
registration agreement shall further require this indemnification obligation
survive the termination or expiration of the registration agreement.
3.5. Data Submission Requirements. As part of its registration and sponsorship
of Registered Names in the Registry TLD, Registrar shall submit complete data as
required by technical specifications of the Registry System that are made
available to Registrar from time to time. Registrar hereby grants Registry
Operator a non-exclusive, non-transferable, limited license to such data for
propagation of and the provision of authorized access to the TLD zone files and
as otherwise required in Registry Operator’s operation of the Registry TLD.
3.6. Security. Registrar shall develop and employ in its domain name
registration business all necessary technology and restrictions to ensure that
its connection to the Registry System is secure. All data exchanged between
Registrar’s system and the Registry System shall be protected to avoid
unintended disclosure of information. Registrar agrees to employ the necessary
measures to prevent its access to the Registry System granted hereunder from
being used to (1) allow, enable, or otherwise support the transmission by
e-mail, telephone, or facsimile of mass unsolicited, commercial advertising or
solicitations to entities other than its own existing customers; or (2) enable
high volume, automated, electronic processes that send queries or data to the
systems of Registry Operator, any other registry operated under an agreement
with ICANN, or any ICANN-accredited registrar, except as reasonably necessary to
register domain names or modify existing registrations. In addition, Registry
Operator may require other reasonable security provisions to ensure that the
Registry System is secure.

 



--------------------------------------------------------------------------------



 



3.7. Resolution of Technical Problems. Registrar shall employ necessary
employees, contractors, or agents with sufficient technical training and
experience to respond to and fix all technical problems concerning the use of
the EPP and the APIs in conjunction with Registrar’s systems. Registrar agrees
that in the event of significant degradation of the System or other emergency,
Registry Operator may, in its sole discretion, temporarily suspend or restrict
access to the Registry System. Such temporary suspensions shall be applied in a
non-arbitrary manner and shall apply fairly to any registrar similarly situated,
including affiliates of Registry Operator.
3.8. Time. Registrar agrees that in the event of any dispute concerning the time
of the entry of a domain name registration into the Registry Database, the time
shown in the Registry records shall control.
3.9. Transfer of Sponsorship of Registrations. Registrar agrees to implement
transfers of Registered Name registrations from another registrar to Registrar
and vice versa pursuant to the Policy on Transfer of Registrations Between
Registrars as may be amended from time to time by ICANN (the “Transfer Policy”).
3.10. Compliance with Terms and Conditions. Registrar shall comply with, and
shall include in its registration agreement with each Registered Name Holder as
appropriate, all of the following:
3.10.1. ICANN standards, policies, procedures, and practices for which Registry
Operator has monitoring responsibility in accordance with the Registry Agreement
or other arrangement with ICANN.
3.10.2. Operational standards, policies, procedures, and practices for the
Registry TLD as set forth in the Registry Agreement and as established from time
to time by Registry Operator in a non-arbitrary manner and applicable to all
registrars, including affiliates of Registry Operator, and consistent with
ICANN’s standards, policies, procedures, and practices and Registry Operator’s
Registry Agreement with ICANN. Among Registry Operator’s operational standards,
policies, procedures, and practices are those set forth in Exhibit D. Additional
or revised Registry Operator operational standards, policies, procedures, and
practices for the Registry TLD shall be effective upon thirty days notice by
Registry Operator to Registrar.
3.11. Restrictions on Registered Names. In addition to complying with ICANN
standards, policies, procedures, and practices limiting domain names that may be
registered, Registrar agrees to comply with applicable statutes and regulations
limiting the domain names that may be registered.

3.12. Authorization Codes. Registrar shall not provide identical
Registrar-generated authorization <authinfo> codes for domain names registered
by different registrants with the same Registrar. Registry Operator in its sole
discretion may choose to modify <authinfo> codes for a given domain and shall
notify the sponsoring registrar of such modifications via EPP compliant
mechanisms. Documentation of these mechanisms shall be made available to
Registrar by Registry Operator. The Registrar shall provide the Registered Name
Holder with timely access to the authorization code along with the ability to
modify the authorization code. Registrar shall respond to any inquiry by a
Registered Name Holder regarding access to and/or modification of an
authorization code within five (5) calendar days. In addition, Registrar may not
employ any mechanism for complying with a Registrant’s request to obtain the
applicable “AuthInfo Code” that is more restrictive than the mechanisms used for
changing any aspect of the Registrant’s contact or name server information.
Registrar must not refuse to release an “AuthInfo Code” to the Registered Name
Holder solely because there is a dispute between the Registered Name Holder and
the Registrar over payment.

 



--------------------------------------------------------------------------------



 



4. FEES
4.1. Amount of Registry Operator Fees.
4.1.1. Registrar agrees to pay Registry Operator the fees set forth in Exhibit E
for initial and renewal registrations and other services provided by Registry
Operator to Registrar (collectively, “Fees”). Registry Operator reserves the
right to increase the Fees prospectively upon six (6) months prior notice to
Registrar.
4.1.2. In addition, Registrar agrees to pay Registry Operator the applicable
variable fees assessed to Registry Operator by ICANN, as permitted by Subsection
7.2(b) of the Registry Agreement by no later ten (10) days after the date of an
invoice from Registry Operator for such fees.
4.2. Payment of Registry Operator Fees. In advance of incurring Fees, Registrar
shall establish a deposit account, or other credit facility accepted by Registry
Operator, which acceptance will not be unreasonably withheld so long as payment
is assured. All Fees are due immediately upon receipt of applications for
initial and renewal registrations, or upon provision of other services provided
by Registry Operator to Registrar. Payment shall be made via debit or draw down
of the deposit account or other credit facility approved by Registry Operator.
Registry Operator shall provide monthly invoices to the Registrar.
4.3. Non-Payment of Fees. In the event Registrar has insufficient funds
deposited with Registry Operator, Registry Operator may do any or all of the
following: (a) stop accepting new initial, renewal or transferred registrations
from Registrar; (b) delete the domain names associated with any negative balance
incurred from the Registry database; and (c) pursue any other remedy under this
Agreement.
5. CONFIDENTIALITY AND INTELLECTUAL PROPERTY
5.1. Use of Confidential Information. During the Term of this Agreement, each
party (the “Disclosing Party”) may be required to disclose its Confidential
Information to the other Party (the “Receiving Party”). Each party’s use and
disclosure of the Confidential Information of the other party shall be subject
to the following terms and conditions:
5.1.1. The Receiving Party shall treat as strictly confidential, and use all
reasonable efforts to preserve the secrecy and confidentiality of, all
Confidential Information of the Disclosing Party, including implementing
reasonable physical security measures and operating procedures.
5.1.2. The Receiving Party agrees that it will use any Confidential Information
of the Disclosing Party solely for the purpose of exercising its right or
performing its obligations under this Agreement and for no other purposes
whatsoever.
5.1.3. The Receiving Party shall make no disclosures whatsoever of any
Confidential Information of the Disclosing Party to others; provided, however,
that if the Receiving Party is a corporation, partnership, or similar entity,
disclosure is permitted to the Receiving Party’s officers, employees,
contractors and agents who have a demonstrable need to know such Confidential
Information, provided the Receiving Party shall advise such personnel of the
confidential nature of the Confidential Information and of the procedures
required to maintain the confidentiality thereof, and shall require them to
acknowledge in writing that they have read, understand, and agree to be
individually bound by the confidentiality terms of this Agreement.
5.1.4. The Receiving Party shall not modify or remove any confidentiality
legends and/or copyright notices appearing on any Confidential Information of
the Disclosing Party.

 



--------------------------------------------------------------------------------



 



5.1.5. The Receiving Party agrees not to prepare any derivative works based on
the Confidential Information.
5.1.6. Notwithstanding the foregoing, this Subsection 5.1 imposes no obligation
upon the parties with respect to information that (a) is disclosed with the
Disclosing Party’s prior written approval; or (b) is or has entered the public
domain through no fault of the Receiving Party; or (c) is known by the Receiving
Party prior to the time of disclosure; or (d) is independently developed by the
Receiving Party without use of the Confidential Information; or (e) is made
generally available by the Disclosing Party without restriction on disclosure.
5.1.7. In the event the Receiving Party is required by law, regulation or court
order to disclose any of Disclosing Party’s Confidential Information, Receiving
Party will promptly notify Disclosing Party in writing prior to making any such
disclosure in order to facilitate Disclosing Party seeking a protective order or
other appropriate remedy from the proper authority, at the Disclosing Party’s
expense. Receiving Party agrees to cooperate with Disclosing Party in seeking
such order or other remedy. Receiving Party further agrees that if Disclosing
Party is not successful in precluding the requesting legal body from requiring
the disclosure of the Confidential Information, it will furnish only that
portion of the Confidential Information which is legally required.
5.1.8. The Receiving Party’s duties under this Subsection 5.1 shall expire five
(5) years after the information is received or earlier, upon written agreement
of the parties.
5.2 Intellectual Property.
5.2.1. Subject to Subsection 3.5, each party will continue to independently own
its intellectual property, including all patents, trademarks, trade names,
service marks, copyrights, trade secrets, proprietary processes and all other
forms of intellectual property. In addition, Registry Operator, or its suppliers
and/or licensees, shall own all right, title and interest in and to the EPP,
APIs, Registrar Tool Kits, and any software incorporated into the Registry
System, as well as all intellectual property appurtenant thereto.
5.2.2. Without limiting the generality of the foregoing, no commercial use
rights or any licenses under any patent, patent application, copyright,
trademark, know-how, trade secret, or any other intellectual proprietary rights
are granted by the Disclosing Party to the Receiving Party by this Agreement, or
by any disclosure of any Confidential Information to the Receiving Party under
this Agreement.
6. INDEMNITIES AND LIMITATION OF LIABILITY
6.1. Indemnification. Registrar, at its own expense and within thirty days after
presentation of a demand by Registry Operator under this Section, will
indemnify, defend and hold harmless Registry Operator and its employees,
directors, officers, representatives, agents and affiliates, against any claim,
suit, action, or other proceeding brought against Registry Operator or any
affiliate of Registry Operator based on or arising from any claim or alleged
claim: (i) relating to any product or service of Registrar; (ii) relating to any
agreement, including Registrar’s dispute policy, with any Registered Name Holder
of Registrar; or (iii) relating to Registrar’s domain name registration
business, including, but not limited to, Registrar’s advertising, domain name
application process, systems and other processes, fees charged, billing
practices and customer service; provided, however, that in any such case:
(a) Registry Operator provides Registrar with prompt notice of any such claim,
and (b) upon Registrar’s written request, Registry Operator will provide to
Registrar all available information and assistance reasonably necessary for
Registrar to defend such claim, provided that Registrar reimburses Registry
Operator for its actual and reasonable costs incurred in connection with
providing such information and assistance. Registrar will not enter into any
settlement or compromise of any such indemnifiable claim without Registry
Operator’s prior written consent, which consent shall not be unreasonably
withheld. Registrar will pay any and all costs, damages, and expenses,
including, but not limited to, reasonable attorneys’ fees and costs awarded
against or otherwise incurred by Registry Operator in connection with or arising
from any such indemnifiable claim, suit, action or proceeding.

 



--------------------------------------------------------------------------------



 



6.2. Limitation of Liability. EXCEPT AS PROVIDED IN SUBSECTION 6.3 BELOW, IN NO
EVENT SHALL EITHER PARTY BE LIABLE FOR ANY SPECIAL, INDIRECT, INCIDENTAL,
PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES, OR ANY DAMAGES FOR ANY VIOLATIONS
OF THIS AGREEMENT. IN ADDITION, IN NO EVENT SHALL REGISTRY OPERATOR’S LIABILITY
EXCEED THE LESSER OF (I) THE AMOUNT OF FEES PAID BY REGISTRAR TO REGISTRY
OPERATOR, EXCLUDING ANY FEES PAID UNDER SECTION 4.1.2 ABOVE, IN THE PRECEDING 12
MONTH PERIOD OR (II) $100,000.
6.3. Performance Credits. In the event Registry Operator fails to meet the
performance specifications set forth in Exhibit F of this Agreement, Registry
Operator shall provide a credit to Registrar in an amount equal to its
proportionate share of applicable performance credits set forth in Exhibit G to
this Agreement. Such performance credits shall constitute the sole and exclusive
remedy available to Registrar with regard to Registry Operator’s failure to meet
the performance specifications.
7. DISPUTE RESOLUTION.
7.1. Dispute Resolution. Disputes arising under or in connection with this
Agreement, including requests for specific performance, shall be resolved
through binding arbitration conducted as provided in this Section pursuant to
the rules of the International Court of Arbitration of the International Chamber
of Commerce (“ICC”). The arbitration shall be conducted in the English language
and shall occur in the Commonwealth of Virginia, USA. There shall be three
arbitrators: each party shall choose one arbitrator and, if the two arbitrators
are not able to agree on a third arbitrator, the third shall be chosen by the
ICC. The parties shall bear the costs of the arbitration in equal shares,
subject to the right of the arbitrators to reallocate the costs in their award
as provided in the ICC rules. The parties shall bear their own attorneys’ fees
in connection with the arbitration, and the arbitrators may not reallocate the
attorneys’ fees in conjunction with their award. The arbitrators shall render
their decision within ninety days of the initiation of arbitration. Any
litigation brought to enforce an arbitration award shall be brought in a
Commonwealth or federal court in the eastern district of the Commonwealth of
Virginia, USA; however, the parties shall also have the right to enforce a
judgment of such a court in any court of competent jurisdiction. For the purpose
of aiding the arbitration and/or preserving the rights of a Party during the
pendency of an arbitration, each Party shall have the right to seek temporary or
preliminary injunctive relief from the arbitration panel or a court located in
the Eastern District of the Commonwealth of Virginia, USA, which shall not be a
waiver of this arbitration agreement.
8. TERM AND TERMINATION
8.1. Term of the Agreement; Revisions. The Term of this Agreement shall commence
on the Effective Date and, unless earlier terminated in accordance with the
provisions of this Agreement, shall expire on the expiration of the Registry
Agreement. In the event that revisions to Registry Operator’s approved form of
Registry-Registrar Agreement are approved or adopted by ICANN, Registrar will
either execute an amendment substituting the revised agreement in place of this
Agreement or, at its option exercised within fifteen days after receiving notice
of such amendment, terminate this Agreement immediately by giving written notice
to Registry Operator. In the event that Registry Operator does not receive such
executed amendment or notice of termination from Registrar within such fifteen
day period, Registrar shall be deemed to have terminated this Agreement
effective immediately.

 



--------------------------------------------------------------------------------



 



8.2. Termination. This Agreement may be terminated as follows:
8.2.1. Termination For Cause. In the event that either party materially breaches
any of its obligations under this Agreement and such breach is not substantially
cured within thirty calendar days after written notice thereof is given by the
other party, then the non-breaching party may, by giving written notice thereof
to the other party, terminate this Agreement as of the date specified in such
notice of termination.
8.2.2. Termination at Option of Registrar. Registrar may terminate this
Agreement at any time by giving Registry Operator thirty days notice of
termination.
8.2.3. Termination Upon Loss of Registrar’s Accreditation. This Agreement shall
terminate in the event Registrar’s accreditation by ICANN is terminated or
expires without renewal.
8.2.4. Termination in the Event of Termination of Registry Agreement. This
Agreement shall terminate in the event that Registry Operator’s Registry
Agreement with ICANN is terminated or expires without entry of a subsequent
Registry Agreement with ICANN and this Agreement is not assigned under
Subsection 9.1.1.
8.2.5. Termination in the Event of Insolvency or Bankruptcy. Either party may
terminate this Agreement if the other party is adjudged insolvent or bankrupt,
or if proceedings are instituted by or against a party seeking relief,
reorganization or arrangement under any laws relating to insolvency, or seeking
any assignment for the benefit of creditors, or seeking the appointment of a
receiver, liquidator or trustee of a party’s property or assets or the
liquidation, dissolution or winding up of a party’s business.
8.3. Effect of Termination. Upon the expiration or termination of this Agreement
for any reason:
8.3.1. Registry Operator will complete the registration of all domain names
processed by Registrar prior to the effective date of such expiration or
termination, provided that Registrar’s payments to Registry Operator for Fees
are current and timely.
8.3.2. Registrar shall immediately transfer its sponsorship of Registered Names
to another ICANN-accredited registrar in compliance with any procedures
established or approved by ICANN.
8.3.3. All Confidential Information of the Disclosing Party in the possession of
the Receiving Party shall be immediately returned to the Disclosing Party.
8.3.4. All fees owing to Registry Operator shall become immediately due and
payable.
8.4. Survival. In the event of termination of this Agreement, the following
shall survive: (i) Subsections 2.6, 3.5, 5.1, 5.2, 6.1, 6.2, 7.1, 8.3.3, 8.3.4,
8.4, 9.2, 9.3.3, 9.5, 9.6, 9.8, 9.9, 9.10, and 9.13 and (ii) the Registered Name
Holder’s indemnification obligation under Subsection 3.4. Neither party shall be
liable to the other for damages of any sort resulting solely from terminating
this Agreement in accordance with its terms.
9. MISCELLANEOUS

 



--------------------------------------------------------------------------------



 



9.1. Assignments.
9.1.1. Assignment to Successor Registry Operator. In the event the Registry
Operator’s Registry Agreement is terminated (and such termination is deemed
final under the Registry Agreement) or expires without entry by Registry
Operator and ICANN of a subsequent registry agreement, Registry Operator’s
rights under this Agreement may be assigned to a company with a subsequent
registry agreement covering the Registry TLD upon ICANN’s giving Registrar
written notice within sixty days of the termination or expiration, provided that
the subsequent registry operator assumes the duties of Registry Operator under
this Agreement.
9.1.2. Assignment in Connection with Assignment of Agreement with ICANN. In the
event that Registry Operator’s Registry Agreement with ICANN for the Registry
TLD is validly assigned, Registry Operator’s rights under this Agreement shall
be automatically assigned to the assignee of the Registry Agreement, provided
that the assignee assumes the duties of Registry Operator under this Agreement.
In the event that Registrar’s accreditation agreement with ICANN for the
Registry TLD is validly assigned, Registrar’s rights under this Agreement shall
be automatically assigned to the assignee of the accreditation agreement,
provided that the subsequent registrar assumes the duties of Registrar under
this Agreement.
9.1.3. Other Assignments. Except as otherwise expressly provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of and be
binding upon, the successors and permitted assigns of the parties. Neither party
shall assign or transfer its rights or obligations under this Agreement without
the prior written consent of the other party, which shall not be unreasonably
withheld.
9.2. Notices. Any notice or other communication required or permitted to be
delivered to any party under this Agreement shall be in writing and shall be
deemed properly delivered, given and received when delivered (by hand, by
registered mail, by courier or express delivery service, by e-mail or by
telecopier during business hours) to the address or telecopier number set forth
beneath the name of such party below, unless party has given a notice of a
change of address in writing:
If to Registrar:
with copy to:
If to Registry Operator:
NeuStar, Inc.
46000 Center Oak Plaza
Sterling, VA 20166
Attn: Senior Director, Law, Advanced Services and Business Development
with a copy to:
NeuStar, Inc.
46000 Center Oak Plaza
Sterling, VA 20166
Attn: General Counsel

 



--------------------------------------------------------------------------------



 



9.3. Representations and Warranties.
9.3.1. Registrar. Registrar represents and warrants that: (1) it is a
corporation duly incorporated, validly existing and in good standing under the
law of its jurisdiction of formation or organization, (2) it has all requisite
corporate power and authority to execute, deliver and perform its obligations
under this Agreement, (3) it is, and during the Term of this Agreement will
continue to be, accredited by ICANN or its successor, (4) the execution,
performance and delivery of this Agreement has been duly authorized by
Registrar, (5) no further approval, authorization or consent of any governmental
or regulatory authority is required to be obtained or made by Registrar in order
for it to enter into and perform its obligations under this Agreement.
9.3.2. Registry Operator. Registry Operator represents and warrants that: (1) it
is a corporation duly incorporated, validly existing and in good standing under
the laws of the State of Delaware, (2) it has all requisite corporate power and
authority to execute, deliver and perform its obligations under this Agreement,
(3) the execution, performance and delivery of this Agreement has been duly
authorized by Registry Operator, and (4) no further approval, authorization or
consent of any governmental or regulatory authority is required to be obtained
or made by Registry Operator in order for it to enter into and perform its
obligations under this Agreement.
9.3.3. Disclaimer of Warranties. THE EPP, APIs, REGISTRY TOOLKIT, REGISTRY
SYSTEM AND ANY COMPONENT THEREOF ARE PROVIDED “AS-IS” AND WITHOUT ANY WARRANTY
OF ANY KIND. REGISTRY OPERATOR EXPRESSLY DISCLAIMS ALL WARRANTIES AND/OR
CONDITIONS, EXPRESS OR IMPLIED, INCLUDING, BUT NOT LIMITED TO, THE IMPLIED
WARRANTIES AND CONDITIONS OF MERCHANTABILITY OR SATISFACTORY QUALITY AND FITNESS
FOR A PARTICULAR PURPOSE AND NONINFRINGEMENT OF THIRD PARTY RIGHTS. REGISTRY
OPERATOR DOES NOT WARRANT THAT THE EPP, APIs, REGISTRAR TOOLKITS, REGISTRY
SYSTEM OR ANY COMPONENT THEREOF WILL MEET REGISTRAR’S REQUIREMENTS, OR THAT THE
OPERATION OF EPP, APIs, REGISTRAR TOOLKITS, THE REGISTRY SYSTEM OR ANY COMPONENT
THEREOF WILL BE UNINTERRUPTED OR ERROR-FREE, OR THAT DEFECTS IN THE EPP, APIs,
REGISTRAR TOOLKITS, REGISTRY SYSTEM OR ANY COMPONENT THEREOF WILL BE CORRECTED.
FURTHERMORE, REGISTRY OPERATOR DOES NOT WARRANT NOR MAKE ANY REPRESENTATIONS
REGARDING THE USE OR THE RESULTS OF THE EPP, APIs, REGISTRAR TOOLKITS, REGISTRY
SYSTEM OR ANY COMPONENT THEREOF OR RELATED DOCUMENTATION IN TERMS OF THEIR
CORRECTNESS, ACCURACY, RELIABILITY, OR OTHERWISE. SHOULD THE EPP, APIs,
REGISTRAR TOOLKITS, THE REGISTRY SYSTEM OR ANY COMPONENT THEREOF PROVE
DEFECTIVE, REGISTRAR ASSUMES THE ENTIRE COST OF ALL NECESSARY SERVICING, REPAIR
OR CORRECTION OF REGISTRAR’S OWN SYSTEMS AND SOFTWARE.
9.4. Insurance. During the Term of this Agreement, and any renewal Terms,
Registrar shall have in place at least US $1,000,000 in comprehensive legal
liability insurance from a reputable insurance provider with a rating equivalent
to an A.M. Best rating of “A” or better. Registrar shall provide a copy of the
insurance policy to Registry Operator upon Registry Operator’s reasonable
request.

9.5. Third-Party Beneficiaries. The Parties expressly agree that ICANN is an
intended third-party beneficiary of this Agreement. Otherwise, this Agreement
shall not be construed to create any obligation by either party to any non-party
to this Agreement, including any holder of a Registered Name. Registrar
acknowledges that nothing in this Agreement, including those requirements in
this Agreement that incorporate the Registry Agreement, shall confer upon
Registrar the status of an intended third-party beneficiary to the Registry
Agreement.

 



--------------------------------------------------------------------------------



 



9.6. Relationship of the Parties. Nothing in this Agreement shall be construed
as creating an employer-employee or agency relationship, a partnership or a
joint venture between the parties.
9.7. Force Majeure. Neither party shall be liable to the other for any loss or
damage resulting from any cause beyond its reasonable control (a “Force Majeure
Event”) including, but not limited to, insurrection or civil disorder, war or
military operations, national or local emergency, acts or omissions of
government or other competent authority, compliance with any statutory
obligation or executive order, industrial disputes of any kind (whether or not
involving either party’s employees), fire, lightning, explosion, flood,
subsidence, weather of exceptional severity, equipment or facilities shortages
which are being experienced by providers of telecommunications services
generally, or other similar force beyond such Party’s reasonable control, and
acts or omissions of persons for whom neither party is responsible. Upon
occurrence of a Force Majeure Event and to the extent such occurrence interferes
with either party’s performance of this Agreement, such party shall be excused
from performance of its obligations (other than payment obligations) during the
first six months of such interference, provided that such party uses best
efforts to avoid or remove such causes of nonperformance as soon as possible.
9.8. Amendments. Except as otherwise provided herein, no amendment, supplement,
or modification of this Agreement or any provision hereof shall be binding
unless executed in writing by both parties.
9.9. Waivers. No failure on the part of either party to exercise any power,
right, privilege or remedy under this Agreement, and no delay on the part of
either party in exercising any power, right, privilege or remedy under this
Agreement, shall operate as a waiver of such power, right, privilege or remedy;
and no single or partial exercise or waiver of any such power, right, privilege
or remedy shall preclude any other or further exercise thereof or of any other
power, right, privilege or remedy. Neither party shall be deemed to have waived
any claim arising out of this Agreement, or any power, right, privilege or
remedy under this Agreement, unless the waiver of such claim, power, right,
privilege or remedy is expressly set forth in a written instrument duly executed
and delivered on behalf of such party; and any such waiver shall not be
applicable or have any effect except in the specific instance in which it is
given.
9.10. Attorneys’ Fees. If any legal action or other legal proceeding (including
arbitration) relating to the performance under this Agreement or the enforcement
of any provision of this Agreement is brought against either Party hereto, the
prevailing Party shall be entitled to recover reasonable attorneys’ fees, costs
and disbursements (in addition to any other relief to which the prevailing Party
may be entitled).
9.11. Construction. The Parties agree that any rule of construction to the
effect that ambiguities are to be resolved against the drafting party shall not
be applied in the construction or interpretation of this Agreement.
9.12. Further Assurances. Each party hereto shall execute and/or cause to be
delivered to each other Party hereto such instruments and other documents, and
shall take such other actions, as such other Party may reasonably request for
the purpose of carrying out or evidencing any of the transactions contemplated
by this Agreement.
9.13. Entire Agreement. This Agreement (including its exhibits, which form a
part of it) constitutes the entire agreement between the parties concerning the
subject matter of this Agreement and supersedes any prior agreements,
representations, statements, negotiations, understandings, proposals or
undertakings, oral or written, with respect to the subject matter expressly set
forth herein.
9.14. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth in the first paragraph hereof.

         
NeuStar, Inc.
  [Registrar]    
By:
  By:    
Name:
  Name:    
Title:
  Title:    

Exhibit A
Registrar Tool Kits
The Registry ToolKit includes:

  •   Reference client implementations:

  o   Java     o   Language bindings     o   Interface Definition Language (IDL)

  •   Interface definition:

  o   ABNF     o   XML schema

  •   Registry Operational Profile (our extensions)     •   Authentication and
Encryption guidelines     •   Epp “feature freeze” drafts     •   Epp test plan
and coverage matrix     •   Java, API documentation

Exhibit B
Engineering and Customer Service Support
During the Term of this Agreement, Registry Operator will provide reasonable
telephone and electronic customer support to Registrar, not Registered Name
holders or prospective customers of Registrar, for non-technical issues solely
relating to the Registry System and its operation. Registry Operator will
provide Registrar with a telephone number and e-mail address for such support
during implementation of the EPP, APIs and Software. While e-mail and FAQs are
the primary method of help, Registry Operator will provide support on a
7-day/24-hour basis.

 



--------------------------------------------------------------------------------



 



The Registry Operator provides a clear, concise and efficient deliberation of
customer support responsibilities. Registrars provide support to registrants and
registries provide support for Registrars. This allows the Registry to focus its
support on the highly technical and administratively complex issues that arise
between the Registry and the Registrar.
Technical Help Systems
NeuStar will provide the Registrars with the following types of technical
support:

  •   Web-based self-help services, including:

  o   Frequently asked questions     o   Downloads of EPP client software     o
  Support for email messaging

  •   Telephone support from our central Help Desk     •   Fee-based consulting
services.

Web Portal
Registry Operator will implement a secure Web-based portal to help support
registrar operations. To obtain access to our Web-based services, a registrar
must register his registrants with us, and must have implemented our security
features, including SSL encryption, log in with user ID and password, and
digital certificates for authentication. The home page of the web portal will
include a notice to registrars of planned outages for database maintenance or
installation of software upgrades. This notification will be posted 30 days
prior to the event in addition to active notification including phone calls and
email. We will also record outage notifications in the help desk database to
facilitate compliance with the service-level agreement. Finally, seven days and
again two days prior to the scheduled event, we will use both an email and a
Web-based notification to remind registrars of the outage.
Non-affiliated registrars and the general Internet community may obtain generic
information from NeuStar’s public Web site, which will describe our TLD service
offerings and list ICANN-certified registrars providing domain-name services.
Central Help Desk
In addition to implementing the Web site, we will provide telephone support to
our registrars through our central Help Desk. Access to the help desk telephone
support is through an automatic call distributor that routes each call to the
next available customer support specialist. We will authenticate callers by
using caller ID and by requesting a pre-established pass phrase that is
different for each registrar. Requests for assistance may also come to the Help
Desk via email, either directly or via the secure Web site. The Help Desk’s
three tiers of support are:
Tier-1 Support. Telephone support to registrars who normally are calling for
help with customer domain-name problems and such other issues such as EPP
implementation or billing and collection. Problems that can’t be resolved at
Tier 1 are escalated to Tier 2.
Tier-2 Support. Support provided by members of the technical support team, who
are functional experts in all aspects of domain-name registration. In addition
to resolving escalated Tier 1 problems with EPP implementation and billing and
collection, Tier 2 staff provides technical support in system tuning and
workload processing.

 



--------------------------------------------------------------------------------



 



Tier 3 Support. Complex problem resolution provided by on-site maintenance
technicians, third party systems and software experts, and vendors, depending on
the nature of the problem. In turn, the Help Desk uses an automated software
package to collect call statistics and record service requests and trouble
tickets in a help desk database. The help desk database documents the status of
requests and tickets, and notifies the Help Desk when an SLA threshold is close
to being breached. Each customer-support and technical support specialist uses
our problem management process to respond to trouble tickets with a
troubleshooting, diagnosis, and resolution procedure and a root-cause analysis.
Escalation Policy
Our escalation policy defines procedures and timelines for elevating problems
either to functional experts or to management for resolution if they not
resolved within the escalation-policy time limits. The following table is an
overview of our escalation policy.

              Level   Description   Escalation Policy   Notification
I
  Catastrophic outage affecting
overall registry operations   Data-center manager escalates to NeuStar
management and Disaster-Recovery Team if not resolved in 15 minutes   Web portal
and e-mail notifications to all Registrars within 15 minutes; updates every 30
minutes
 
           
II
  Systems outage affecting one or
two registrar sessions but not the
entire system   Systems engineer escalates to data-center manager if not
resolved in one hour   Web-portal notification to all registrars; hourly updates
 
           
III
  Technical questions   Help Desk customer-support specialist escalates to the
systems engineer if not resolved in two hours   Hourly updates to registrar via
e-mail
 
           
IV
  Basic questions   Help Desk customer-support specialist escalates to the
systems engineer if not resolved within four hours   Hourly updates to registrar
via e-mail

 



--------------------------------------------------------------------------------



 



Staffing
Registry Operator will staff its Help Desk with a complement of customer service
specialists. We will add staff as necessary to respond to incoming requests
within the service-level agreement. Customer-service specialists will obtain
assistance from Registry Operator’s technical staff for any problems that cannot
be resolved in one phone call.
Test and Evaluation Facility
Registry Operator will establish an operational test-and-evaluation facility
that will be available for Registrars to test their client EPP system. Our
technical-support team, which consists of functional experts in the processes
and technologies for domain-name registration, supports the registrars’ testing.
Once each new Registrar is satisfied that its system is compatible with the
registry system, it will schedule a formal acceptance test that will be
monitored by our system engineer. After a registrar has passed the acceptance
test, we will issue its user id, passwords, and digital certificates, and the
Registrar can begin operations.
Customer Satisfaction Survey
To determine Registrars’ satisfaction with Registry Services, Registry Operator
will implement a Web-based customer-satisfaction survey that will consist of a
set of survey questions with responses ranging from one to five on the Likert
Scale. We will tabulate the results and publish them on the Web site.
To further verify the quality of our customer services, Registry Operator will
commission a biannual customer-satisfaction survey by an independent third
party.
Exhibit C
Registrar’s Registration Agreement
[To be supplied by Registrar]
Exhibit D
Registry Operator’s Operational Standards, Policies, Procedures and Practices
I. Registration Requirements
Before the Registry Operator will accept applications for registration from
Registrar, all domain name applicants in the .biz TLD (“Applicants”) must:
1. Enter into an electronic or paper registration agreement with the Registrar
(“Registrar”), in accordance with the ICANN Registrar Accreditation Agreement
(“Accreditation Agreement”) and this Agreement. Such electronic or paper
registration agreement shall include, at a minimum, the following
certifications:
a) The data provided in the domain name registration application is true,
correct, up to date and complete; and
b) The registrant will keep the information provided above up to date.

 



--------------------------------------------------------------------------------



 



2. Certify in the Registration Agreement that to the best of its knowledge:
a) The registered domain name will be used primarily for bona fide business or
commercial purposes and not (i) exclusively for personal use; or (ii) solely for
the purposes of (1) selling, trading or leasing the domain name for
compensation, or (2) the unsolicited offering to sell, trade or lease the domain
name for compensation.
b) The domain name registrant has the authority to enter into the registration
agreement; and
c) The registered domain name is reasonably related to the registrant’s business
or intended commercial purpose at the time of registration.
For purposes of the .biz Registration Restrictions (“Restrictions”), “bona fide
business or commercial use” shall mean the bona fide use or bona fide intent to
use the domain name or any content, software, materials, graphics or other
information thereon, to permit Internet users to access one or more host
computers through the DNS:
1. To exchange goods, services, or property of any kind;
2. In the ordinary course of trade or business; or
3. To facilitate (i) the exchange of goods, services, information, or property
of any kind; or, (ii) the ordinary course of trade or business.
Registering a domain name solely for the purposes of (1) selling, trading or
leasing the domain name for compensation, or (2) the unsolicited offering to
sell, trade or lease the domain name for compensation shall not constitute a
“bona fide business or commercial use” of that domain name.
For illustration purposes, the following shall not constitute a “bona fide
business or commercial use” of a domain name:
1. Using or intending to use the domain name exclusively for personal,
noncommercial purposes; or
2. Using or intending to use the domain name exclusively for the expression of
noncommercial ideas (i.e., registering abcsucks.biz exclusively to criticize or
otherwise express an opinion on the products or services of ABC company, with no
other intended business or commercial purpose);
3. Using the domain name for the submission of unsolicited bulk e-mail,
phishing, pharming or other abusive or fraudulent purposes.
II. Incorporation of .Biz Dispute Resolution Services
In addition, Registrar agrees to incorporate the following text (or translation
of such text into relevant language) into their Registration Agreement:
“The Registrant acknowledges having read and understood and agrees to be bound
by the terms and conditions of the following documents, as they may be amended
from time to time, which are hereby incorporated and made an integral part of
this Agreement:
(i) The Uniform Domain Name Dispute Resolution Policy, available at
                     <URL>; and
(ii) The Restrictions Dispute Resolution Criteria and Rules, available at
                     <URL>.”

 



--------------------------------------------------------------------------------



 



The UDRP sets forth the terms and conditions in connection with a dispute
between a Registrant and any party other than the Registry Operator or Registrar
over the registration and use of an Internet domain name registered by
Registrant.
The RDRP sets forth the terms under which any allegation that a domain name is
not used primarily for business or commercial purposes shall be enforced on a
case-by-case, fact specific basis by an independent ICANN-accredited dispute
provider. None of the violations of the Restrictions will be enforced directly
by or through Registry Operator. Registry Operator will not review, monitor, or
otherwise verify that any particular domain name is being used primarily for
business or commercial purposes or that a domain name is being used in
compliance with the UDRP processes.
III. Reservation
Registry Operator reserves the right to deny, cancel, place on registry-lock or
hold, or transfer any registration that it deems necessary, in its discretion;
(1) to protect the integrity and stability of the registry; (2) to comply with
any applicable laws, government rules or requirements, requests of law
enforcement, in compliance with any dispute resolution process; (3) to avoid any
liability, civil or criminal, on the part of Registry Operator, as well as its
affiliates, subsidiaries, officers, directors, employees and stockholders;
(4) for violations of this Agreement and its Exhibits; or (5) to correct
mistakes made by Registry Operator or any Registrar in connection with a domain
name registration. Registry Operator also reserves the right to lock or place on
hold a domain name during resolution of a dispute.
Exhibit E
Registration Fees

  •   Initial Registration. Registrar agrees to pay the non-refundable amounts
as set forth below:

          Initial Registration Fee
(Per Domain Name)
US $5.30        

  •   Renewal Fees. Registrar agrees to pay the non-refundable amounts as set
forth below:

          Renewal Fee
(Per Domain Name)
US $5.30        

  •   Fees for Transfers of Sponsorship of Domain-Name Registrations

Where the sponsorship of a domain name is transferred from an ICANN-Accredited
Registrar to another ICANN-Accredited Registrar, other than an ICANN approved
bulk transfer, Registry Operator may require the registrar receiving the
sponsorship to request a renewal of one year for the name. In connection with
that extension, Registry Operator may charge a Renewal Fee for the requested
extension as provided in the renewal schedule set forth above. The transfer
shall result in an extension according to the renewal request, subject to a
ten-year maximum on the future term of any domain-name registration. The Renewal
Fee shall be paid in full at the time of the transfer by the ICANN-Accredited
Registrar receiving sponsorship of the domain name.
For a bulk transfer approved by ICANN, Registry Operator will charge the gaining
registrar US $0 (for transfers of 50,000 names or fewer) or US$50,000 (for
transfers of more than 50,000 names).

 



--------------------------------------------------------------------------------



 



  •   Fee for Restoring Deleted Domain Name Registrations.         Registry
Operator may charge registrars the following maximum price for each Registered
Name that is restored pursuant to the Redemption Grace Period Policy set forth
in Appendix 7 to the Registry Agreement:     •   The cost of restoring an
unintentionally deleted domain name in the Redemption Grace Period must not
exceed US $40.00 per domain name.     •   Registry Operator will waive the fee
for restoring any Registered Name that was deleted, contrary to the wishes of
the Registered Name Holder, as the result of a mistake of the Registry Operator.
    •   Note: the fee for restoring deleted names is separate from, and in
addition to, any Renewal Fees that may be charged as set forth above.     •  
Fee for disproportionate deletes during Add Grace Period.

Registry Operator reserves the right to increase the Fees set forth above
prospectively upon six months advance notice to Registrar.
Exhibit F
Performance Specifications
[INSERT FROM REGISTRY AGREEMENT]

 



--------------------------------------------------------------------------------



 



      (ICANN LOGO) [w35805w3580511.gif]   .BIZ Agreement Appendix 9
Approved Services
(8 December 2006)

The Registry Agreement specifies a “Process for Consideration of Proposed
Registry Services.” The following services are specifically identified as having
been approved by ICANN prior to the effective date of the Registry Agreement. As
such, notwithstanding any other provisions of the Registry Agreement, NeuStar
shall be free to deploy the following services:

  •   Internationalized Domain Names, in accordance with the Letter from Richard
Tindal to Paul Twomey dated July 29, 2004; and     •   Redemption Grace Period.

 



--------------------------------------------------------------------------------



 



      (ICANN LOGO) [w35805w3580511.gif]   .BIZ Agreement Appendix 10
Service Level Agreement (SLA)
(8 December 2006)

Service Level Agreement
1. Definitions. Capitalized terms used herein and not otherwise defined shall
have the definitions ascribed to them in Appendix 7 to the Registry Agreement or
the Registry-Registrar Agreement.
2. Credits. If Registry Operator fails to meet the Performance Specifications
defined in Appendix 7 to the Registry Agreement (“Service Level Exception” or
“SLE”), Registry Operator shall pay in the aggregate to the Registrar Community
a credit according to the tables provided below (“Applicable Credit”). Each
Registrar shall only be entitled to a fraction of the Applicable Credit. Such
fractions of the credit specified in the tables to be paid to any individual
Registrar will be calculated based upon the number of domain names that such
Registrar added to the Registry during the Service Level Measurement Period
compared to the total number of domain names added to the Registry by all
Registrars during the Service Level Measurement Period in which the SLE
occurred. The credit due to Registrar may be paid as an offset to registrations
and other fees owed to Registry Operator by Registrar. All credits shall be paid
in U.S. Dollars. The following Credit Lookup Matrix indicates the corresponding
credit table for which the credits defined in this Appendix will be levied.
CREDIT LOOKUP MATRIX

                      Performance Specification                 Description  
SRS   Nameserver   Whois
1
  Service Availability   Table C1a   Table C1b   Table C1a
 
               
2
  Processing Time — Add, Modify, Delete   Table C2   NA   NA
 
               
3
  Processing Time — Query Domain   Table C2   NA   NA
 
               
4
  Processing Time — Whois   NA   NA   Table C2
 
               
5
  Processing Time — Nameserver Resolution   NA   Table C2   NA
 
               
6
  Update Frequency   NA   Table C3   Table C3
 
               
7
  Planned Outage — Duration   Table C4b   NA   Table C4b
 
               
8
  Planned Outage — Timeframe   Table C4a   NA   Table C4a
 
               
9
  Planned Outage — Notification   Table C4a   NA   Table C4a
 
               
10
  Extended Planned Outage — Duration   Table C4b   NA   Table C4b
 
               
11
  Extended Planned Outage — Timeframe   Table C4a   NA   Table C4a
 
               
12
  Extended Planned Outage — Notification   Table C4a   NA   Table C4a
 
               
13
  Cross-Network Nameserver Performance   NA   See note.   NA

 



--------------------------------------------------------------------------------



 



Note: The cross-network nameserver performance requirement is a subject of
Registry Operator’s obligations under the Registry Agreement but is not a
subject of this Service Level Agreement (Appendix 10).
If one or more SLEs occurs as the direct result of a failure to meet a
Performance Specification in a single credit class, Registry Operator shall be
responsible only for the credit assessed for the credit class which is the
proximate cause for all directly related failures.
The following tables identify total Registrar Community credits due for SLEs in
the four credit classes C1 — C4. Notwithstanding the credit levels contained in
these tables, the total credits owed by Registry Operator under this Agreement
shall not exceed $ 30,000 USD monthly and $ 360,000 USD annually. The credits
contained in Tables C1a-C4 represent the total credits that may be assessed in a
given SLR category in one Service Level Measurement Period.
2.1 C1 Credit Class–If availability of C1 Credit Class components or systems
does not meet C1 Performance Specifications in any given Service Level
Measurement Period described in the Performance Specification Matrix in
Appendix 7 of the Registry Agreement, Registry Operator will credit the
Registrar Community according to the tables (which amount will be credited to
the Registrar on a proportional basis as set forth above).
Table C1a

                                                      < 30     30-60     1-2    
2-10     10-30         SLE   sec.’s     sec.’s     min.’s     min.’s     min.’s
    over 30 min.’s  
Monthly Credit to Registrar Community
  $ 750     $ 1,500     $ 2,500     $ 3,750     $ 5,000     $ 6,000  

C1a Availability Example: In a given measurement period, the SRS Availability is
99.87%, which equates to 52 minutes of unplanned downtime. The Registry
Operator’s Performance Specification for SRS Availability is 99.9%, or 43
minutes of downtime. The Service Level Exception, therefore, is 9 minutes (52-43
minutes), the difference between the Performance Specification and the actual
measured performance. From the Credit Lookup Matrix, we see the relevant SLA is
found in Table C1a. In Table C1a, the time interval (2-10 minutes) has a
corresponding credit of $3,750 USD to be paid to the Registrar Community.
Table C1b

                                                      < 10     10-30     30-60  
                  SLE   min.’s     min.’s     min.’s     1-2 hours     2-4 hours
    over 4 hours  
Annual Credit to Registrar Community
  $ 7,500     $ 15,000     $ 25,000     $ 35,000     $ 50,000     $ 75,000  

 



--------------------------------------------------------------------------------



 



C1b Availability Example: In a given Service Level Measurement Period, the
measured Nameserver Availability is 99.990% over a twelve (12) month period,
which equates to 52 minutes of downtime. The Registry Operator’s Performance
Specification for Nameserver Availability is 99.999%, or 5minutes of downtime
per calendar year. The Service Level Exception, therefore, is 47 minutes (52-5
minutes), the difference between the Performance Specification and the actual
measured performance. From the Credit Lookup Matrix, we see the relevant SLA is
found in Table C1b. In Table C1b, the time interval (30-60 minutes) has a
corresponding credit of $25,000 USD to be paid to the Registrar Community.
2.2 C2 Credit Class–If processing time for C2 Credit Class services does not
meet C2 Service Levels in any given Service Level Measurement Period, Registry
Operator will credit the Registrar Community according to the following table
(which amount will be credited to the Registrars on a proportional basis as set
forth above).
Table C2

                                                      < 2                      
          SLE   sec.’s     2-5 sec.’s     5-10 sec.’s     10-20 sec.’s     20-30
sec.’s     over 30 sec.’s  
Monthly Credit to Registrar Community
  $ 375     $ 750     $ 1,500     $ 3,500     $ 4,000     $ 7,500  

C2 Processing Example: The Performance Specification for Processing Time for
Add, Modify, and Delete is 3 seconds or less for 95% of the transactions. In a
given Service Level Measurement Period 7% of the transactions are greater than 3
seconds. The 5% of those transactions with the longest processing times are not
subject to the SLE calculation (3 seconds for 95%). The SLE is calculated using
the average processing time for the 2% of the transactions that are subject to
the SLE. If there were 1,000 transactions and they took a total of 4,000 seconds
the average is 4 seconds. That generates an SLE of 1 second (4 seconds — 3
seconds). From the Credit Lookup Matrix, we see the relevant SLA is found in
Table C2. In Table C2, the SLE time interval (< 2 seconds) has a corresponding
credit of $375 USD to be paid to the Registrar Community.
2.3 C3 Credit Class–If update frequency measurements of C3 Credit Class
components or systems do not meet C3 Service Levels in any given Service Level
Measurement Period as described in the Performance Specification Matrix in
Appendix 7 of the Registry Agreement, Registry Operator will credit the
Registrar Community according to the following tables (which amount will be
credited to the Registrars on a proportional basis as set forth above).
Table C3

                                                  SLE   < 30 sec.’s     30-60
sec.’s     1-2 min.’s     2-10 min.’s     10-30 min.’s     over 30 min.’s  
Monthly Credit to Registrar Community
  $ 188     $ 375     $ 625     $ 938     $ 1,250     $ 1,500  

 



--------------------------------------------------------------------------------



 



C3 Update Frequency Example: In a given Service Level Measurement Period, 95% of
the updates to the Nameserver take 24 minutes or less to complete. The
corresponding Registry Operator’s Performance Specification is 15 minutes for
95% of the updates. The SLE, therefore, is 9 minutes. From the Credit Lookup
Matrix, we see the relevant SLA is found in Table C3. The SLE time interval
(2-10 minutes) has a corresponding credit of $938 USD to be paid to the
Registrar Community.
2.4 C4 Credit Class–If Registry Operator fails to comply with C4 Credit Class
category Performance Specifications, Registry Operator will credit the Registrar
Community according to the following tables (C4a and C4b) (which amount will be
credited to the Registrars on a proportional basis as set forth above).
Table C4a

          SLE   Any  
Monthly Credit to Registrar Community
  $ 500  

C4a Planned Outage Notification Example: In each instance the Registry Operator
fails to meet the Performance Specifications for Notification and Timeframe
related to Planned Outages and Extended Planned Outages, the Registry Operator
is subject to the credit in Table C4a. For example, the Registry Operator
informs the Registrar Community that it will initiate a Planned Outage of the
SRS on the next calendar Sunday (five (5) days advance notice). The
corresponding Registry Operator’s Performance Specification is 28 days notice.
From the Credit Lookup Matrix, we see the relevant SLA is found in Table C4a.
This results in a credit of $500 USD to be paid to the Registrar Community.
Table C4b

                                                      < 1     1-2              
            SLE   hour     hours     2-4 hours     4-6 hours     6-10 hours    
over 10 hours  
Monthly Credit to Registrar Community
  $ 300     $ 750     $ 1,200     $ 2,500     $ 3,500     $ 4,000  

C4b Planned Outage Example: In a given Service Level Measurement Period, the
actual duration of a planned outage is 11 hours and 20 minutes for the SRS. The
corresponding Registry Operator’s Performance Specification is 8 hours per month
for the SRS. The SLE, therefore, is 3 hours and 20 minutes. From the Credit
Lookup Matrix the relevant SLA is found in Table C4b. The SLE time interval (2-4
hours) has a corresponding credit of $1,200 USD to be paid to the Registrar
Community.
3. Receipt of Credits. In order for Registrars to claim credits, the following
procedure must be followed:
3.1 Registry Operator shall perform the required measurements in order to obtain
the total credits associated with the applicable Service Level Measurement
Period. Such measurements and associated documentation shall be delivered by
e-mail to each of the Registrars in the Registrar Community. Such notice shall
also include the total credit (if any) to be paid to the Registrar Community as
a result of any outages.
3.2 Receipt of Credit — When the above steps have been completed, the Registry
Operator shall enter in each Registrar’s account balance the amount of credit
(if applicable) that can be used immediately toward registrations in the
Registry.

 



--------------------------------------------------------------------------------



 



4. Obligations.
4.1 Except in the case of cross-network nameserver performance (which is not a
subject of this Service Level Agreement), Registry Operator will perform
monitoring from internally located systems as a means to verify that the
conditions of the SLA are being met.
4.2 Upon written request, and at the sole expense of the requesting
Registrar(s), Registry Operator will retain an independent third party to be
selected by Registry Operator with the consent of the Registrar(s). The
Registrar may, under reasonable terms and conditions, audit the reconciliation
records for the purposes of verifying measurements of the Performance
Specifications. The frequency of these audits will be no more than once yearly
during the term of the agreement between Registry Operator and the Registrar.
4.3 A Registrar must report each occurrence of alleged occasion of
Unavailability of Core Services to the Registry Operator customer service help
desk in the manner required by the Registry Operator (i.e., e-mail, fax,
telephone) in order for an occurrence to be treated as Unavailable for purposes
of the SLE.
4.4 In the event that the Core Services are Unavailable to an individual
Registrar, Registry Operator will use commercially reasonable efforts to
re-establish the affected Core Services for such Registrar as soon as reasonably
practicable. In the event that the Unavailability of Core Services affects all
Registrars, the Registry Operator is responsible for opening a blanket trouble
ticket and immediately notifying all Registrars of the trouble ticket number and
details.
4.5 Both Registrar and the Registry Operator agree to use reasonable commercial
good faith efforts to establish the cause of any alleged Core Services
Unavailability. If it is mutually determined to be a Registry Operator problem,
the issue will become part of the Unplanned Outage minutes.
4.6 The Registry Operator will use commercially reasonable efforts to restore
the critical systems of the Core Services within 24 hours after the termination
of a force majeure event and restore full system functionality within 48 hours
after the termination of a force majeure event. Outages due to a force majeure
will not be considered Service Unavailability.
4.7 Incident trouble tickets must be opened within a commercially reasonable
period of time.
5. Miscellaneous.
5.1 This Service Level Agreement is independent of any rights, obligations or
duties set forth in the Registry Agreement. In the event of any conflict between
the terms and conditions of this Agreement and the Registry Agreement, the
Registry Agreement shall control.

 



--------------------------------------------------------------------------------



 



     
(ICANN LOGO) [w35805w3580511.gif]
  .BIZ Agreement Appendix 11
.biz Registration Restrictions
(8 December 2006)

Restrictions
Registrations in the .biz TLD will be subject to the following restrictions:
1. Registrations in the .biz TLD must be used or intended to be used primarily
for bona fide business or commercial purposes; and
2. Registrations in the .biz TLD must comply with the Uniform Dispute Resolution
Policy (“UDRP”), as adopted and as may be amended by the Internet Corporation of
Assigned Names and Numbers.
For purposes of the .biz Registration Restrictions (“Restrictions”), “bona fide
business or commercial use” shall mean the bona fide use or bona fide intent to
use the domain name or any content, software, materials, graphics or other
information thereon, to permit Internet users to access one or more host
computers through the DNS:
1. To exchange goods, services, or property of any kind;
2. In the ordinary course of trade or business; or
3. To facilitate (i) the exchange of goods, services, information, or property
of any kind; or, (ii) the ordinary course of trade or business.
Registering a domain name solely for the purposes of (1) selling, trading or
leasing the domain name for compensation, or (2) the unsolicited offering to
sell, trade or lease the domain name for compensation shall not constitute a
“bona fide business or commercial use” of that domain name.
For illustration purposes, the following shall not constitute a “bona fide
business or commercial use” of a domain name:
1. Using or intending to use the domain name exclusively for personal,
noncommercial purposes; or
2. Using or intending to use the domain name exclusively for the expression of
noncommercial ideas (i.e., registering xxxsucks.biz exclusively to criticize or
otherwise express an opinion on the products or services of ABC company, with no
other intended business or commercial purpose);
3. Using the domain name for the submission of unsolicited bulk e-mail,
phishing, pharming or other abusive or fraudulent purposes.

 



--------------------------------------------------------------------------------



 



Violations
It will be a violation of the Restrictions for an Applicant to:
1. register and use a domain name contrary to the UDRP; or
2. use the registered domain name in a manner inconsistent with the definition
of “business or commercial use” contained herein.
Violations of the Restrictions may be grounds for cancellation of a registered
.biz domain name, pursuant to the enforcement mechanism discussed below.
Enforcement
A violation of the Restrictions will be enforced on a case-by-case, fact
specific basis under the processes set forth below:
1. Any allegation that a domain name is not used primarily for business or
commercial purposes shall be enforced under the provisions of the Restrictions
Dispute Resolution Process (“RDRP”) as set forth below.
2. Any alleged violation of the UDRP shall be enforced under the provisions
contained therein.
Except as set forth in the “Reservation” clause below, none of the violations of
the Restrictions will be enforced directly by or through Registry Operator. The
RDRP and UDRP will be made applicable by the ICANN-Accredited Registrars’
registration agreements with registrants. Proceedings under the RDRP and UDRP,
must be brought by interested third parties in accordance with the policies and
procedures set forth below. Registry Operator will not review, monitor, or
otherwise verify that any particular domain name is being used primarily for
business or commercial purposes or that a domain name is being used in
compliance with the UDRP process.
Registration Requirements
Before the Registry Operator will accept applications for registration, all
domain name applicants in the .biz TLD (“Applicants”) must:
1. Enter into an electronic or paper registration agreement with an
ICANN-Accredited Registrar (“Registrar”), in accordance with the ICANN Registrar
Accreditation Agreement (“Accreditation Agreement”) and the Registry-Registrar
Agreement. Such electronic or paper registration agreement shall include the
following certifications:
a) The data provided in the domain name registration application is true,
correct, up to date and complete; and
b) The registrant will keep the information provided above up to date.
2. As part of a domain name registration application, the Applicant must certify
that to the best of its knowledge:
a) The registered domain name will be used in a manner consistent with the
Restrictions above;
b) The domain name registrant has the authority to enter into the registration
agreement; and
c) The registered domain name is reasonably related to the registrant’s business
or intended commercial purpose at the time of registration.
Failure to comply with the above will result in failure of the Registry Operator
to process an Applicant’s domain name application.
Reservation
Registry Operator reserves the right to deny, cancel, place on registry-lock or
hold, or transfer any registration that it deems necessary, in its discretion,
(i) to protect the integrity and stability of the registry, (ii) to comply with
any applicable laws, government rules or requirements, requests of law
enforcement, (iii) in compliance with any dispute resolution process, (iv) to
enforce, at its sole discretion, any of the Restrictions above, or (vi) to avoid
any liability, civil or criminal, on the part of Registry Operator, as well as
its affiliates, subsidiaries, officers, directors and employees. Registry
Operator also reserves the right to freeze a domain name during resolution of a
dispute.

 